Exhibit 10.39


SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
HIT PORTFOLIO I HOLDCO, LLC
AMONG
HIT PORTFOLIO MEMBER, LP,
W2007 EQUITY INNS SENIOR MEZZ, LLC
and
WILLIAM G. POPEO
Dated: April 28, 2017



--------------------------------------------------------------------------------

IN RELIANCE UPON CERTAIN EXEMPTIONS FROM REGISTRATION AND QUALIFICATION, THE
LIMITED LIABILITY COMPANY INTERESTS DESCRIBED IN AND ISSUED PURSUANT TO THIS
AGREEMENT HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT (AS
DEFINED HEREIN) OR THE SECURITIES LAWS OF ANY STATE OR THE DISTRICT OF COLUMBIA.
ACCORDINGLY, NO SUCH LIMITED LIABILITY COMPANY INTEREST MAY BE SOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS
OF THIS AGREEMENT AND ANY APPLICABLE FEDERAL OR STATE SECURITIES LAWS. ANY
VIOLATION OF SUCH PROVISIONS COULD EXPOSE THE SELLING MEMBER AND THE COMPANY TO
LIABILITY.
INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THEIR INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. IN MAKING THE DECISION
WHETHER TO BE A MEMBER IN THE COMPANY INVESTORS MUST RELY ON THEIR OWN
EXAMINATION OF THE COMPANY AND THE TERMS OF THE LIMITED LIABILITY COMPANY
INTERESTS.





--------------------------------------------------------------------------------


Exhibit 10.39


TABLE OF CONTENTS
Page
ARTICLE 1 DEFINITIONS4
1.1Definitions    4
1.2Terms Generally    24
ARTICLE 2 THE COMPANY AND ITS BUSINESS24
2.1Members; Continuation of the Company    24
2.2Company Name    24
2.3Term    24
2.4Filing of Amendments to the Certificate    24
2.5Purpose    24
2.6Principal Office; Registered Agent    25
2.7Classes of Members    25
2.8Names and Addresses of the Members    26
2.9Authorized Persons    27
2.10Representations by the Class B Member    28
2.11Representations by the Class A Member    30
2.12Certain Tax Matters    31
ARTICLE 3 MANAGEMENT OF COMPANY BUSINESS; POWERS AND DUTIES OF THE MEMBERS    32
3.1Management of the Company Business    32
3.2Appointment of Initial Managing Member    33
3.3Class A Member’s Rights Following a Changeover Event    33
3.4Buy/Sell Following a Changeover Event; Remedy Not Exclusive    36
3.5The Class B Member’s Rights Following a Changeover Event    39
3.6Significant Decisions    40
3.7Class B Member Affiliate Contracts    43
3.8Cooperation    43
3.9The Class A Member’s Right to Cure Senior Loan Defaults    43
3.10Mortgage Loan    43
ARTICLE 4 RIGHTS AND DUTIES OF MEMBERS43
4.1Duties and Obligations of the Class B Member    43


2

--------------------------------------------------------------------------------

Exhibit 10.39


4.2Prohibition of Other Activities of the Class B Member    44
4.3Limitation on Member Liability; Indemnification    44
4.4Compensation of Members and their Affiliates    46
4.5Use of Company Property    46
4.6Tax Contests    46
4.7Duty of the Class A Member    46
ARTICLE 5 BOOKS AND RECORDS; ANNUAL REPORTS; EXPENSES AND OTHER MATTERS47
5.1Books of Account    47
5.2Availability of Books of Account    47
5.3Annual Reports and Statements; Annual Budgets    47
5.4Class A Member’s Expenses    48
5.5Cash Management Account    48
5.6Plan Assets    49
5.7Insurance    49
5.8Casualty/Condemnation    49
5.9Existence; Compliance with Legal Requirements    50
5.10Impositions and Other Claims    50
5.11Litigation    50
5.12Access to Properties    50
5.13Notice of Default    51
5.14Intentionally Omitted    51
5.15Conduct of Business    51
5.16Standard of Operation    51
5.17No Sales of Assets    51
5.18Compliance with Senior Loans    51
5.19Intentionally Omitted    51
5.20Prohibited Persons    51
5.21Forgiveness of Debt    52
ARTICLE 6 CAPITAL CONTRIBUTIONS, LOANS AND LIABILITIES    52
6.1Initial Capital Contributions of the Members    52
6.2Protective Capital/Additional Capital    52


3

--------------------------------------------------------------------------------

Exhibit 10.39


6.3Application of Capital    53
6.4Capital of the Company    53
ARTICLE 7 INTENTIONALLY OMITTED53
ARTICLE 8 APPLICATIONS AND DISTRIBUTIONS OF AVAILABLE CASH; REDEMPTION    54
8.1Distributions of Cash    54
8.2Sales; Financings; Qualified Capital Raises    54
8.3Redemption Right    55
8.4Distribution of Capital Event Proceeds    55
8.5Distribution After Changeover Event    56
ARTICLE 9 TRANSFER OF COMPANY INTERESTS56
9.1Restrictions on Transfers by the Class B Member    56
9.2Transfers by the Class A Member    57
9.3Assignment Binding on Company    58
9.4Bankruptcy of a Member    58
9.5Substituted Members    58
9.6Acceptance of Prior Acts    59
9.7Additional Limitations    59
9.8Restraining Order; Specific Performance; Other Remedies    59
ARTICLE 10 DISSOLUTION OF THE COMPANY; WINDING UP AND DISTRIBUTION OF ASSETS60
10.1Dissolution    60
10.2Winding Up    61
10.3Distribution of Assets    61
ARTICLE 11 AMENDMENTS62
11.1Amendments    62
11.2Additional Members    62
ARTICLE 12 MISCELLANEOUS62
12.1Further Assurances    62
12.2Notices    63
12.3Remedies of the Class B Member    63
12.4Exculpation    63
12.5Headings and Captions    63


4

--------------------------------------------------------------------------------

Exhibit 10.39


12.6Variance of Pronouns    63
12.7Counterparts    64
12.8Governing Law    64
12.9Consent to Jurisdiction    64
12.10Arbitration    64
12.11Partition    65
12.12Invalidity    65
12.13Successors and Assigns    65
12.14Entire Agreement    66
12.15Waivers    66
12.16No Brokers    66
12.17Press Releases    66
12.18No Third Party Beneficiaries    66
12.19Construction of Documents    66
12.20Time of Essence    66




5

--------------------------------------------------------------------------------


Exhibit 10.39


SCHEDULES
Schedule A-1    Mortgage Loan Properties
Schedule A-2    8-Pack Properties
Schedule 1.1(a)    Allocated Amounts
Schedule 1.1(b)    Mortgage Loan Documents
Schedule 1.1(c)    First Mezzanine Loan Documents
Schedule 5.15(a)    Special Purpose Covenants
Schedule 5.15(b)    Anti-Terrorism and Anti-Money Laundering Laws; Embargoed
Persons
Schedule 6.1    Initial Capital Contributions and Percentage Interests of the
Members




6

--------------------------------------------------------------------------------


Exhibit 10.39


SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
HIT PORTFOLIO I HOLDCO, LLC
This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, dated as
of April 28, 2017, is made by and among HIT PORTFOLIO MEMBER, LP, a Delaware
limited partnership (together with its successors and permitted assigns each in
such Person’s capacity as a member of the Company, the “Class B Member”), W2007
EQUITY INNS SENIOR MEZZ, LLC, a Delaware limited liability company (together
with its successors and permitted assigns each in such Person’s capacity as a
member of the Company, the “Class A Member”), and WILLIAM G. POPEO, as the
initial Special Member.
R E C I T A L S
WHEREAS, the Company (as defined herein) was formed under the Act pursuant to a
Certificate of Formation of the Company, which was filed with the Secretary of
State of the State of Delaware on October 7, 2014, and that certain Limited
Liability Company Agreement, dated as of November 7, 2014, by the Class B
Member, as the sole member (the “Original LLC Agreement”);
WHEREAS, pursuant to the terms of that certain Amended & Restated Real Estate
Sale Agreement, dated as of November 11, 2014 (the “Sale Agreement”), by and
among the parties listed on Schedule 1A attached thereto, as the sellers (the
“Sellers”), and the parties listed on Schedule 1B attached thereto, as the
purchasers, Original Borrower, as herein defined, acquired the Properties and
the Company issued the Interest (as herein defined) described herein to the
Class A Member (on behalf of its wholly-owned subsidiaries, who were the sellers
under the Sale Agreement) in partial consideration for such sale;
WHEREAS, the Class A Member, the Class B Member and William G. Popeo are parties
to that certain Amended and Restated Limited Liability Company Agreement of the
Company, dated as of February 27, 2015 (the “LLC Agreement”);
WHEREAS, in accordance with that certain consent letter, dated as of March 31,
2017, by and among the Class A Member, the Class B Member, Hospitality Investors
Trust Operating Partnership, L.P. (“HIT OP”) and Hospitality Investors Trust,
Inc. (“HIT REIT”), the Class A Member and the Class B Member made certain
amendments to the LLC Agreement;
WHEREAS, in accordance with that certain consent letter, dated as of April 28,
2017, by and among the Class A Member, the Class B Member, HIT OP and HIT REIT,
the Class A Member and the Class B Member have agreed to amend and restate, in
its entirety, the LLC Agreement
WHEREAS, the Company (i) is the ninety-nine percent (99%) limited partner of HIT
Portfolio I Mezz, LP, a Delaware limited partnership (the “First Mezzanine
Borrower”), (ii) is the sole member of HIT Portfolio I Mezz, GP, a Delaware
limited liability company (the “Mezzanine


1

--------------------------------------------------------------------------------

Exhibit 10.39


GP”), which in turn is the one percent (1%) general partner of First Mezzanine
Borrower; (iii) is the sole member of HIT Portfolio I TRS Holdco, LLC, a
Delaware limited liability company (“TRS Holdco”); (iv) is the sole member of
HIT Portfolio I 8PK Owner Holdco, LLC, a Delaware limited liability company
(“8PK Holdco”) and (v) is the sole member of HIT Portfolio I 8PK TRS Holdco,
LLC, a Delaware limited liability company (“8PK TRS Holdco”);
WHEREAS, the First Mezzanine Borrower is (i) the sole member of each of HIT
Portfolio I Owner, LLC, a Delaware limited liability company (“LLC Borrower”),
HIT Portfolio I BHGL Owner, LLC, a Delaware limited liability company (“BHGL
Borrower”), HIT Portfolio I PXGL Owner, LLC, a Delaware limited liability
company (“PXGL Borrower”), HIT Portfolio I GBGL Owner, LLC, a Delaware limited
liability company (“GBGL Borrower”), HIT Portfolio I NFGL Owner, LLC, a Delaware
limited liability company (“NFGL Borrower”), HIT Portfolio I MBGL 1000 Owner,
LLC, a Delaware limited liability company (“MBGL 1000 Owner”), HIT Portfolio I
MBGL 950 Owner, LLC, a Delaware limited liability company (“MBGL 950 Borrower”),
(ii) the sole member of HIT Portfolio I NTC Owner GP, LLC, a Delaware limited
liability company (“Owner GP”), which in turn is the one percent (1%) general
partner of each of HIT Portfolio I NTC Owner, LP, a Delaware limited partnership
(“LP Borrower”), HIT Portfolio I DLGL Owner, LP, a Delaware limited partnership
(“DLGL Borrower”), and HIT Portfolio I SAGL Owner, LP, a Delaware limited
partnership (“SAGL Owner”; LLC Borrower, BHGL Borrower, PXGL Borrower, GBGL
Borrower, NFGL Borrower, MBGL 1000 Owner, MBGL 950 Borrower, LP Borrower, and
DLGL Borrower are individually and collectively, as the context may require,
referred to as the “Mortgage Borrowers” and, together with MBGL 1000 Owner and
SAGL Owner, the “Existing Mortgage Borrowers”), and (iii) the ninety-nine
percent (99%) limited partner of LP Borrower, DLGL Borrower, and SAGL Owner;
WHEREAS TRS Holdco is (i) is the sole member of HIT Portfolio I TRS, LLC, a
Delaware limited liability company (“Main TRS”), HIT Portfolio I HIL TRS, LLC, a
Delaware limited liability company (“HIL TRS”), HIT Portfolio I MCK TRS, LLC, a
Delaware limited liability company (“MCK TRS”), HIT Portfolio I MISC TRS, LLC, a
Delaware limited liability company (“MISC TRS”), and HIT Portfolio I DEKS TRS,
LLC, a Delaware limited liability company (“DEKS TRS”), which is the sole member
of HIT Hospitality Portfolio I KS TRS, LLC,, a Kansas limited liability company
(“KS TRS”), (ii) the sole member of HIT Portfolio I NTC TRS GP, a Delaware
limited liability company (“TRS GP”), which is the one percent (1%) general
partner of each of HIT Portfolio I NTC TRS, LP, a Delaware limited partnership
(“Main LP TRS”), and HIT Portfolio I NTC HIL TRS, LP, a Delaware limited
partnership (“HIL LP TRS”; and together with Main TRS, HIL TRS, MCK TRS, MISC
TRS, Main LP TRS and DEKS TRS, the “TRS”) and (iii) the ninety-nine percent
(99%) limited partner of Main LP TRS and HIL LP TRS;
WHEREAS, 8PK Holdco is (i) the sole member of each of HIT Portfolio I 8PK
Chattanooga Owner, LLC, a Delaware limited liability company (“Chattanooga
Owner”), HIT Portfolio I 8PK CO Springs Owner, LLC, a Delaware limited liability
company (“CO Springs Owner”), HIT Portfolio I 8PK Columbus Owner, LLC, a
Delaware limited liability company (Columbus Owner), HIT Portfolio I 8PK
Charleston I 8PK Owner, LLC, a Delaware limited liability company (“Charleston
Owner”) and HIT Portfolio I 8PK Atlanta Owner, LCC, a


2

--------------------------------------------------------------------------------

Exhibit 10.39


Delaware limited liability company (“Atlanta Owner”), (ii) the sole member of
HIT Portfolio I 8PK NTC Owner GP, LLC, a Delaware limited liability company
(“8PK Owner GP”) which in turn is the one percent (1%) general partner of HIT
Portfolio I 8PK Fayetteville Owner, LP, a Delaware limited partnership
(“Fayetteville Owner”), and (iii) the ninety-nine percent (99%) limited partner
of Fayetteville Owner;
WHEREAS 8PK TRS Holdco is (i) the sole member of each of HIT Portfolio I 8PK HIL
TRS, LLC, a Delaware limited liability company (“8PK HIL TRS”), HIT Portfolio I
8PK MGBL 1000 TRS, LLC a Delaware limited liability company (“MGBL 1000 TRS”),
HIT Portfolio I 8PK Atlanta TRS, LLC, a Delaware limited liability company
(“Atlanta TRS”), (ii) the sole member of HIT Portfolio I 8PK NTC TRS GP, LLC, a
Delaware limited liability company (“8PK NTC TRS”) which in turn is the one
percent (1%) general partner of HIT Portfolio I 8PK Fayetteville TRS, LP, a
Delaware limited partnership (“Fayetteville TRS”) and HIT Portfolio SAGL TRS,
LP, a Delaware limited partnership (“SAGL TRS”; Chattanooga TRS, CO Springs TRS,
Columbus TRS, Charleston TRS, MBGL 1000 TRS, Atlanta TRS, Fayetteville TRS and
SAGL TRS are individually and collectively, as the context may require, referred
to as the “8PK TRS”) and (iii) the ninety-nine percent (99%) limited partner of
Fayetteville TRS and SAGL TRS;
WHEREAS, on or after the closing of the Senior Loans, as defined herein, (i)
First Mezzanine Borrower intends to, respectively, assign its sole membership
interest in MBGL 1000 Owner to 8PK Holdco, (ii) First Mezzanine Borrower and
Mezzanine GP intend to assign their ninety-nine percent (99%) limited partner
and one percent (1%) general partner interests, respectively, in SAGL Owner to
8PK Holdco and 8PK Owner GP, (iii) LLC Owner will transfer its interest in the
applicable 8PK Property, as defined herein and as set forth on Schedule A-2
hereto, to Chattanooga Owner, CO Springs Owner, Columbus Owner, Charleston Owner
and Atlanta Owner and (iv) LP Borrower will assign its interest in the
applicable 8PK Property, as defined herein and as set forth on Schedule A-2
hereto, to Fayetteville Owner (such assignments and transfers, individually and
collectively as the context requires, the “8PK Transfer”);
WHEREAS, Mortgage Borrower owns the fee or ground leasehold (as applicable)
interests in the Senior Loan Properties (as herein defined) and the 8PK Owner
owns the fee or ground leasehold (as applicable) interests in the 8PK Properties
(as herein defined);
WHEREAS, TRS has operating leases for all of the Properties granted by Mortgage
Borrowers (the “Operating Leases”) and 8PK TRS has operating leases for all of
the 8PK Properties granted by 8PK Owner; and
WHEREAS, the Class A Member and the Class B Member now desire to amend and
restate, in its entirety, the LLC Agreement as more particularly set forth
herein.
NOW, THEREFORE, in order to carry out the intentions expressed above and in
consideration of the mutual agreements hereinafter contained, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the Class A Member, the Class B Member and the Special
Member hereby agree to amend and restate the


3

--------------------------------------------------------------------------------

Exhibit 10.39


LLC Agreement to read in its entirety as follows (as amended and restated
herein, the “Agreement”):

ARTICLE 1

DEFINITIONS

1.1    Definitions. As used in this Agreement, the following terms shall have
the meanings set forth below, which meanings shall be applicable equally to the
singular and plural of the terms defined:
“8PK Owner” has the meaning set forth in the Recitals; provided, however, that
MBGL 1000 Owner shall be deemed a Mortgage Borrower until such time as it
consummates the 8PK Transfer and SAGL Owner shall be deemed a Mortgage Borrower
until such time as it consummates the 8PK Transfer.
“8PK Properties” means the land and improvements at the locations set forth on
Schedule A-1 hereto and “8PK Property” means the land and improvements at each
such location, along with all personal property relating thereto and owned or
controlled by the 8PK Owner or 8PK TRS (including, without limitation, the
operating leases held by 8PK TRS); provided, however, that an 8PK Property shall
be deemed a Senior Loan Property until such time as the 8PK Transfer has been
consummated with respect to the 8PK Owner and 8PK TRS of such 8PK Property.
“8PK Property Management Agreements” means, collectively, each agreement to
manage one or more of the 8PK Properties between the Company or a Subsidiary and
a Property Manager; provided that each such agreement (together with any
modification thereto) must be approved by the Class A Member (which approval
shall not be unreasonably withheld, delayed or conditioned) unless, if such
agreement constitutes a Class B Member Affiliate Contract, if and to the extent
such agreement is terminable by the Class A Member following the declaration of
a Changeover Event without payment of any termination or similar fee (which
termination right may be documented in a separate subordination, non-disclosure
and attornment agreement with the Class A Member); provided, however, that an
8PK Property Management Agreement shall be deemed a Senior Loan Property
Management Agreement until such time as the 8PK Transfer is consummated with
respect to all 8PK Property to be managed under such 8PK Property Management
Agreement.
“8PK Property Manager” means each manager of an 8PK Property appointed by the
Company or a Subsidiary provided that each such manager must be approved by the
Class A Member (which approval shall not be unreasonably withheld, delayed or
conditioned) and the agreement with such manager complies with the terms set
forth in the definition of “8PK Property Management Agreements” above; provided,
however, that an 8PK Property Manager shall be deemed a Senior Loan Property
Manager until such time as the 8PK Transfer is consummated with respect to all
8PK Property managed by such 8PK Property Manager.
“8PK Transfer” has the meaning set forth in the Recitals.
“8PK TRS” has the meaning set forth in the Recitals.
“A&R LPA” means the Amended and Restated Limited Partnership Agreement of HIT
OP, dated and as in effect as of March 31, 2017 (as the same may be amended,
restated, modified or supplemented except to the extent any such amendment,
restatement, modification or supplement would require the consent of the Class A
Member under this Agreement that has not been obtained).
“Accrual Period” means the period from and including a Scheduled Distribution
Date to but excluding the next Scheduled Distribution Date, except that the
first Accrual Period shall be the period from and including the Original Closing
Date to but excluding the first Scheduled Distribution Date thereafter.
“Act” means the Delaware Limited Liability Company Act (6 Del. C. § 18-101 et
seq.), as amended from time to time.
“Additional Class B Member Deposit” has the meaning set forth in Section 3.4(h).
“Additional Mezzanine Lender” means, with respect to any Additional Mezzanine
Loan, the holder(s), from time to time, of such Additional Mezzanine Loan.
“Additional Mezzanine Loan” means any additional mezzanine loan incurred by a
Subsidiary of the Company as an “Approved Mezzanine Loan” in accordance with the
terms of the Mortgage Loan Agreement and the First Mezzanine Loan Agreement.
“Additional Mezzanine Loan Agreement” means, with respect to each Additional
Mezzanine Loan, the mezzanine loan agreement evidencing such Additional
Mezzanine Loan, as the same may be amended, supplemented or modified from time
to time.
“Additional Mezzanine Loan Documents” means, with respect to each Additional
Mezzanine Loan, the Additional Mezzanine Loan Agreement evidencing such
Additional Mezzanine Loan, the notes, pledges, environmental indemnities,
guarantees and all other agreements, instruments or documents relating to,
evidencing or securing such Additional Mezzanine Loan, as any of the foregoing
may be amended, supplemented or modified from time to time.
“Additional Mezzanine Loan Obligations” means the indebtedness evidenced,
secured or otherwise governed by the Additional Mezzanine Loan Documents.
“Affiliate” means with respect to any Person, (i) any other Person that directly
or indirectly through one or more intermediaries Controls or is Controlled by or
is under common Control with such Person and (ii) any other Person owning or
controlling twenty-five percent (25%) or more of the outstanding voting
securities of, or other ownership interests in, such Person; provided that,
notwithstanding the foregoing, each of the following entities shall be deemed an
Affiliate of each of the Class B Member and the Guarantors: HIT OP, HIT REIT,
and each of their respective Affiliates; provided further that, notwithstanding
the foregoing, in no event shall Brookfield or any of its Affiliates be deemed
to be an Affiliate of the Class B Member, the Company, any Subsidiary of the
Company, HIT REIT or HIT OP under clause (ii) of this definition.
“Agreement” means this Second Amended and Restated Limited Liability Company
Agreement of the Company, together with the Schedules attached hereto, as it may
hereafter be amended, supplemented or otherwise modified from time to time.
“Allocated Amount” means, with respect to a Property, an amount equal to the
portion of the total of the Class A Member’s Initial Capital Contributions
allocated to such Property, as set forth on Schedule 1.1(a), which amount shall
be increased from time to time in order to reflect any additional Capital
Contributions made by the Class A Member with respect to such Property.
“Annual Budget” means the annual budget for the Company and its Subsidiaries
(which shall include both an operating budget and a capital expenditure budget)
and each of the Properties, on an aggregate and individual Property basis, which
annual budget shall set forth, on a month-by-month basis, in reasonable detail,
each line item of operating income, operating expenses and capital expenses for
the applicable Budget Year.
“Articles Supplementary” means the Articles Supplementary of HIT REIT, dated and
as in effect as of March 31, 2017 (as the same may be amended, restated,
modified or supplemented except to the extent any such amendment, restatement,
modification or supplement would require the consent of the Class A Member under
this Agreement that has not been obtained).
“Assignee” means any Person to whom a limited liability company interest in the
Company has been Transferred in a Transfer expressly permitted hereunder and who
has not been admitted as a Substituted Member.
“Available Cash” means for any period, the excess, if any, of (A) the sum of (i)
the amount of all cash receipts during such period of the Company and any
Subsidiary thereof, without duplication (to the extent, in the case of amounts
received by a Subsidiary that is the First Mezzanine Borrower or one of its
Subsidiaries, such cash is permitted by the Senior Loan Documents to be
distributed by such Subsidiary to the Company after payment of all expenses of
such Subsidiary incurred by such Subsidiary to the extent such expenses are not
prohibited by this Agreement or the Senior Loan Documents (collectively the
“Permitted Subsidiary Expenses”)) and (ii) any working capital of the Company
existing at the start of such period less (B) the sum of (i) all cash amounts
payable in such period on account of expenses incurred directly by the Company
in accordance with and as permitted by this Agreement (but specifically
excluding sums payable to the Class B Member or any Affiliate thereof (except
for the Permitted Subsidiary Expenses) unless approved by the Class A Member or
permitted hereunder), and (ii) reserves of amounts required for the working
capital, capital expenditures and future needs of the Company and its
Subsidiaries, including, without limitation, current and future property
improvement plans and other franchisor requirements, as established by the Class
B Member in its reasonable determination.
“Bad Boy Guaranty” means that certain Bad Boy Guaranty, dated as of the February
27, 2015, made by the Guarantors in favor of the Class A Member.
“Bankruptcy” means, with respect to the affected party, (i) the entry of an
order for relief under the Bankruptcy Code, (ii) the admission by such party in
writing of its inability to pay its debts as they mature, (iii) the making by it
of an assignment for the benefit of creditors, (iv) the filing by it of a
petition in bankruptcy or a petition for relief under the Bankruptcy Code or any
other applicable federal or state bankruptcy or insolvency statute or any
similar law, (v) the application by such party for the appointment of a receiver
for the assets of such party, (vi) the filing of an involuntary petition seeking
liquidation, reorganization, arrangement or readjustment of its debts or any
other similar relief under the Bankruptcy Code or any other federal or state
insolvency law that is not discharged, stayed or dismissed within sixty (60)
days or (vii) the imposition of a judicial or statutory lien on all or a
substantial part of its assets that is not discharged, stayed or dismissed
within sixty (60) days. With respect to a Member, the foregoing definition of
“Bankruptcy” is intended to replace and shall supersede and replace the
definition of “Bankruptcy” set forth in Sections 18-101(1) and 18-304 of the
Act.
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Brookfield” means Brookfield Asset Management, Inc. and its successors and
assigns.
“Brookfield Closing Date” means March 31, 2017.
“Brookfield Fund Entities” means Brookfield Strategic Real Estate Partners II
Hospitality REIT II LLC, a Delaware limited liability company, BSREP II
Hospitality II Special GP OP LLC, a Delaware limited liability company,
Brookfield Strategic Real Estate Partners II-A L.P., a Delaware limited
partnership, Brookfield Strategic Real Estate Partners II-A (ER) L.P., a
Delaware limited partnership, Brookfield Strategic Real Estate Partners II-B
L.P., a Delaware limited partnership, Brookfield Strategic Real Estate Partners
II-C L.P., a Delaware limited partnership, Brookfield Strategic Real Estate
Partners II-C (ER) L.P., a Delaware limited partnership, Brookfield Strategic
Real Estate Partners II BPY Borrower L.P., a Delaware limited partnership, and
BSREP II BIV BPY Cayman L.P., a limited partnership organized under the laws of
the Cayman Islands.
“Brookfield Obligors” means Brookfield Strategic Real Estate Partners II
Hospitality REIT II LLC, a Delaware limited liability company, and BSREP II
Hospitality II Special GP OP LLC, a Delaware limited liability company.
“Budget Year” means, with respect to the Fiscal Year 2015 or any Fiscal Year
thereafter, the period beginning on January 1 and ending on December 31 of such
year.
“Business Day” means any day other than a Saturday, a Sunday or a legal holiday
on which national banks are not open for general business in the State of New
York.
“Buy/Sell Response Notice” has the meaning set forth in Section 3.4.
“Capital Contribution” when used with respect to any Member means the aggregate
amount of capital contributed (including any amounts deemed contributed) to the
Company by such Member in accordance with Article 6.
“Capital Event” means: (i) any sale, transfer or other disposition or
liquidation of the Properties or any portion thereof, or any direct or indirect
interest therein owned by the Company or any Subsidiary or any portion thereof
(including, in each case, a foreclosure sale or deed‑in‑lieu thereof); (ii) any
Casualty; (iii) any Condemnation; or (iv) any financing or refinancing of all or
any of the Properties or any direct or indirect interest therein owned by the
Company or any Subsidiary or all of any of the Senior Loans.
“Capital Event Proceeds” means Net Sales Proceeds, Net Disposition Proceeds and
Net Financing Proceeds, collectively.
“Cash Management Account” has the meaning set forth in Section 5.5.
“Cash Management Agreement” means that certain Deposit Account Control
Agreement, dated as of February 27, 2015, among Wells Fargo Bank, National
Association, the Company, the Class A Member and the Class B Member, as the same
may be amended, supplemented or otherwise modified from time to time with the
approval of the Class A Member.
“Cash Management Bank” has the meaning set forth in Section 5.5.
“Casualty” means, with respect to any Property, any fire, explosion, flood,
collapse or other casualty affecting all or any portion of such Property.
“Certificate” means the Certificate of Formation of the Company filed with the
Secretary of State of the State of Delaware on October 7, 2014, as the same may
hereafter be amended and/or restated from time to time.
“Changeover Event” means the occurrence of any of the following events:
(1)    any failure (regardless of the availability of funds) of the Company to
distribute on any Scheduled Distribution Date the full Class A Return for the
Accrual Period ending on that Scheduled Distribution Date, it being understood
that if such a failure occurs, the Class A Return Rate used to calculate any
amounts then owing to the Class A Member or that become due to the Class A
Member at any time following such failure will be the Increased Rate, with the
Increased Return resulting from such failure accruing interest at the Increased
Rate until paid and such additional interest being due on the next Scheduled
Distribution Date; provided, however, that with respect to each of the first two
times that the Company fails to pay the Class A Return in full on a Scheduled
Distribution Date only, such failure to pay shall not constitute a Changeover
Event hereunder if the Company pays such amount in full (together with interest
thereon at the Increased Rate) to the Class A Member within five (5) Business
Days following the Class A Member’s delivery of written notice to the Class B
Member of such failure to pay;
(2)    any failure of the Class B Member to contribute any Protective Capital to
the Company or to reimburse the Class A Member for contributions of Protective
Capital made by the Class A Member, in either case within the time set forth in,
and otherwise in accordance with Section 6.2 hereof; provided that such failure
of the Class B Member to contribute Protective Capital pursuant to Section
6.2(a) hereof shall not constitute a Changeover Event unless either (A) such
failure is not remedied by the Class B Member within sixty (60) days after the
Class A Member’s written notice to the Class B Member of such failure or (B) if
the Class A Member funds any Protective Capital pursuant to Section 6.2(a)
hereof, then the Class B Member shall have a period of sixty (60) days following
the funding of such Protective Capital to cure such default by reimbursing the
full amount of such Protective Capital (together with a return thereon at the
Increased Rate) to the Class A Member;
(3)    the failure (regardless of the availability of funds) of the Company or
the Class B Member (a) to redeem or cause to be redeemed the Class A Member’s
Interest in full, and to pay in full the Redemption Price, on or before the
Mandatory Redemption Date or (b) to pay to the Class A Member in full the
Release Payment for any Property upon the sale or other disposition of any
Property (or any direct or indirect interest therein owned by any of the Company
or its Subsidiaries) or (c) to pay to the Class A Member in full the QCR
Redemption Amount in respect of any Qualified Capital Raise in accordance with
the provisions hereof or (d) to pay to the Class A Member all of the Net
Financing Proceeds from the incurrence of any Additional Mezzanine Loan by the
Company or any of its Subsidiaries upon such incurrence or (e) to pay to the
Class A Member all of the Capital Event Proceeds from any other Capital Event
affecting any Property ((but, in the event such Capital Event only affects
certain Properties (as opposed to all Properties), only in an amount up to the
Release Payment for such Property)) upon the occurrence of such Capital Event;
(4)    the failure (regardless of the availability of funds) of the Company or
the Class B Member to pay the Class A Member any amounts not described in clause
(1), (2) or (3) above when due and payable hereunder unless such payment is made
within ten (10) Business Days after notice from the Class A Member that such
payment is delinquent, provided, however, that interest at the Increased Rate
will accrue on any such amounts not paid when due, irrespective of the amount
owed, from the day first due until paid in full;
(5)    if the Company or any Subsidiary takes any action that constitutes a
breach of Section 3.1(b);
(6)    if the Company fails to comply with any of the covenants in any of
Sections 5.5(a), 5.6, 5.10 (unless caused by the Senior Lender’s failure to pay
taxes or insurance premiums despite there being sufficient amounts in the
reserves held by the Senior Lender for such purposes), 5.15(a), 5.17 or Schedule
5.15(a) hereof, or fails to maintain the insurance required by Section 5.7;
provided, however, that with respect to a violation or breach of any of the
covenants set forth in Section 5.15(a) or Schedule 5.15(a), such violation or
breach shall not constitute a Changeover Event in the event that (1) such
violation or breach is not intentional, (2) such violation or breach is
immaterial, (3) such violation or breach shall be remedied in a timely and
expedient manner and in any event within not more than sixty (60) days, and (4)
within fifteen (15) Business Days following the request of the Class A Member,
but not prior to the date on which such violation or breach shall have been
remedied in accordance with the immediately foregoing clause (3), the Company
delivers to the Class A Member (I) a new non-consolidation opinion or (II) a
modification of a non-consolidation opinion that was previously delivered to the
Class A Member to the effect that such breach or violation shall not in any way
impair, negate or adversely change the opinions rendered in such opinion, which
opinion or opinion modification and any counsel delivering such opinion or
opinion modification shall be acceptable to the Class A Member in its reasonable
discretion;
(7)    any Prohibited Transfer occurs or if the Class B Member ceases to be
Controlled, directly or indirectly, by HIT OP, or if HIT OP ceases to be
Controlled, directly or indirectly by HIT REIT, or if a REIT Change of Control
occurs;
(8)    if, as of the third (3rd) anniversary of the Original Closing Date, the
Company has failed to make payments to the Class A Member in respect of its
Unrecovered Capital in an amount equal to or greater than fifty percent (50%) of
the Initial Capital Contributions made by the Class A Member;
(9)    if, as of the fourth (4th) anniversary of the Original Closing Date, the
Company has failed to make payments to the Class A Member in respect of its
Unrecovered Capital in an amount equal to or greater than one hundred percent
(100%) of the Initial Capital Contributions made by the Class A Member;
(10)    any representation or warranty made by the Class B Member in
Section 2.10 of this Agreement or any other representation made by the Class B
Member or by any Guarantor in any other Transaction Document shall be untrue,
incorrect or misleading in any material respect on or as of the date made;
provided, however, that as to any such untrue, incorrect or misleading
representation or warranty which (a) was unintentionally made to the Class A
Member and (b) which can be made true and correct by action of the Class B
Member, the Class B Member shall have a period of thirty (30) days following
written notice thereof to the Class B Member to undertake and complete all
action necessary to make such representation or warranty, true and correct in
all material respects; provided, further, that if the same cannot be cured
within such thirty (30) day period, if the Class B Member commences to take
action to cure such breach within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, the Class B Member shall
have such additional time as is reasonably necessary to effect such cure, but in
no event in excess of an additional ninety (90) days;
(11)    the occurrence of any default in any material respect or of any material
nature by the Class B Member, any Guarantor or any Affiliate of any of them in
the performance of any obligation under any of the Transaction Documents (other
than any default described elsewhere in this definition of “Changeover Event”),
if such default shall continue for thirty (30) days after notice of such
default; provided, however, that if such default is a default which cannot be
cured by the payment of a sum of money and is otherwise susceptible of cure but
cannot reasonably be cured within such 30-day period, and provided further that
the Class B Member shall have commenced to cure such default within such 30-day
period and shall thereafter diligently and expeditiously proceed to cure the
same, such 30-day period shall be extended for such time as is reasonably
necessary for the Class B Member in the exercise of due diligence to cure such
default, such additional period not to exceed ninety (90) days;
(12)    the occurrence of any “event of default” (i.e., after applicable grace
and cure periods, if any) arising pursuant to any of the Senior Loan Documents
or pursuant to any loan document evidencing or relating to any subsequent
financing entered into by the Company or any of its Subsidiaries, or the failure
to pay the Senior Loans or any such subsequent financing at the stated or
accelerated maturity of the Senior Loans or such subsequent financing (whether
such accelerated maturity occurs by declaration of the lender or otherwise);
(13)    if (a) the Company, the Class B Member, any Guarantor or any Subsidiary
commences any action or proceeding for the purpose of asserting or alleging that
any provision of this Agreement or any other Transaction Document is not
enforceable by the Class A Member in accordance with its terms, or (b) it is
determined by any court or other tribunal or governmental authority that any
provision of this Agreement or any Transaction Document is not in full force and
effect or valid or enforceable by the Class A Member in accordance with its
terms to the extent that such provision relates to the Class A Member’s right to
receive amounts otherwise payable or due hereunder (other than to the extent
such determination is that such amounts are usurious under applicable law), the
priority of any such amounts and/or the right of the Class A Member to exercise
any of its rights or remedies hereunder; provided, however, that this clause (b)
shall not be applicable to the extent that such determination is made solely due
to the Class A Member’s failure, as of the Original Closing Date, to obtain any
governmental order, consent, approval or authorization (or failure, as of the
Original Closing Date, to make any registration or other filing with any
governmental authority) in connection with its receipt of its Interest on the
Original Closing Date;
(14)    if the Class B Member or any Guarantor shall, or shall cause or permit
the Company or any of its Subsidiaries to, make an assignment for the benefit of
creditors or admit, in any legal proceeding, its inability to pay its debts as
they become due or generally not be paying its debts as they become due;
(15)    if any receiver, liquidator or trustee shall be appointed for the Class
B Member, any Guarantor, the Company or any Subsidiary, or if a Bankruptcy
occurs with respect to any such Person, or if any proceeding shall be instituted
for the dissolution or liquidation of any such Person or its assets;
(16)    intentionally omitted;
(17)    a final, non-appealable, uninsured judgment for the payment of money in
excess of $5,000,000 shall be rendered against the Company by a court of
competent jurisdiction and is not satisfied in full within ten (10) days;
(18)    the occurrence of a Liability Indemnification Event under a Guaranty
that remains unpaid for ten (10) Business Days after written notice thereof,
provided that interest at the Increased Rate will accrue on any such amounts not
paid when due, irrespective of the amount owed, from the day first due until
paid in full;
(19)    the occurrence of any “event of default” (i.e., after applicable grace
and cure periods, if any) arising pursuant to any ground lease to which the
Company or any Subsidiary is a party to the extent such event of default could
reasonably be expected to have a Material Adverse Effect;
(20)    the occurrence of any “event of default” (i.e., after applicable grace
and cure periods, if any) arising pursuant to any franchise agreement to which
the Company or any Subsidiary is a party to the extent such event of default
could reasonably be expected to have a Material Adverse Effect, if such default
shall continue for sixty (60) days after notice of such default or, if (x) such
default is not reasonably susceptible of being cured within such 60-day period,
(y) the Company is diligently and continuously attempting to cure such breach
and (z) such breach does not cause any imminent danger to one or more of the
Properties or of termination of such franchise agreement by the franchisor as a
result of the continuation of such default without cure thereof, such longer
period as is reasonably necessary to cure such default using diligent efforts,
provided that such cure period in the aggregate shall not exceed one hundred
eighty (180) days;
(21)    if the Class B Member, any Guarantor or any of their respective
Affiliates misappropriates the funds of the Company or any Subsidiary or the
funds of any Affiliate of the Company or otherwise commits a fraudulent act in
connection with the business of the Company or any Subsidiary or the business of
any Affiliate of the Company, or if the Class B Member, any Guarantor or any of
their respective Affiliates is convicted of a felony (whether or not such felony
is related to the Company or any Subsidiary) or commits an act of dishonesty,
willful misconduct or gross negligence, or breaches a fiduciary duty, in
connection with the Company or any Subsidiary or in connection with its
activities as a Member (if applicable) or the performance of its duties
hereunder or under any Transaction Documents; and/or
(22)    if any of the assumptions contained in any non-consolidation opinion
delivered to the Class A Member in connection with its investment in the
Company, or in any other non-consolidation opinion delivered subsequently to the
Class A Member’s investment in the Company, is or becomes untrue in any material
respect.
“Class A Interest Sale Price” has the meaning set forth in Section 3.4.
“Class A Member” has the meaning set forth in the Preamble.
“Class A Member Deposit” has the meaning set forth in Section 3.4(d).
“Class A Member Protective Advance” has the meaning set forth in Section 6.2.
“Class A Return” means, with respect to any Accrual Period, an amount equal to
the product of (i) the weighted average outstanding Unrecovered Capital of the
Class A Member during such period multiplied by (ii) the Class A Return Rate for
such Accrual Period, multiplied by (iii) a fraction the numerator of which is
the number of days in such Accrual Period and the denominator of which is 365.
“Class A Return Rate” means, (i) with respect the first eighteen (18) months
following the Original Closing Date, a rate equal to 7.50% per annum, and (ii)
thereafter, a rate equal to 8.00% per annum; provided, however, that (i) if any
Changeover Event has occurred, the Class A Return Rate applicable in calculating
any Class A Return shall automatically (without any action required by the Class
A Member) increase to the Increased Rate and (ii) the rate that will accrue on
any Protective Capital funded by the Class A Member shall be the Increased Rate.
“Class B Interest Sale Price” has the meaning set forth in Section 3.4.
“Class B Member” has the meaning set forth in the Preamble.
“Class B Member Affiliate Contract” means any contract or other agreement
between or among the Company and/or any Subsidiary, on the one hand, and the
Class B Member, any Guarantor or any of their respective Affiliates, on the
other hand, regardless of whether there are other Persons party to such contract
or other agreement.
“Class B Member Deposit” has the meaning set forth in Section 3.4(h).
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder, or any corresponding provision(s) of succeeding law
and/or regulation.
“Collateral” means all tangible and intangible property in respect of which a
security interest or pledge is granted under the Senior Loan Documents.
“Company” means HIT Portfolio I Holdco, LLC, a Delaware limited liability
company, as said company from time to time hereafter may be constituted; unless
the context clearly requires otherwise, all references herein to the “Company”
include the Company and each Subsidiary.
“Company Assets” means all right, title and interest of the Company in and to
all or any portion of the assets of the Company and any property (real,
personal, tangible or intangible) or estate acquired in exchange therefor or in
connection therewith.
“Condemnation” means any taking or voluntary conveyance during the term hereof
of all or any part of any Property or any interest therein or right accruing
thereto or use thereof, as the result of, or in settlement of, any condemnation
or other eminent domain proceeding by any Governmental Authority, whether or not
the same shall actually have been commenced.
“Consent Letters” means either or both of (as the context may require) (i) that
certain letter agreement, dated March 31, 2017, by and among HIT OP, HIT REIT,
the Class B Member and the Class A Member with respect to the Brookfield
investment and related matters, (ii) that certain letter agreement, dated March
31, 2017, by and among HIT OP, HIT REIT, the Class B Member and the Class A
Member with respect to a potential refinancing of the Original Mortgage Loan and
related matters, and (iii) that certain letter agreement, dated April 28, 2017,
by and among HIT OP, HIT REIT, the Class B Member and the Class A Member with
respect to the incurrence of the Senior Loan and related matters.
“Contingent Obligation” means any obligation of any Subsidiary or the Company
directly or indirectly guaranteeing any indebtedness or other obligation of any
other Person in any manner.
“Control”, when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or through one or more
intermediaries, whether through the ownership of voting securities, by contract
or otherwise, and the terms “Controlling” and “Controlled” have meanings
correlative to the foregoing.
“Delaware Court” has the meaning set forth in Section 12.9.
“Deposit” has the meaning set forth in Section 3.4(d).
“Effective Date” means the date of this Agreement set forth in the introductory
paragraph hereto.
“Election Notice” has the meaning set forth in Section 3.4(a).
“Environmental Claim” means any written notice, claim, proceeding,
investigation, demand or other communication by any Person or Governmental
Authority alleging or asserting liability with respect to any Subsidiary or any
Property arising out of, based on or resulting from (i) the presence, use or
release of any Hazardous Substance, (ii) any fact, circumstance, condition or
occurrence forming the basis of any violation, or alleged violation, of any
Environmental Law, or (iii) any alleged injury or threat of injury to property,
health or safety or to the environment caused by Hazardous Substances.
“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement, dated as of February 27, 2015, by the Guarantors for the benefit of
the Class A Member.
“Environmental Laws” has the meaning assigned to such term in the Environmental
Indemnity Agreement.
“Equity Members” means the Class B Member and the Class A Member.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
“ERISA Affiliate, ” at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with the Company or
any of its Subsidiaries as a single employer under Title IV or Section 302 of
ERISA or Section 412 of the Code.
“Executive Order” has the meaning set forth in Schedule 5.15(b).
“Existing Mortgage Borrowers” has the meaning set forth in the Recitals.
“First Mezzanine Borrower” has the meaning set forth in the Recitals.
“First Mezzanine Lender” means the holder(s), from time to time, of the First
Mezzanine Loan.
“First Mezzanine Loan” means that certain loan in the original principal amount
of $110,000,000.00 made by Deutsche Bank AG, New York Branch, Citigroup Global
Markets Realty Corp., and JPMorgan Chase Bank, National Association, as the
original First Mezzanine Lender, to HIT Portfolio I Mezz, LP, a Delaware limited
partnership.
“First Mezzanine Loan Agreement” means that certain Mezzanine Loan Agreement,
dated as April 28, 2017, between HIT Portfolio I Mezz, LP, a Delaware limited
partnership, HIT Portfolio I TRS Holdco, LLC and the original First Mezzanine
Lender, as the same may be amended, supplemented or modified from time to time.
“First Mezzanine Loan Documents” means the First Mezzanine Loan Agreement, the
notes, pledges, environmental indemnities, guarantees and all other agreements,
instruments or documents relating to, evidencing or securing the First Mezzanine
Loan including those documents listed on Schedule 1.1(c), as any of the
foregoing may be amended, supplemented or modified from time to time.
“First Mezzanine Loan Obligations” means the indebtedness evidenced, secured or
otherwise governed by the First Mezzanine Loan Documents.
“Fiscal Year” means the fiscal year of the Company, which shall be the calendar
year; but upon termination of the Company, “Fiscal Year” shall mean the period
from the end of the last preceding Fiscal Year to the date of such termination.
“Fundamental Decision” has the meaning set forth in Section 3.3(g).
“Governmental Authority” means any court, board, agency, commission, office or
authority of any nature whatsoever of or for any governmental unit (federal,
state, county, district, municipal, city or otherwise), whether now or hereafter
in existence.
“GS Group” means The Goldman Sachs Group, Inc., a Delaware corporation, together
with its successors and assigns by merger, consolidation and/or sale of all or
substantially all of its assets.
“Guarantees” means, collectively, the Mandatory Redemption Guaranty and the Bad
Boy Guaranty and “Guaranty” shall mean either of them.
“Guarantors” means each of HIT OP and HIT REIT.
“Hazardous Substances” has the meaning assigned to such term in the
Environmental Indemnity Agreement.
“HIT OP” has the meaning set forth in the Recitals.
“HIT REIT” has the meaning set forth in the Recitals.
“Increased Rate” means a rate per annum calculated on a cumulative basis and
compounded monthly if not paid currently, equal to the sum of (i) the
then-applicable Class A Return Rate plus (ii) five percent (5%).
“Increased Return” means any amount paid or due and payable to the Class A
Member as a result of an increase in the Class A Return Rate to the Increased
Rate.
“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) indebtedness or liability for borrowed money;
(b) obligations evidenced by bonds, debentures, notes, or other similar
instruments; (c) obligations for the deferred purchase price of property or
services (including trade obligations); (d) obligations under letters of credit;
(e) obligations under acceptance facilities; (f) all guaranties, endorsements
(other than for collection or deposit in the ordinary course of business), and
other contingent obligations to purchase, to provide funds for payment, to
supply funds to invest in any Person or otherwise to assure a creditor against
loss; and (g) obligations secured by any Liens voluntarily granted on such
Person’s property, whether or not the obligation have been assumed by such
Person.
“Initial Class B Member Deposit” has the meaning set forth in Section 3.4(c).
“Insurance Requirements” means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting any Property
or any part thereof or any use or condition thereof, which may, at any time, be
recommended by the Board of Fire Underwriters, if any, having jurisdiction over
any Property, or such other body exercising similar functions.
“Interest” means, with respect to any Member, the entire limited liability
company interest of that Member in the Company, including the right of such
Member to any and all benefits to which a Member may be entitled as provided in
this Agreement, together with the obligations of such Member to comply with all
the terms and provisions of this Agreement.
“Investment Company Act” has the meaning set forth in Section 2.11(c).
“IRS” means the Internal Revenue Service and any successor agency or entity
thereto.
“Legal Requirements” means:
(i)    all governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting the
Company, any Guarantor, any Subsidiary, the Class B Member or any Property or
any part thereof or the construction, ownership, use, alteration or operation
thereof or any part thereof (whether now or hereafter enacted and in force),
(ii)    all permits, licenses and authorizations and regulations relating
thereto, and
(iii)    all covenants, conditions and restrictions contained in any instruments
at any time in force (whether or not involving Governmental Authorities)
affecting any Property or any part thereof which, in the case of this clause
(iii), require repairs, modifications or alterations in or to any Property or
any part thereof, or in any material way limit or restrict the existing use and
enjoyment thereof.
“Liability Indemnification Event” means any event or occurrence that entitles
the Class A Member to a payment under a Guaranty.
“Lien” means any mortgage, deed of trust, lien (statutory or other), pledge,
hypothecation, assignment, preference, priority, security interest, or any other
encumbrance or charge on or affecting any Property or Collateral or any portion
thereof, or any interest therein (including, without limitation, any conditional
sale or other title retention agreement, any sale-leaseback, any financing lease
having substantially the same economic effect as any of the foregoing, the
filing of any financing statement or similar instrument under the Uniform
Commercial Code or comparable law of any other jurisdiction, domestic or
foreign, and mechanics’, materialmen’s and other similar liens and
encumbrances).
“Lockout Expiration Date” has the meaning set forth in Section 9.2.
“Managing Member” means, initially, the Class B Member, provided, that if for
any reason the Class B Member ceases to be the Managing Member pursuant to the
terms hereof, the term “Managing Member” shall thereafter mean the Class A
Member or such other Person as may be so designated by the Class A Member in its
sole discretion. The Managing Member is hereby designated as a “manager” of the
Company within the meaning of Section 18-101(10) of the Act.
“Mandatory Redemption Date” means the earlier of (i) the date on which a
Changeover Event first occurs, and (ii) August 1, 2019.
“Mandatory Redemption Guaranty” means that certain Mandatory Redemption
Guaranty, dated as of February 27, 2015, made by the Guarantors in favor of the
Class A Member.
“Material Adverse Effect” means a material adverse effect on (i) the use,
operation, financial performance or prospects or value of the Company and its
Subsidiaries taken as a whole or of the Properties taken as a whole, (ii) the
current or future financial position or results of operations or business of the
Company and its Subsidiaries taken as a whole, (iii) the ability of the Class A
Member to enforce any Transaction Document or (iv) the ability of the Company,
any Guarantor or the Class B Member to perform its obligations under any
Transaction Document.
“Member” means each of the Class B Member, the Class A Member and the Company’s
Special Member and any additional Persons hereafter admitted as a member of the
Company in accordance with the provisions of this Agreement, for so long as such
Person shall be a member of the Company and any transferee of such Person
permitted hereunder and admitted as a member of the Company in accordance with
Section 9.5, and “Members” shall mean such Persons, collectively.
“Mortgage Borrower” has the meaning set forth in the Recitals.
“Mortgage Lender” means the holder(s), from time to time, of the Mortgage Loan.
“Mortgage Loan” means that certain loan in the original principal amount of
$805,000,000.00 made by Deutsche Bank AG, New York Branch, Citigroup Global
Markets Realty Corp. and JPMorgan Chase Bank, National Association, as,
collectively, the original Mortgage Lender, to the Mortgage Borrower.
“Mortgage Loan Agreement” means that certain Loan Agreement, dated as of April
28, 2017, among the Mortgage Borrower, TRS, Deutsche Bank AG, New York Branch,
Citigroup Global Markets Realty Corp. and JPMorgan Chase Bank, National
Association, as, collectively, the original Mortgage Lender, as the same may be
subsequently amended, supplemented or modified from time to time.
“Mortgage Loan Documents” means the Mortgage Loan Agreement, the notes,
mortgages, deeds of trust, assignments of leases, pledges, environmental
indemnities, guarantees and all other agreements, instruments or documents
relating to, evidencing or securing the Mortgage Loan including those documents
listed on Schedule 1.1(b), as any of the foregoing may be amended, supplemented
or modified from time to time.
“Mortgage Loan Obligations” means the indebtedness evidenced, secured or
otherwise governed by the Mortgage Loan Documents.
“Net Disposition Proceeds” means Casualty or Condemnation proceeds not applied
to restoring, repairing, replacing or rebuilding one or more Properties or, with
respect to the Senior Loan Properties, retained by the Senior Lender under the
Senior Loan Documents.
“Net Financing Proceeds” has the meaning set forth in Section 8.2(b).
“Net Sale Proceeds” has the meaning set forth in Section 8.2(a).
“New York Court” has the meaning set forth in Section 12.9.
“Offer Price” has the meaning set forth in Section 3.4.
“Original Closing Date” means February 27, 2015.
“Organizational Document” means with respect to any Person (i) in the case of a
corporation, such Person’s certificate of incorporation and by-laws, and any
shareholder agreement, voting trust or similar arrangement applicable to any of
such Person’s authorized shares of capital stock or the holders thereof, (ii) in
the case of a limited partnership, such Person’s certificate of limited
partnership, limited partnership agreement and any voting trusts or similar
arrangements applicable to its partners or any of its partnership interests,
(iii) in the case of a limited liability company, such Person’s certificate of
formation or certificate of organization, limited liability company agreement
and any other document affecting the rights or duties of managers or holders of
limited liability company interests or (iv) in the case of any other legal
entity, such Person’s organizational documents and all other documents
establishing or affecting the duties or rights of holders of equity interests in
such Person.
“Original LLC Agreement” has the meaning set forth in the Recitals.
“Percentage Interest” means, with respect to any Member, initially, the
percentage following such Member’s name on Schedule 6.1.
“Permitted Transfer” has the meaning assigned to it in Section 9.1(a).
“Person” means any individual, partnership, corporation, limited liability
company, trust or other legal entity.
“Plan” means an employee benefit plan (i) which is maintained for employees of
Company or its Subsidiaries or any ERISA Affiliate and which is subject to Title
IV of ERISA or (ii) with respect to which Company or its Subsidiaries or any
ERISA Affiliate could be subjected to any liability under Title IV of ERISA
(including Section 4069 of ERISA).
“Plan Assets” means assets of any Plan, including any employee benefit plan
subject to Part 4, Subtitle A, Title I of ERISA.
“Prohibited Person” has the meaning set forth in Schedule 5.15(b).
“Prohibited Transfer” means (i) any violation of Section 5.17 hereof, and (ii)
any Transfer of the Class B Member’s Interest or any direct or indirect equity
interest in the Class B Member in violation of the terms hereof.
“Properties” means, collectively, the 8PK Properties and the Senior Loan
Properties.
“Property Management Agreements” means, collectively, the 8PK Property
Management Agreements and the Senior Loan Property Management Agreements.
“Property Manager” means, collectively, the 8PK Property Managers and the Senior
Loan Property Managers.
“Protective Capital” has the meaning set forth in Section 6.2.
“Qualified Capital Raise” means the issuance of interests in HIT REIT or any
subsidiary of HIT REIT (excluding any such issuance completed on or prior to the
Original Closing Date and in respect of amounts due under the Sale Agreement as
of the Original Closing Date).
“QCR Redemption Amount” means, with respect to each Qualified Capital Raise,
twenty-seven and nineteen hundredths percent (27.19%) of the gross amount of
proceeds received by the issuer from such Qualified Capital Raise; provided,
however, that in no event shall the aggregate QCR Redemption Amounts payable to
the Class A Member exceed $271, 880, 000 during any twelve-month period.
“Redemption Price” means, as of any date, an amount equal to the sum of (i) the
Unrecovered Capital as of such date plus (ii) the accrued and unpaid Class A
Return as of such date plus (iii) any other amounts then due or payable to the
Class A Member hereunder or under the other Transaction Documents.
“Redemption Right” has the meaning set forth in Section 8.3.
“REIT Change of Control” means, subject to the next sentence, the happening of
any of the following: (i) the consummation of a merger of HIT REIT into or
consolidation of HIT REIT with another entity, or the closing of a sale or other
disposition of all or substantially all of HIT REIT’s assets (in one or a
substantially concurrent or otherwise related series of transactions); provided,
however, that a REIT Change in Control under this clause (i) shall not be deemed
to have occurred by reason of a transaction, or a substantially concurrent or
otherwise related series of transactions, upon the completion of which the
beneficial ownership of securities representing 50% or more of the combined
voting power of HIT REIT, the surviving entity or entity directly or indirectly
controlling HIT REIT or the surviving entity, as the case may be, is held by the
same Persons as held the securities representing the beneficial ownership of the
combined voting power of HIT REIT immediately prior to the transaction or the
substantially concurrent or otherwise related series of transactions; or (ii)
the “beneficial ownership” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934 (the “Exchange Act”) of securities representing greater
than 50% of the combined voting power of HIT REIT is held by any “person” or
“group” as defined in Sections 13(d) and 14(d) of the Exchange Act; or (iii) any
“person” or “group” as defined in Sections 13(d) and 14(d) of the Exchange Act
shall have obtained the right or power (whether or not exercised) to elect or
appoint a majority of the members of the board of directors (or similar
governing body) of HIT REIT; or (iv) individuals who at March 31, 2017
constituted the board of directors of HIT REIT (together with (A) any new
directors whose election by the board of directors of HIT REIT or whose
nomination for election by the stockholders of HIT REIT was approved by a vote
of at least a majority of the directors then still in office who either were
directors at the beginning of such period or whose elections or nomination for
election was previously so approved or (B) any two new directors at any one time
designated from time to time by an Affiliate of Brookfield) cease for any reason
other than death or disability to constitute a majority of the directors then in
office. Notwithstanding anything in this definition to the contrary, a “REIT
Change of Control” (a) shall not include the exercise of any rights or remedies
granted to the holder of the Redeemable Preferred Share (as defined in the
Articles Supplementary), except as set forth in clause (c)(iii) below, as those
rights and remedies are expressly set forth in the Articles Supplementary
(without giving effect to any additional rights or remedies granted after the
Brookfield Closing Date; provided that no inference shall be drawn from the
exclusion of any such rights or remedies as to whether or not the same
constitute or result in a REIT Change of Control), provided that the holder of
the Redeemable Preferred Share is and at all times Controlled by Brookfield and
Brookfield Controls the exercise of the rights of the Redeemable Preferred
Share, (b) shall not include the exercise of any rights or remedies granted to
the holder of the Class C Units (as defined in the A&R LPA) as those rights and
remedies are expressly set forth in the A&R LPA (without giving effect to any
additional rights or remedies granted after the Brookfield Closing Date;
provided that no inference shall be drawn from the exclusion of any such rights
or remedies as to whether or not the same constitute or result in a REIT Change
of Control), provided that Brookfield at all times directly or indirectly
Controls the exercise of the governance rights of the Class C Unit Holders set
forth in the A&R LPA, if any remain in effect, and (c) shall include, without
limiting the provisions of the immediately preceding sentence, any or all of (i)
a transfer of the Redeemable Preferred Share to an entity that is not Controlled
by Brookfield or a transfer of direct or indirect interests in the holder of the
Redeemable Preferred Share or any other event or action, in each case, that
results in Brookfield not Controlling the exercise of the rights of the
Redeemable Preferred Share, (ii) a direct or indirect transfer of any of the
Class C Units, any direct or indirect interest in any holder of the Class C
Units or any other event or action, in each case, that results in Brookfield not
directly or indirectly Controlling the exercise of the governance rights of the
Class C Unit Holders set forth in the A&R LPA, if any remain in effect, or (iii)
the appointment by Brookfield or any of its Affiliates of a majority of the
board of directors of HIT REIT.
“Related Person” means with respect to any Person (i) an Affiliate of such
Person, (ii) any officer, director, employee, agent, representative,
shareholder, partner, member, manager, beneficial owner, servant, contractor or
subcontractor of such Person or any Affiliate of such Person and (iii) any
Person who controls any of the foregoing.
“Release Payment” means, with respect to the sale or other disposition of any
Property, or any direct or indirect interest owned therein by the Company or any
Subsidiary, (a) (i) 110% of the aggregate Allocated Amount for such Property
less (ii) the amount of any distributions in respect of the Unrecovered Capital
of the Class A Member that were previously made to the Class A Member with Net
Sale Proceeds, Net Disposition Proceeds and/or Net Financing Proceeds from such
Property plus (b) in the case of the 8PK Properties only, fifty percent (50%) of
the aggregate Net Sale Proceeds, Net Disposition Proceeds and/or Net Financing
Proceeds from such Property in excess of the amount specified in clause (a) of
this definition with respect to such Property.
“Sale Agreement” has the meaning set forth in the Recitals.
“Scheduled Distribution Date” means in any calendar month the first (1st) day of
such month or, if such day is not a Business Day, the immediately succeeding
Business Day; provided, however, that in the event the payment date under the
Senior Loan Documents should be hereafter modified, the Scheduled Distribution
Date shall also be modified so that the Scheduled Distribution Date hereunder is
also the payment date under the Senior Loan Documents.
“Scheduled Redemption Notice” has the meaning set forth in Section 5.5.
“Securities Act” has the meaning set forth in Section 2.11(c).
“Sellers” has the meaning set forth in the Recitals.
“Senior Lender” means, individually or collectively as the context may require,
Mortgage Lender, First Mezzanine Lender and each Additional Mezzanine Lender.
“Senior Loans” means, individually or collectively as the context may require,
the Mortgage Loan, the First Mezzanine Loan and each Additional Mezzanine Loan.
“Senior Loan Documents” means, individually or collectively as the context may
require, the Mortgage Loan Documents, the First Mezzanine Loan Documents and the
Additional Mezzanine Loan Documents.
“Senior Loan Properties” means the land and improvements at the locations set
forth on Schedule A hereto and “Senior Loan Property” means the land and
improvements at each such location, along with all personal property relating
thereto and owned or controlled by the Mortgage Borrower or TRS (including,
without limitation, the operating leases held by TRS).
“Senior Loan Property Management Agreements” means, collectively, each agreement
to manage one or more of the Senior Loan Properties between the Company or a
Subsidiary and a Property Manager; provided that each such agreement (together
with any modification thereto) must be approved by the Class A Member (which
approval shall not be unreasonably withheld, delayed or conditioned) unless (i)
such agreement has been approved by the Senior Lender pursuant to the terms of
the Senior Loan Documents or otherwise conforms with the terms of the Senior
Loan Documents and (ii) if such agreement constitutes a Class B Member Affiliate
Contract, if and to the extent such agreement is terminable by the Class A
Member following the declaration of a Changeover Event without payment of any
termination or similar fee (which termination right may be documented in a
separate subordination, non-disclosure and attornment agreement with the Class A
Member); provided, further, that if the Senior Lender receives a subordination
or other agreement from the manager and/or any sub-manager, then such manager
and/or sub-manager shall have entered into an agreement for the benefit of the
Class A Member in substantially the same form and substance as the subordination
or other agreement provided to the Senior Lender.
“Senior Loan Property Manager” means each manager of a Senior Loan Property
appointed by the Company or a Subsidiary provided that each such manager must be
approved by the Class A Member (which approval shall not be unreasonably
withheld, delayed or conditioned) unless such appointment (i) has been approved
by the Senior Lender pursuant to the terms of the Senior Loan Documents or
otherwise complies with the terms of the Senior Loan Documents and (ii) the
agreement with such manager complies with the terms set forth in the definition
of “Senior Loan Property Management Agreements” above.
“Senior Obligations” means, individually or collectively as the context may
require, the Mortgage Loan Obligations, the First Mezzanine Loan Obligations and
the Additional Mezzanine Loan Obligations.
“Significant Decision” has the meaning set forth in Section 3.6.
“SPA” means that certain Securities Purchase, Voting and Standstill Agreement,
by and among HIT REIT, HIT OP and Brookfield Strategic Real Estate Partners II
Hospitality REIT II LLC, dated and as in effect as of January 12, 2017 (as the
same may be amended, restated, modified or supplemented except to the extent any
such amendment, restatement, modification or supplement would require the
consent of the Class A Member under this Agreement that has not been obtained).
“Special Form” has the meaning set forth in Section 5.7(a).
“Special Member” means (i) with respect to the Company, the individual appointed
and admitted as a Special Member in accordance with Section 2.7, who initially
is William G. Popeo, (ii) with respect to the general partner of the Class B
Member, the individual appointed and admitted as a special member of the general
partner of the Class B Member in accordance with the terms hereof, and (iii)
with respect to each Subsidiary, the individuals appointed and admitted as
independent managers or independent directors of such Subsidiary in accordance
with the terms hereof. The Special Member of the Company shall only have those
rights and duties expressly set forth in this Agreement.
“Subsidiary” means First Mezzanine Borrower, Mortgage Borrower, Owner GP, TRS
Holdco, TRS GP, TRS, 8PK TRS Holdco, 8PK TRS Holdco, 8PK Owner, 8PK Owner GP,
8PK NTC TRS, HIT Portfolio I KS TRS, LLC, a Kansas limited liability company,
HIT Portfolio I Concessions, LLC, LLC, a Delaware limited liability company (“TX
Concessions”), HIT Portfolio I TX Management, LLC, a Delaware limited liability
company (“TX Management”), HIT Portfolio I TX Holdings, LLC, a Delaware limited
liability company (“TX Holdings”), HIT Portfolio I TX Beverage Company, LLC, a
Delaware limited liability company (“TX Beverage”), HIT Portfolio I 8PK
Concessions, LLC (“8PK Concessions”), HIT Portfolio I 8PK TX Management, LLC
(“8PK TX Management”), HIT Portfolio I 8PK TX Holdings, LLC (“8PK TX Holdings”),
HIT Portfolio I 8PK TX Beverage Company, LLC (“8PK TX Beverage”) and any other
entity in which the Company holds any ownership interest, whether directly or
through one or more other Persons.
“Substituted Member” means any Person admitted to the Company as a Member
pursuant to the provisions of Section 9.5.
“Transaction Documents” means collectively, this Agreement, the Environmental
Indemnity Agreement, the Guarantees, the Cash Management Agreement, the
certificate of formation and limited liability company agreement of each
Subsidiary, the Consent Letters and each other instrument, agreement or
certificate delivered by the Class B Member, any Guarantor or any Affiliate of
any of them concurrently herewith or hereafter to or for the benefit of the
Class A Member or any of its Affiliates in connection with this Agreement.
“Transfer” means, with respect to the Interest of any Member or the interests of
the Company in any Subsidiary, any of the Properties or any other asset, any
transfer, sale, pledge, hypothecation, encumbrance, assignment or other
disposition, directly or indirectly (including of any interest in a Member or
through any one or more intermediaries), of all or any portion of such asset or
other asset or any right to receive proceeds therefrom (whether voluntarily,
involuntarily, by operation of law or otherwise).
“Treasury Regulations” means the regulations promulgated under the Code, as such
regulations are in effect on the date hereof.
“TRS” has the meaning set forth in the Recitals.
“Unrecovered Capital” means, as of any date, with respect to the Class A Member
an amount (but not less than zero) equal to the excess of (a) the aggregate
amount of the Class A Member’s Capital Contributions theretofore made pursuant
to Article 6 over (b) the sum of the aggregate amount theretofore distributed to
the Class A Member as a return of capital pursuant to Article 8. Amounts
distributed or paid to the Class A Member as a Class A Return, an Increased
Return or indemnification for Damages will not be considered a “return of
capital”. As of the date hereof, the Class A Member’s Unrecovered Capital is
equal to the amount set forth in Schedule 6.1 opposite its name.
“Whitehall Parallel” means Whitehall Parallel Global Real Estate Limited
Partnership 2007, a Delaware limited partnership, together with its successors
and assigns by merger, consolidation and/or sale of all or substantially all of
its assets.
“Whitehall Street” means Whitehall Street Global Real Estate Limited Partnership
2007, a Delaware limited partnership, together with its successors and assigns
by merger, consolidation and/or sale of all or substantially all of its assets.

1.2    Terms Generally. For all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires:
(a)    the words “herein, ” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision;
(b)    the words “including” and “include” and other words of similar import
shall be deemed to be followed by the phrase “without limitation”; and
(c)    references herein to a “Schedule” are to one of the Schedules attached to
this Agreement and references to an Article or a Section are to one of the
Articles or Sections of this Agreement. Each Schedule attached hereto and
referred to herein is hereby incorporated herein by reference.

ARTICLE 2    

THE COMPANY AND ITS BUSINESS

2.1    Members; Continuation of the Company. The members of the Company shall be
the Class B Member, the Class A Member and the Company’s Special Member. Each of
the Members hereby agrees to continue the Company in accordance with the terms
hereof and pursuant to the Act.

2.2    Company Name. The business of the Company shall be conducted under the
name of “HIT Portfolio I Holdco, LLC” in the State of Delaware and under such
name or such assumed names as the Managing Member deems necessary or appropriate
to comply with the requirements of any other jurisdiction in which the Company
may be required to qualify.

2.3    Term. The term of the Company commenced with the filing of the
Certificate with the Secretary of State of the State of Delaware on October 7,
2014 and shall continue in full force and effect perpetually unless the Company
is dissolved as hereinafter provided.

2.4    Filing of Amendments to the Certificate. Each of the Members hereby
agrees to execute and file any required amendments to the Certificate and to do
or cause to be done all other acts requisite for the continuation of the Company
as a limited liability company pursuant to the laws of the State of Delaware or
any other applicable law.

2.5    Purpose. The Company is formed solely for the purpose of owning,
operating managing, selling, financing and otherwise dealing with the Properties
through the Subsidiaries. The Company may engage in any and all activities
necessary or incidental to the foregoing. Notwithstanding anything contained
herein to the contrary, the Company may not engage in any business, and may not
have any purpose, unrelated to the Properties and may not acquire or own any
real property or other assets other than those related to the ownership of the
Properties through the Subsidiaries and the proceeds thereof (e.g., cash
distributions received from the Subsidiaries).

2.6    Principal Office; Registered Agent. The principal office of the Company
will be 3950 University Drive, Fairfax, Virginia 22030. The Company may change
its place of business to such location or locations in the United States as may
at any time or from time to time be designated by the Managing Member upon
written notice to the Class A Member. The mailing address of the Company will be
3950 University Drive, Fairfax, Virginia 22030, or such other address as may be
selected from time to time by the Managing Member. The Company shall maintain a
registered office at c/o Corporation Service Company, 2711 Centerville Road,
Suite 400, Wilmington, Delaware 19808. The name and address of the Company’s
registered agent is Corporation Service Company, 2711 Centerville Road, Suite
400, Wilmington, Delaware 19808.

2.7    Classes of Members.
(a)    The Company shall have three classes of Members: a Class A Member and a
Class B Member (collectively defined herein as “Equity Members”) and a special
non-economic Member, who shall be a Special Member. For so long as any of the
Senior Loans remains outstanding and the Class A Member has not been fully
redeemed, the Company at all times shall have at least one Special Member who
shall be a natural person appointed by the Class A Member and who Class A Member
may confirm shall not have been at the time of appointment as Special Member,
shall not thereafter become and shall not have been at any time during the five
years preceding appointment (i) a member, manager or director (other than an
“independent director” or “special member”) of, or an officer or employee of,
the Company, any Member or any of their respective members, managers, investors
or Affiliates, (ii) a customer of, supplier or service provider (including a
provider of professional services) to, the Company, any Member, or any of their
respective members, managers, investors or Affiliates such that such
individual’s annual revenues derived from the Company, any Member, and their
respective members, managers, investors or Affiliates exceeded 5% of such
individual’s annual revenues for any of the preceding three years, (iii) a
Person Controlling or under common Control with any of the Persons described in
the foregoing clauses (i) or (ii), or (iv) a member of the immediate family of
any such member, manager, director, officer, employee, supplier or customer or a
member of the immediate family of any other member or manager described in the
foregoing clauses (i) or (ii). Upon the occurrence of any event that causes the
Special Member to cease to be a member of the Company, a new Special Member
shall be appointed forthwith by the Class A Member, and no decision stated in
this Agreement as requiring the consent of the Special Member shall be taken in
the interim period until a new Special Member is appointed. No resignation or
removal of a Special Member, and no appointment of a successor Special Member,
shall be effective until such successor shall have accepted his or her
appointment as a Special Member by a written instrument in which he or she
agrees to be bound by all of the terms and conditions of this Agreement
applicable to the Special Member. All right, power and authority of the Special
Member shall be limited to the extent necessary to exercise those rights and
perform those duties specifically set forth in this Agreement as being the
responsibility of the Special Member. No Special Member shall at any time serve
as trustee in bankruptcy for any Affiliate of the Company.
(b)    The Equity Members will be the only Members of the Company that have any
interest in the profits, losses or capital of the Company. Except for the rights
specifically granted to the Special Member in this Agreement, the Equity Members
will be the only members of the Company with any voting or management rights.
(c)    The Special Member agrees to remain independent from the Equity Members
and perform its obligations under this Agreement, agrees to be a Member of the
Company for the limited purposes provided herein and to perform its obligations
as the Special Member hereunder, and the Company and the Equity Members agree
that the Special Member will be a Member of the Company only for such limited
purposes. The Company, the Equity Members and the Special Member agree that the
Special Member: (a) in accordance with Section 18-301 of the Act: (i) will not
make, and will not be obligated to make, a contribution to the Company, and (ii)
will not own, and will not be obligated to acquire, an Interest in the Company
and (b) will have no management, approval, voting, consent or veto rights in the
Company, other than to the extent that its affirmative vote, approval or consent
is required for the Company or the Equity Members to perform certain acts or
take certain actions as expressly provided in this Agreement. The Special Member
may not bind the Company.
(d)    The limited liability company interests issued to the Equity Members
pursuant to this Agreement have been duly authorized and are validly issued
limited liability company interests in the Company.

2.8    Names and Addresses of the Members.
The names and addresses for notices of the Equity Members are as follows:
Class A Member:
c/o Goldman Sachs Realty Management, L.P.
6011 Connection Drive
Irving, TX 75039
Attn: Greg Fay
Facsimile No.: (972) 368-3699
Telephone No.: (972) 368-2743
with copies to:
Whitehall Street Global Real Estate Limited Partnership
2007 c/o Goldman, Sachs & Co.
200 West Street
New York, NY 10282
Attn: Chief Financial Officer
Facsimile No.: (212) 357-5505
Telephone No.: (212) 902-5520
and to:
Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attn: Anthony J. Colletta, Esq.
Facsimile No.: (212) 291-9029
Telephone No.: (212) 558-4608
Class B Member:
c/o Hospitality Investors Trust, Inc.
3950 University Drive
Fairfax, Virginia 22030
Attn: Jon Mehlman


with copies to:
c/o Hospitality Investors Trust, Inc.
3950 University Drive
Fairfax, Virginia 22030
Attn: Paul Hughes


and to:
Proskauer Rose LLP
11 Times Square
New York, New York
Attn: Steven L. Lichtenfeld, Esq.
Tel.: (212) 969-3735
Facsimile: (212) 969-2900




Special Member:
c/o Corporation Service Company
2711 Centerville Road, Suite 400
Wilmington, DE 19808
Attn: Independent Director Services
Facsimile No.: (302) 636-5454
Telephone No.: (302) 636-5401, ext. 65466




2.9    Authorized Persons. Erin Corbett, was previously designated as an
“authorized person” within the meaning of the Act, and has executed, delivered
and filed the Certificate of Formation of the Company with the Secretary of
State of the State of Delaware. Upon the filing of the Certificate of Formation
with the Secretary of State of the State of Delaware, his (or her) powers as an
“authorized person” ceased, and the Managing Member thereupon became the
designated “authorized person” and shall continue as the designated “authorized
person” within the meaning of the Act. The Managing Member shall execute,
deliver and file any other certificates (and any amendments and/or restatements
thereof) necessary for the Company to qualify to do business in any jurisdiction
in which the Company may wish to conduct business. Any actions taken by any of
the foregoing persons in connection with the execution, delivery or filing of
the Certificate with the Secretary of State of the State of Delaware or the
qualification of the Company or the Subsidiaries to do business or any other
action relating thereto is hereby ratified, confirmed and approved by the
Members as having been authorized by the Company.

2.10    Representations by the Class B Member. The Class B Member represents,
warrants and agrees to and for the benefit of the Class A Member that, as of the
Original Closing Date and again as of the Effective Date:
(a)    it is a corporation, a limited liability company or limited partnership,
as the case may be, duly organized or formed and validly existing and in good
standing under the laws of the state of its organization or formation; it has
all requisite corporate, limited liability company or partnership power and
authority to enter into this Agreement, to acquire and hold its Interest and to
perform its obligations hereunder; and the execution, delivery and performance
of this Agreement and each other Transaction Document to which it is a party has
been duly authorized by all necessary corporate, limited liability company or
partnership action;
(b)    its execution and delivery of this Agreement and each other Transaction
Document to which it is a party and the performance of its obligations hereunder
and thereunder will not conflict with, result in a breach of or constitute a
default (or any event that, with notice or lapse of time, or both, would
constitute a default) or result in the acceleration of any obligation under any
of the terms, conditions or provisions of any other agreement or instrument to
which it is a party or by which it is bound or to which any of its property or
assets are subject, conflict with or violate any of the provisions of its
Organizational Documents, or violate any statute or any order, rule or
regulation of any court or governmental or regulatory agency, body or official,
in any manner that would adversely affect the performance of its duties
hereunder; such Member has obtained any consent, approval, authorization or
order of any court or governmental agency or body required for the execution,
delivery and performance by such Member of its obligations hereunder and
thereunder;
(c)    there is no action, suit or proceeding pending against the Class B Member
or, to its knowledge, threatened in any court or by or before any other
governmental agency or instrumentality that would prohibit its entering into or
performing its obligations under this Agreement or any other Transaction
Document;
(d)    this Agreement and each other Transaction Document to which it is a party
is a binding agreement on the part of the Class B Member enforceable against the
Class B Member in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights;
(e)    each of the Company and each of the Subsidiaries has filed, or caused to
be filed, all material tax returns (federal, state, local and foreign) required
to be filed and paid all amounts of taxes shown thereon to be due (including
interest and penalties) and has paid all other taxes, fees, assessments and
other governmental charges (excluding real estate taxes and assessments in
respect of the Properties, but including any taxes payable as a result of the
consummation of the transactions contemplated by the Sale Agreement) owing by
it, except for such taxes (i) which are not yet delinquent or (ii) as are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with generally accepted accounting
principles;
(f)    each of the Company, each Guarantor and the Class B Member is in full
compliance with all Legal Requirements applicable to it, except for such
instances of noncompliance when taken individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect;
(g)    none of the Company, any Subsidiary, the Class B Member or any ERISA
Affiliate of any of the foregoing has incurred any liability under Title IV or
Section 302 of ERISA or Section 412 of the Code or maintains or contributes to,
or is or has been required to maintain or contribute to, any employee benefit
plan subject to Title IV or Section 302 of ERISA or Section 412 of the Code. The
consummation of the transactions contemplated hereby will not constitute or
result in any transaction prohibited by Section 406 of ERISA or Section 4975 of
the Code;
(h)    none of the Company, the Subsidiaries or the Class B Member is (i) an
“investment company” as defined in the Investment Company Act, or controlled by
such a company, or (ii) subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, or the Interstate Commerce Act, each
as amended;
(i)    none of the Company, any Subsidiary, the Class B Member or any Guarantor
has filed or, to its knowledge, is contemplating the filing of a petition under
any state or federal bankruptcy or insolvency laws or the liquidation of all or
a major portion of its assets or property, and to its knowledge, no Person has
threatened or is contemplating the filing of any such petition against the
Company, any Subsidiary, the Class B Member or any Guarantor;
(j)    neither the Company nor any Subsidiary has any outstanding Indebtedness
other than as permitted under the Senior Loan Documents, and the Class B Member
does not have any outstanding Indebtedness for borrowed money;
(k)    there are no actions, suits or legal, equitable, arbitration or
administrative proceedings pending or, to its knowledge, threatened against the
Company, any Subsidiary or the Class B Member or any Guarantor which, if
adversely determined could be reasonably expected to result in a Material
Adverse Effect;
(l)    none of the Class B Member, the Company, any Subsidiary or any Person
controlling any of the foregoing has violated any of the covenants contained in
Schedule 5.15(a) hereto (other than with respect to any obligations requiring a
Special Member prior to the Original Closing Date);
(m)    none of the Company, any Subsidiary or the Class B Member (or, if the
Class B Member is disregarded as separate from its owner for tax purposes, the
owner of the Class B Member for tax purposes) is a “foreign person” within the
meaning of § 1445(f)(3) of the Code;
(n)    neither the Company nor any Subsidiary has entered any agreement or other
arrangement for the provision of asset or property management, leasing or other
advisory services or any franchise agreement with respect to any of the
Properties prior to February 27, 2015, except for any such agreements that (x)
forms of which have been delivered to the Class A Member at least two (2)
Business Days prior to the Original Closing Date and (y) would comply with the
terms of this Agreement if entered into by the Company or any of its
Subsidiaries following the Original Closing Date.

2.11    Representations by the Class A Member. The Class A Member represents,
warrants and agrees to and for the benefit of the Class B Member that, as of the
Original Closing Date and again, in the case of clause (a) of this Section 2.11,
as of the Effective Date:
(a)    it is a limited liability company, duly formed and validly existing and
in good standing under the laws of the state of its formation; it has all
requisite limited liability company power and authority to enter into this
Agreement, to acquire and hold its Interest and to perform its obligations
hereunder; and the execution, delivery and performance of this Agreement and
each other Transaction Document to which it is a party has been duly authorized
by all necessary limited liability company action;
(b)    the Class A Member is acquiring its Interest for its own account, solely
for investment purposes and not with a view to resale or distribution thereof;
(c)    the Class A Member acknowledges that (1) the offering and sale of the
Interest (A) has not been and will not be registered under the U.S. Securities
Act of 1933, as amended from time to time (the “Securities Act”), the securities
laws of any state of the United States or the securities laws of any other
jurisdiction, nor is such registration contemplated, (B) is being made in
reliance upon federal and state exemptions for transactions not involving a
public offering and/or rules governing offers and sales made outside the United
States and (2) the Company will not be registered as an investment company under
the U.S. Investment Company Act of 1940, as amended from time to time (the
“Investment Company Act”). In furtherance thereof, the Class A Member represents
and warrants that it is an “accredited investor” (as defined in Regulation D
under the Securities Act), and a “qualified purchaser” (as defined in the
Investment Company Act);
(d)    the Class A Member (either alone or together with any advisers retained
by such person in connection with evaluating the merits and risks of prospective
investments) has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of purchasing the
Interest. The Class A Member’s financial situation is such that the Class A
Member can afford to bear the economic risk of holding its Interest for an
indefinite period of time, and the Class A Member can afford to suffer the
complete loss of the Class A Member’s investment. The Class A Member understands
that (A) its Interest has not been and will not be registered under the
Securities Act or the securities laws of any U.S. state and accordingly may not
be offered, sold, transferred or pledged unless its Interest is duly registered
under the Securities Act and all other applicable securities laws or financial
services laws or regulations of any jurisdiction or such offer or sale is made
in accordance with an exemption from registration (including, if applicable,
Regulation S), (B) this Agreement contains substantial restrictions on the
transferability of its Interest, (C) no market for resale of its Interest exists
or is expected to develop, (D) the Class A Member may not be able to liquidate
its investment in the Company and (E) any instruments representing its Interest
may bear legends restricting the transfer thereof. The Class A Member
understands that its Interest will not be evidenced by a certificate subject to
Article 8 of the Uniform Commercial Code; and
(e)    the Class A Member has been furnished with, and has carefully read, this
Agreement and has been given the opportunity to (i) ask questions of, and
receive answers from, the Managing Member or any Affiliate thereof concerning
the terms and conditions pertaining to an investment in the Company and (ii)
obtain any additional information which the Managing Member can acquire without
unreasonable effort or expense that is necessary to evaluate the merits and
risks of an investment in the Company. To the full satisfaction of the Class A
Member, the Class A Member has been furnished with any materials the Class A
Member has requested relating to the Company or the issuance of its Interest. In
considering its acquisition of its Interest, the Class A Member is not relying,
and will not rely with respect to its Interest upon any representations or
warranties made by, or other information (including, without limitation, any
advertisement, article, notice or other communication published in any
newspaper, magazine, website or similar media or broadcast over television or
radio, and any seminars or meetings whose attendees have been invited by any
general solicitation or advertising) furnished by or on behalf of, the Company,
the Managing Member, the Class B Member, any Affiliate of the foregoing or any
of their respective directors, officers, employees, partners, shareholders,
advisers, attorneys-in-fact, representatives or agents, written or otherwise,
other than as set forth in this Agreement, the other Transaction Documents
and/or any separate agreement in writing with the Managing Member executed in
conjunction with the Class A Member’s acquisition of its Interest. The Class A
Member acknowledges that it was offered its Interest through private
negotiations, not through any general solicitation or advertising. The Class A
Member has carefully considered and has, to the extent it believes such
discussion necessary or appropriate, discussed with legal, tax, accounting and
financial advisers the suitability of an investment in the Company in light of
its particular tax and financial situation, and has determined that its Interest
is a suitable investment for it.

2.12    Certain Tax Matters.
(a)    The Members and the Company agree that for tax purposes, the Class A
Member’s Initial Capital Contribution in exchange for its rights to the
distributions set forth in Article 8 and Section 10.3 shall be treated as a
disguised sale (under Section 707 of the Code and the Treasury Regulations
thereunder) from the Class A Member to the Class B Member on the Original
Closing Date, and that the rights to receive the distributions set forth in
Article 8 and Section 10.3 shall be treated as an obligation of the Class B
Member to make such payments as consideration for such disguised sale.
(b)    The Members intend that the Company be disregarded as an entity separate
from the owner of the Class B Member for tax purposes, and that the Class A
Member not be treated as a “partner” of the Company for tax purposes. The
Company shall not elect to be classified as an association taxable as a
corporation on Internal Revenue Service Form 8832.
(c)    The Members and the Company agree, except as otherwise required by
applicable law (as agreed to by the Managing Member and the Class A Member) or
pursuant to a “determination” within the meaning of Section 1313(a) of the Code,
not to take an inconsistent position with such treatment on any tax return.
Subject to the preceding sentence, in the event that the Class A Member is
required to be treated as a “partner” of the Company for tax purposes, income,
gain, loss and deduction with respect to any property contributed to the capital
of the Company by the Members shall, solely for tax purposes, be allocated among
the Members so as to take into account any variation between the adjusted basis
of such property for federal income tax purposes and the value of such property
reflected on the books of the Company using the “ remedial method” described in
Treasury Regulations Section 1.704-3(b).
(d)    The Members acknowledge that the Class B Member is an Affiliate of HIT
REIT and agree to manage the Company and its Subsidiaries in a manner that
enables HIT REIT to qualify as a real estate investment trust within the meaning
of Section 856 of the Code and that recognizes the income, asset and operating
requirements applicable to a real estate investment trust under the Code. To
this end, the Members shall cooperate to cause the Company and its Subsidiaries
(i) to (A) limit the investment of amounts deposited in the Cash Management
Account to investments treated as cash, cash items or government securities for
purposes of Section 856(c)(4) of the Code and (B) otherwise operate in such a
manner such that the Company, assuming it were a real estate investment trust,
would satisfy the income and asset tests applicable to real estate investment
trusts and would not be subject to any taxes under Section 857 of the Code, and
(ii) to avoid taking any action that could otherwise result in HIT REIT failing
to qualify as a real estate investment trust under the Code. Notwithstanding the
preceding provisions of this Section 2.12(d), nothing herein shall in any way
limit the rights or remedies of the Class A Member hereunder or under any of the
other Transaction Documents or modify the economic or other terms of this
Agreement or the other Transaction Documents. The provisions of this Section
2.12(d) shall continue to apply for so long as the Class B Member owns an
economic interest in the Company and, if the Class B Member is not the Managing
Member, the Managing Member shall provide the Class B Member with any
information regarding the Company it reasonably requests for purposes of
establishing the Company’s compliance with this Section 2.12(d).

ARTICLE 3    

MANAGEMENT OF COMPANY BUSINESS;
POWERS AND DUTIES OF THE MEMBERS

3.1    Management of the Company Business.
(a)    Subject to the provisions of this Article 3 and the other provisions of
this Agreement, the Managing Member shall have the right, power and authority
and the duty to manage the day-to-day operations of the Company in accordance
with the terms hereof, this Agreement and applicable laws and regulations. The
Managing Member shall devote such time to the Company and its business as is
necessary to conduct the operations of the Company in an efficient manner and to
carry out the Managing Member’s responsibilities as set forth herein. In
furtherance of the foregoing, but subject to the limitations in this Article 3
and the other provisions of this Agreement and the Senior Loan Documents, the
Managing Member shall have the right, authority and duty to deal with, operate
and manage the Properties on behalf of the Company and its Subsidiaries.
(b)    The Managing Member shall not have any right, power or authority under
this Agreement or otherwise to (and shall not) bind or take any action on behalf
of or in the name of the Company, or enter into any commitment or obligation
binding upon the Company, that would constitute a Significant Decision, unless
authorized by the Class A Member in advance in the manner set forth herein. To
the fullest extent permitted by law, and without limiting its indemnification
pursuant to Section 4.3(a), the Managing Member shall indemnify and hold
harmless the Company and the other Members and their Affiliates from and against
any and all claims, demands, losses, damages, liabilities, lawsuits and other
proceedings, judgments and awards, and costs and expenses (including, but not
limited to, reasonable attorneys’ fees) arising, directly or indirectly, in
whole or in part, out of any breach of the provisions of this Section 3.1(b) by
the Managing Member or any Affiliate of the Managing Member. The Managing Member
shall not be entitled to any compensation from the Company for performance of
its duties as Managing Member.
(c)    The Managing Member shall meet in person or telephonically with the Class
A Member and/or its agents or designees at such reasonable times as the Class A
Member may reasonably request to discuss the business and affairs of the
Company, but in no event more frequently than monthly.

3.2    Appointment of Initial Managing Member. Subject to Section 3.3 and the
other provisions of this Agreement, the Members hereby appoint the Class B
Member as the initial Managing Member with the rights and responsibilities set
forth in Section 3.1 and subject to the limitations set forth in Section 3.1(b),
Section 3.6 and elsewhere in this Agreement. The rights of the Class B Member as
Managing Member may not be assigned voluntarily or by operation of law by the
Class B Member, and the duties of the Class B Member as Managing Member may not
be delegated voluntarily or otherwise by the Class B Member.

3.3    Class A Member’s Rights Following a Changeover Event.
(a)    Notwithstanding the appointment set forth in Section 3.2 or any other
provision of this Agreement to the contrary, upon the occurrence of a Changeover
Event (subject to the provisions of Section 3.5 solely in the case of those
events described in clauses (4), (5), (6), (10), (11), (18), (19), (20), (21)
and (22) of the definition of Changeover Event) and the delivery by the Class A
Member to the Class B Member of notice to such effect: (i) the Class B Member
automatically, immediately and without any further action by the Class A Member
or any other Person shall cease to be the Managing Member, (ii) all references
in this Agreement to the term “Managing Member” shall refer to the Class A
Member or such other Person as the Class A Member may then designate as Managing
Member, (iii) the Class A Member, individually, or together with any designee
appointed by it to act as Managing Member, shall have the exclusive right, power
and authority, to make any and all decisions and take any actions (including,
without limitation, any Significant Decisions) on behalf of or with respect to
the Company and each of its Subsidiaries, provided, however, that the duties and
obligations of the Managing Member to the other Members shall not be assumed by
the Class A Member, and (iv) the Class A Member shall have the exclusive right,
power and authority in its sole and absolute discretion to terminate the
Property Management Agreements in accordance with the terms thereof (and each
such Property Management Agreement entered into with an Affiliate of the Class B
Member (and any related sub-property management agreement) shall provide that it
shall be terminable by the Class A Member in such instance without payment of
any termination or similar fee), and, with respect to the Senior Loan Property
Management Agreements, subject to the terms of the Senior Loan Documents,
appoint a replacement. Any reasonable, out-of-pocket expenses incurred by the
Class A Member, including any amounts payable to Affiliates of the Class A
Member, in acting as the Managing Member of the Company shall be promptly
reimbursed by the Company. The Class A Member’s authority and rights pursuant to
the preceding sentence are in addition to, and not in limitation or to the
exclusion of, any of the Class A Member’s other rights or remedies herein or in
any of the other Transaction Documents following a Changeover Event. Upon the
declaration of a Changeover Event by the Class A Member, the Class A Member
shall deliver, or cause its Affiliate to deliver, to Senior Lender the
replacement guaranty and environmental indemnity required by the terms of the
Senior Loan Documents.
(b)    For the avoidance of any doubt, and without limiting the foregoing, the
Class B Member hereby consents and agrees that upon the declaration by the Class
A Member of the occurrence of a Changeover Event (subject to the provisions of
Section 3.5 solely in the case of the events described in clauses (4), (5), (6),
(10), (11), (18), (19), (20), (21) and (22) of the definition of Changeover
Event), the Class A Member shall have sole and exclusive right, power and
authority (i) to sell the Company or the direct or indirect interests of the
Company in its Subsidiaries or cause the Company and each Subsidiary to sell or
refinance all or any portion of its assets at such time or times as the Class A
Member in its sole discretion shall determine, regardless of market conditions,
real estate values or financial conditions at such time or times, regardless of
the impact of such sale or refinancing or the timing thereof on the Company or
the Class B Member (and regardless of the benefits derived by the Class A Member
or the consequences suffered by the Class B Member or any Affiliate thereof by
virtue of or from such sale or refinancing), provided that in no event may the
Class A Member sell the Company or any of its Subsidiaries or any of the
Properties to the Class A Member or an Affiliate of the Class A Member, (ii) to
cause the Company and/or its applicable Subsidiaries to incur one or more
Additional Mezzanine Loans pursuant to the terms of the Senior Loan Documents,
(iii) to cause the Company promptly to make any and all payments and/or
distributions to the Class A Member and any of its Affiliates to the extent of
any amounts then due or past due or that thereafter become payable pursuant to
this Agreement or any other Transaction Document or of all or any portion of the
Class A Member’s Unrecovered Capital (whether or not then “due”), regardless of
the impact of such payments or distributions on the Company or the Class B
Member, (iv) to cause the Company to liquidate pursuant to Article 10, and (v)
to exercise the rights and powers granted to it pursuant to paragraph (a) above,
including, without limitation, the making of any Significant Decision, in such
manner as the Class A Member determines, in its sole discretion, and, in each of
the foregoing cases, take (or cause the Company or any of its Subsidiaries to
take) all actions and make all decisions that are reasonably related to its
exercise of the foregoing remedies).
(c)    In financing or refinancing a Property or any other asset of the Company
or any Subsidiary under the circumstances described in (b) above, the Class A
Member may conduct the financing process or refinancing process, as applicable,
in any manner the Class A Member determines, in its sole discretion, provided,
that in no event may the Class A Member cause the Company or any Subsidiary to
enter into financings or refinancings with the Class A Member or an Affiliate of
the Class A Member.
(d)    The Class B Member acknowledges and agrees that in exercising the
authority granted to the Class A Member in the foregoing provisions and
elsewhere in this Agreement and each other Transaction Document relating to or
following a Changeover Event, to the fullest extent permitted by law, the Class
A Member shall have no duty, obligation or liability (fiduciary or otherwise) to
the Class B Member or any Affiliate thereof or any other Person whatsoever
(other than as expressly set forth in this Agreement), it being understood that
the Class A Member shall be entitled to exercise such authority in any manner it
deems necessary or desirable to maximize the value of its investment in the
Company or to fulfill any other Class A Member objective.
(e)    In addition to the rights and remedies set forth in this Article 3 and
elsewhere in this Agreement, following the occurrence of a Changeover Event, the
Unrecovered Capital shall accrue a return in favor of the Class A Member at the
Increased Rate.
(f)    The Class B Member acknowledges and agrees that the authority granted to
the Class A Member in this Article 3 was a material inducement and conditions
precedent to the Class A Member’s willingness to make its investment in the
Company, and that the Class A Member would have refused to make its investment
absent such authority.
(g)    Notwithstanding the foregoing provisions of this Section 3.3, following
the replacement of the Managing Member by the Class A Member pursuant to the
terms of Section 3.3(a), the Managing Member shall not take or cause the Company
or any Subsidiary to take any of the following actions (each, a “Fundamental
Decision”), unless such action has been approved by all of the Equity Members in
writing and in advance:
(1)    causing the Company or any Subsidiary to engage in any business other
than the business described in Section 2.5 hereof;
(2)    acquiring any other real property other than the Properties and any fee
estate(s) underlying any Property that is subject to a ground lease;
(3)    except for mergers between or only the Company and its Subsidiaries,
causing the Company or any Subsidiary to undertake a merger or consolidation;
(4)    instituting proceedings to adjudicate the Company or any Subsidiary a
bankrupt, or consenting to the filing of a bankruptcy proceeding against the
Company or any Subsidiary, or filing a petition or answer or consent seeking
reorganization of the Company or any Subsidiary under the Bankruptcy Code or any
other similar applicable federal, state or foreign law, or consenting to the
filing of any such petition against the Company or any Subsidiary, or consenting
to the appointment of a receiver or liquidator or trustee or assignee in
bankruptcy or insolvency of the Company or any Subsidiary or of its property, or
making an assignment for the benefit of creditors of the Company or any
Subsidiary or otherwise taking action that would trigger full recourse to any
guarantor of any Senior Loan that is an Affiliate of the Class B Member; or
(5)    terminating the operating lease for Properties between, as applicable,
Mortgage Borrower and TRS, and/or 8PK Owner and 8PK TRS, except for the
termination of the operating lease with respect to any Properties which are sold
by Mortgage Borrower or 8PK Owner or in connection with the 8PK Transfer.
(6)    causing the Company or any Subsidiary to enter into any agreement or
arrangement with the Class A Member or an Affiliate of the Class A Member unless
such agreement or arrangement is on arm’s-length commercially reasonable terms.

3.4    Buy/Sell Following a Changeover Event; Remedy Not Exclusive.
(a)    Subject to Section 3.5, if the Class A Member gives the Class B Member
notice of a Changeover Event, then, in addition to all other rights of the Class
A Member hereunder at law or otherwise, the Class A Member shall have the right
(but not the obligation), in its sole and absolute discretion to initiate the
following “buy/sell” procedure by delivering an election notice to the Class B
Member (such notice, an “Election Notice”). Such Election Notice shall state
that the Class A Member has elected to initiate the buy/sell procedures in this
Section 3.4, pursuant to which the Company will be sold to either the Class B
Member or the Class A Member. Within ten (10) Business Days after receiving an
Election Notice from the Class A Member (with time being of the essence), the
Class B Member shall deliver to the Class A Member a response (the “Buy/Sell
Response Notice”) setting forth a proposed price (the “Offer Price”) for the
Company. Any such Buy/Sell Response Notice shall state that it is, and in any
event shall be deemed, an irrevocable and unconditional offer by the Class B
Member (i) to buy the Interest of the Class A Member for (A) the amount that the
Class A Member would have received if the Company were sold for the Offer Price
and the proceeds thereof were distributed to the Members in accordance with
Section 8.4, plus (B) without duplication, any amounts owed to the Class A
Member and any of its Affiliates pursuant to the terms hereof (including as a
result of the Changeover Event in question), less (C) the amount of the Class B
Member Deposit (as hereinafter defined) posted by the Class B Member (the “Class
A Interest Sale Price”) and (ii) to sell to the Class A Member the Interest of
the Class B Member for (A) the amount that the Class B Member would have
received if the Company were sold for the Offer Price and the proceeds thereof
were distributed to the Members in accordance with Section 8.4, less (B) without
duplication, any amounts owed to the Class A Member and any of its Affiliates
pursuant to the terms hereof (including as a result of the Changeover Event in
question), less (C) the amount of the Class A Member Deposit (as hereinafter
defined) posted by the Class A Member (the “Class B Interest Sale Price”). If
the Class B Member shall fail to deliver a Buy/Sell Response Notice within such
10-Business Day period, then the Class B Member shall nevertheless be deemed to
have delivered, and the Class A Member shall be deemed to have received, a
Buy/Sell Response Notice with an Offer Price equal to the Redemption Price. The
Class A Member shall have the right, by notice to the Class B Member within ten
(10) Business Days after the delivery (or deemed delivery) of the Buy/Sell
Response Notice, either:
(1)    to buy (or have its designee buy) the Interest of the Class B Member for
the Class B Interest Sale Price, or
(2)    sell the Class A Member’s Interest in the Company to the Class B Member
(or to their designee) for the Class A Interest Sale Price.
(b)    If the Class A Member does not respond to a Buy/Sell Response Notice
within ten (10) Business Days following its receipt (or deemed receipt) thereof
and the Class A Interest Sale Price set forth in such Buy/Sell Response Notice
is greater than the Redemption Price, the Class A Member shall be deemed to have
elected to sell its Interest to the Class B Member for such Class A Interest
Sale Price. If the Class A Member does not respond to a Buy/Sell Response Notice
within ten (10) Business Days of receipt thereof and the Class A Interest Sale
Price set forth in such Buy/Sell Response Notice is equal to or less than the
Redemption Price, the value of the Interest of the Class B Member shall
conclusively be deemed to be zero ($0) and the Class A Member shall be deemed to
have elected to buy the Interest of the Class B Member for a Class B Interest
Sale Price equal to $1.
(c)    If the Class A Member elects (or is deemed to have elected) to sell its
Interest to the Class B Member (or its designee) for the Class A Interest Sale
Price, then, within thirty (30) days following such election, the Class B Member
shall fund to the Class A Member a non‑refundable earnest money deposit in the
amount of five percent (5%) of the Class A Interest Sale Price (the “Initial
Class B Member Deposit”). If the Class B Member shall fail to fund the Initial
Class B Member Deposit to the Class A Member on or prior to the expiration of
such 30‑day period, then (i) the election of the Class A Member to sell its
Interest to the Class B Member (or its designee) for the Class A Interest Sale
Price shall be deemed revoked and the Class A Member shall instead be deemed to
have elected to purchase the Class B Member’s Interest for the Class B Interest
Sale Price and (ii) the Class B Interest Sale Price for such acquisition shall
be $1.
(d)    If the Class A Member elects to acquire the Interest of the Class B
Member for the Class B Interest Sale Price, then, within thirty (30) days
following such election, the Class A Member shall fund to the Class B Member a
non-refundable earnest money deposit in the amount of five percent (5%) of the
Class B Interest Sale Price (the “Class A Member Deposit” and each of the Class
A Member Deposit and the Class B Member Deposit being referred to herein as a
“Deposit”). If the Class A Member shall fail to fund the Class A Member Deposit
to the Class B Member on or prior to the expiration of such 30-day period, then
the Class A Member shall be deemed to have elected to sell its Interest to the
Class B Member for the Class A Interest Sale Price and the Class B Member shall
have a period of ten (10) Business Days to either (1) elect to acquire the
Internet of the Class A Member for the Class A Interest Sale Price or (2) elect
not to acquire the Interest of the Class A Member, in which case the Class A
Member may not issue a new Election Notice for a period of thirty (30) days.
(e)    Subject to Section 3.4(h), the closing for any such sale transaction
shall occur no later than sixty (60) days after the date on which the Initial
Class B Member Deposit or the Class A Member Deposit (as applicable) has been
funded, with time being of the essence. If either Member defaults on its
obligation to close within the 60-day period described above, then, in addition
to any other rights and remedies available to the non-defaulting Member, (x) if
the non- defaulting Member received a Deposit from the defaulting Member, the
non-defaulting Member shell be entitled to keep such Deposit, together with any
interest thereon, as liquidated damages, it being agreed that the non-defaulting
Member’s actual damages would be difficult, if not impossible, to ascertain and
that the liquidated damages hereinabove specified are a fair and reasonable
estimate of the actual damages that the non-defaulting Member would suffer in
the event of a default by the other Member; each Member hereby acknowledges and
agrees that said liquidated damages are in no way a penalty or forfeiture, but
instead represent the Members’ best estimate of the actual damages that would be
suffered by the non-defaulting Member in the event of such a default, and (y) if
the non-defaulting Member funded a Deposit, the non-defaulting Member shall be
entitled to receive a return of such Deposit and seek specific performance of
the defaulting Member’s obligation to sell its Interest to the non-defaulting
Member.
(f)    Each of the Class A Member and the Class B Member hereby acknowledges and
agrees that upon exercise by the Class A Member (or its designee) of the
buy/sell option as described above, the selling Member must and will transfer
its Interest free and clear of all Liens and adverse claims other than Liens
arising pursuant to the terms of the Senior Loan Documents, this Agreement or
any other Transaction Document. In the event that a Member shall have created or
suffered any unauthorized Liens or other adverse claims against all or any
portion of its Interest, then in addition to any other remedies then available,
the acquiring Member or its designee shall be entitled to an action for specific
performance to compel the selling Member and its constituent members and
controlling persons to cause such adverse interests to be removed without any
cost to the Company or the acquiring Member.
(g)    At the closing of any sale of a Member’s Interest under this Section,
each of the buying Member and the selling Member shall be deemed to have
released the other from any and all claims, obligations, liabilities, actions,
judgments, suits or proceedings relating to the Company, the Members’ Interests
and the Properties, except for liabilities arising under the Guarantees or the
Environmental Indemnity Agreement which by their terms survive redemption of the
Interests of the Class A Member. Each Member agrees to deliver any additional
documents reasonably requested by the other Member to evidence or effectuate
such releases.
(h)    In connection with any acquisition by the Class B Member of the Class A
Member’s Interest pursuant to the terms of this Section 3.4, the Class B Member
must comply with all applicable assumption, transfer and change in control
conditions and provisions of the Senior Loan Documents and must obtain a release
of the Class A Member and/or its Affiliates from their respective obligations
under any guarantees and/or indemnities provided to the Senior Lenders in
connection with the declaration of a Changeover Event, which compliance and
release shall each be a condition to the obligation of the Class A Member to
sell its Interest to the Class B Member pursuant to this Section 3.4. If the
Class B Member fails to satisfy the conditions to closing set forth in the
immediately preceding sentence prior to the expiration of the 60-day period
described in paragraph (c) above, then the Class A Member’s election to sell its
Interest to the Class B Member shall be null and void and the Class A Member
shall instead be deemed to have elected to acquire the Class B Member’s
Interest, provided that the Class B Interest Sale Price for such acquisition
shall be $1; provided that the Class B Member shall be entitled to extend such
60-day period for an additional thirty (30) days in order to satisfy such
condition if the Class B Member funds to the Class A Member an additional
non-refundable earnest money deposit in the amount of five percent (5%) of the
Class A Interest Sale Price (the “Additional Class B Member Deposit” and,
together with the Initial Class B Member Deposit, collectively, the “Class B
Member Deposit”).
(i)    The Class B Member will bear the costs incurred by both parties in
connection with the exercise of the buy/sell, including reasonable attorneys’
fees and expenses, transfer taxes, termination fees (including contractual
damages) and the costs of obtaining any consents or approvals.
(j)    Subject to Section 3.4(g), the Class B Member hereby acknowledges and
agrees that none of the rights granted in this Section 3.4 is intended or shall
be deemed to be exclusive, but that each is intended to and will be in addition
to all the other rights available to the Class A Member following a Changeover
Event, whether pursuant to the terms of this Agreement, any other Transaction
Document, at law, in equity, or otherwise.
(k)    Nothing herein shall limit the Class B Member’s right to redeem the Class
A Member’s Interest in the Company pursuant to terms of Section 8.3 hereof.

3.5    The Class B Member’s Rights Following a Changeover Event. If, the Class A
Member gives the Class B Member a notice alleging the occurrence of a Changeover
Event pursuant to Section 3.3 (such notice, a “Changeover Notice”) alleges only
the occurrence of events of the type described in clauses (4), (5), (6), (10),
(11), (18), (19), (20), (21) and (22) of the definition of Changeover Event and
not of events described in any other clauses of the definition of Changeover
Event, then, unless an arbitration award or judicial determination has already
been issued supporting the allegations of the Changeover Notice, the Class B
Member shall be entitled, within ten (10) Business Days after delivery of the
Changeover Notice, to contest such allegations by delivering good faith written
notice containing reasonable detail as to its basis for contesting such
allegations (a “Dispute Notice”) within such 10-Business Day period to the Class
A Member and, within such 10-Business Day period, submitting the same to
arbitration in accordance with the provisions of Section 12.10. If the Class B
Member fails to give such Dispute Notice within such 10-Business Day period,
then (i) it shall be automatically and conclusively deemed that the allegations
in the Changeover Notice are true and (ii) the Class A Member shall be entitled
to exercise all of its rights hereunder, including its rights to initiate the
buy/sell and sell the Properties, the Company or the Subsidiaries. If the Class
B Member timely delivers a Dispute Notice and submits the matter to arbitration
as aforesaid and the arbitration panel appointed pursuant to Section 12.10
determines that (x) one or more of the events described in the Changeover Notice
did constitute one or more Changeover Events, then the Class A Member shall be
entitled to exercise all of its rights and remedies hereunder retroactive, as
applicable, to the date on which the Class A Member delivered the Changeover
Notice, including its rights to charge the Increased Rate and to initiate the
buy/sell and sell the Company, the Subsidiaries or the Properties, or (y) none
of the events described in the Changeover Notice constituted a Changeover Event,
then it shall be automatically and conclusively deemed that the Changeover
Events specified in the Changeover Notice did not occur and the Class B Member
shall be reinstated as the Managing Member (if it was acting as Managing Member
immediately prior to the Class A Member’s declaration of a Changeover Event) and
the Class A Member shall not be entitled to exercise its rights with respect to
such Changeover Notice (without prejudice to its rights and remedies with
respect to any other occurrence of a Changeover Event). In no event may the
arbitration panel consider the enforceability of any provision of this
Agreement, and the scope of any proceeding before the arbitration panel shall be
limited to whether the grounds for the declaration of a Changeover Event in fact
existed. Pending the ruling of such arbitration panel, a Changeover Event
subject to this Section 3.5 will not be deemed to have occurred with respect to
the matters before the arbitration panel, the Class A Member will not have the
right to sell the Properties, the Company or the Subsidiaries or initiate the
buy/sell procedures described in Section 3.4 in respect of such Changeover Event
and the Managing Member shall continue to operate the Company and the
Subsidiaries in the ordinary course of business and in accordance with the terms
of this Agreement. In no event may the Class B Member arbitrate the occurrence
of any Changeover Event described in clauses (1), (2), (3), (7), (8), (9), (12),
(13), (14), (15), (16) or (17) of the definition of “Changeover Event” and any
declaration by the Class A Member of a Changeover Event based in whole or in
part on any one or more of the events described in such clauses shall be
effective immediately.

3.6    Significant Decisions. Notwithstanding anything to the contrary set forth
in this Agreement but subject to Section 3.3, no Member shall take or cause or
permit the Company or any Subsidiary to take any of the following actions,
expend any amount of money, make any decision or incur any obligation on behalf
of the Company or any Subsidiary with respect to any matter within the scope of
any of the matters enumerated below (each a “Significant Decision”) unless the
action, expenditure or other decision has been approved by the Class A Member in
writing and in advance and has been approved in accordance with any other
requirements of this Agreement:
(1)    except for any sale of one or more Properties where the Net Disposition
Proceeds therefrom are sufficient to pay all amounts owing to the Senior Lenders
in respect of such sale and for the Company to pay the Release Payment required
to be paid to the Class A Member in respect of such sale, sell, transfer, assign
or otherwise dispose of, or enter into or cause or permit any Subsidiary to
enter into any agreement or option to sell, transfer, assign or otherwise
dispose of, all or any portion of any of the Properties or any other Company
Asset (except immaterial items of personal property sold in the ordinary course
of business) or of any of the Company’s direct or indirect interests in any
Property or any Subsidiary;
(2)    (a) change the nature of the business or the method of conducting the
affairs of the Company or any Subsidiary or the use of any Property or (b)
acquire any land or other real property or interest therein;
(3)    enter into any agreement or other arrangement with the Class B Member,
any Guarantor or any of their respective Affiliates unless (i) such agreement or
other arrangement is on arm’s-length commercially reasonable terms and (ii) such
agreement or other arrangement is terminable by the Class A Member following the
declaration of a Changeover Event without payment of any termination or similar
fee; provided that the Mortgage Loan Documents, First Mezzanine Loan Documents
and Operating Leases are hereby approved in their current form;
(4)    fail to comply with any of the covenants set forth in Section 5.15;
(5)    to the fullest extent permitted by law, dissolve and wind-up the Company
or any Subsidiary or elect to continue the Company or any Subsidiary or elect to
continue the business of the Company or any Subsidiary (or permit any Subsidiary
to do any of the foregoing) (other than dissolving and winding up any Subsidiary
whose sole direct or indirect asset was a Property sold in accordance with the
provisions hereof);
(6)    except (i) as permitted under the Senior Loan Documents with respect to
the Senior Loan Properties, (ii) any refinancing of any of the Senior Loans in
which the Company concurrently redeems the Class A Member’s Interest in full for
the Redemption Price, and (iii) any incurrence of Additional Mezzanine Loans in
accordance with the terms of the Senior Loan Documents where the Company
concurrently pays the Class A Member all of the Net Financing Proceeds from the
incurrence thereof, incur, renew or refinance Indebtedness of the Company or any
Subsidiary (or permit any Subsidiary to do any of the foregoing);
(7)    except for modifications that are both not material and not adverse to
the Class A Member or the Company or any of its Subsidiaries, modify (i) any
loan documentation (including the Senior Loan Documents) executed by the Company
or any Subsidiary or (ii) any other material agreement (including any franchise,
leasing or property or asset management agreement) the execution of which
required the approval of the Class A Member (or permit any Subsidiary to do any
of the foregoing);
(8)    institute proceedings to adjudicate the Company or any Subsidiary a
bankrupt, or consent to the filing of a bankruptcy proceeding against the
Company or any Subsidiary, or file a petition or answer or consent seeking
reorganization of the Company or any Subsidiary under the Bankruptcy Code or any
other similar applicable federal, state or foreign law, or consent to the filing
of any such petition against the Company or any Subsidiary, or consent to the
appointment of a receiver or liquidator or trustee or assignee in bankruptcy or
insolvency of the Company or any Subsidiary or of its property, or make an
assignment for the benefit of creditors of the Company or any Subsidiary, or
admit, in any legal proceeding, the Company’s or any Subsidiary’s inability to
pay its debts generally as they become due (or permit any Subsidiary to do any
of the foregoing); or make any decision on behalf of the Company or any
Subsidiary with respect to any Bankruptcy or other similar proceeding under any
present or future federal, state, local or other law involving the Company, any
Subsidiary or any portion of the Property;
(9)    organize or form any Subsidiary of the Company or of any Subsidiary or
become a member of any such entity (it being understood that (A) the Company
already is a member of Mezzanine GP, TRS Holdco, 8PK Holdco and 8PK TRS Holdco
and a limited partner of First Mezzanine Borrower, (b) Mezzanine GP is the
general partner of Mezzanine, (C) First Mezzanine Borrower is already a member
of LLC Borrower, BHGL Borrower, PXGL Borrower, GBGL Borrower, NFGL Borrower,
MBGL 100 Borrower, MBGL 950 Borrower and Owner GP, and a limited partner of LP
Borrower, DLGL Borrower and SAGL Owner (D) Owner GP is already the general
partner of LP Borrower, DLGL Borrower and SAGL Owner, (E) TRS Holdco is already
a member of Main TRS, HIL TRS, MCK TRS, MISC TRS, DEKS TRS, and TRS GP and a
limited partner of Main LP TRS and HIL LP TRS, (E) DEKS TRS is already a member
of KS TRS, (F) TRS GP is already a general partner of Main LP TRS and HIL LP
TRS, (H) Main LP TRS is already a member of TX Concessions, (H) TX Concessions
is already a member of TX Management, (I) TX Management is already a member of
TX Holdings, (J) TX Holdings is already a member of TX Beverage, (K) 8PK Holdco
is already a member of Chattanooga Owner, CO Springs Owner, Columbus Owner,
Atlanta Owner and 8PK Owner GP and a limited partner of Fayetteville Owner, (L)
8PK Owner GP is already the general partner of Fayetteville Owner, (M) 8PK TRS
Holdco is already the member of 8PK HIL TRS, MGBL 1000 TRS, Atlanta TRS, 8PK NTC
TRS, and the limited partner of Fayetteville TRS and SAGL TRS, (N) 8PK NTC TRS
is already the general partner of Fayetteville TRS and SAGL TRS, (O) 8PK Holdco
intends to become the member of MBGL 1000 TRS and the limited partner of SAGL
TRS and (P) 8PK Owner GP intends to become the general partner of SAGL TRS),
other than in connection with the incurrence of an Additional Mezzanine Loan in
accordance with the terms of this Agreement, in which case the Company shall own
one hundred percent (100%) of the interests in the Subsidiary formed for the
purpose of incurring such Additional Mezzanine Loan, which in turn shall own one
hundred percent (100%) of the interests in the First Mezzanine Borrower;
(10)    amend this Agreement, the Certificate or any other Organizational
Document of the Company, any Subsidiary (or permit any Subsidiary to do the
same) or the Class B Member;
(11)    merge or consolidate the Company or any Subsidiary with or into any
other Person (or permit any Subsidiary to do the same) (or engage in any other
transaction having substantially the same effect);
(12)    make distributions to Members other than as required in, and in
accordance with, Article 8 of this Agreement;
(13)    create or permit the creation of any encumbrance on any Property or the
Company’s direct or indirect interest in any Subsidiary or any other Company
Asset (or permit any Subsidiary to do any of the foregoing) other than space
leases entered into in the ordinary course and, with respect to Senior Loan
Property, in accordance with the terms of the Senior Loan Documents and, with
respect to Senior Loan Property, such other encumbrances as are permitted by the
terms of the Senior Loan Documents, provided, however, that, with respect to the
Senior Loan Properties, the Subsidiaries may, without the consent of the Class A
Member, contest mechanics’ liens as permitted by the terms of the Senior Loan
Documents;
(14)    permit any demolition, construction, alteration or removal with respect
to any Property unless, with respect to Senior Loan Property, in accordance with
the Senior Loan Documents, including matters related to casualty or condemnation
(unless requisite consent is obtained); and
(15)    appoint any replacement Managing Member.
Upon the declaration of a Changeover Event, the Class A Member or any Person
designated by it shall have the exclusive authority to take each of the
foregoing actions and make each of the foregoing decisions on behalf of the
Company as it deems appropriate in its sole discretion and any requirement in
this Agreement, at law or otherwise that it seek approval from or consult with
the Class B Member or any other Person shall be of no force or effect.

3.7    Class B Member Affiliate Contracts. The Class B Member shall enforce in
all material respects the material obligations of each counterparty to a Class B
Member Affiliate Agreement. If the Class A Member shall request in writing to
the Class B Member that the Class B Member enforce any material obligation of a
counterparty to any Class B Member Affiliate Contract and the Class B Member
shall not, promptly following receipt of such request, proceed diligently to
enforce such material obligation, then the Class A Member may, in the name of
the Company and/or any of its Subsidiaries, exercise any right or remedy
available to the Company and/or any of its Subsidiaries under the Class B Member
Affiliate Contract in question.

3.8    Cooperation. If the Managing Member is removed as Managing Member in
accordance with the provisions of this Article 3 or otherwise pursuant to the
terms of this Agreement, and a replacement Managing Member has been selected by
the Class A Member, or if the Class A Member has elected to exercise any of the
remedies set forth in Section 3.3, then, in each case, the Managing Member shall
cooperate fully with the Class A Member and, to the extent applicable, the
replacement Managing Member, and furnish all books and records and any and all
other information in its possession, or reasonably obtainable by the existing
Managing Member, related to the management and development of the Company and
the Properties as reasonably requested by such persons.

3.9    The Class A Member’s Right to Cure Senior Loan Defaults. If the Class A
Member receives notice or otherwise becomes aware of any default (i.e., an event
that would constitute an “event of default” after applicable grace and cure
periods) under any of the Senior Loan Documents, then, in addition to the rights
of the Class A Member to fund Protective Capital pursuant to Section 6.2 below,
the Class A Member shall have the right to take any such action on behalf of the
Company and its Subsidiaries as is reasonably necessary to cure such default,
provided that the Class A Member first provide the Class B Member with at least
two (2) Business Days’ prior notice of such proposed action unless there is not
sufficient time to provide such prior notice and cure such default within the
applicable grace or cure period, in which case, the Class A Member shall provide
the Class B Member notice of such action concurrently with taking such action.

3.10    Senior Loan and 8PK Transfer. For the avoidance of doubt, the Class A
Member and the Class B Member have approved certain matters described the
Consent Letter specified in clause (iii) of the definition thereof.

ARTICLE 4    

RIGHTS AND DUTIES OF MEMBERS

4.1    Duties and Obligations of the Class B Member.
(a)    In addition to such duties as are described elsewhere in this Agreement,
the Managing Member shall (or shall cause the applicable Property Managers to)
(i) prepare and deliver to the Class A Member (or cause to be prepared and
delivered to the Class A Member) the Annual Budget for each Budget Year in
accordance with Section 5.3, (ii) deliver (and cause the Property Manager to
deliver) to the Class A Member promptly upon its receipt, copies of all (x)
summonses and complaints served on the Company, any Subsidiary or the Class B
Member (as the Managing Member of the Company) which are (I) served against the
Company or the Managing Member or (II) not covered by insurance or (III)
reasonably expected to result in a Material Adverse Effect and (y) written
notices of default on any loan or other indebtedness for borrowed money of the
Company or any Subsidiary or of any judgment or attachment against any Company
Asset, the Property or the direct or indirect interests of Company in the
Subsidiaries that is either against the Company or in excess of $1,000,000,
(iii) monitor the Company’s and the Subsidiaries’ compliance with the Senior
Loan Documents (and use diligent efforts to cause their compliance with the
terms thereof), mortgages (and cause their compliance with the terms thereof)
and any other agreements to which the Company or any Subsidiary is bound unless
any such non-compliance is not reasonably expected to be material (and taking
appropriate steps on behalf of the Company to cure any non-compliance to the
extent permitted under this Agreement and promptly notifying the Class A Member
of any such non-compliance), and (iv) carry out its responsibilities under
Section 4.2 and the other sections of this Agreement.
(b)    In the event the Class B Member shall fail to perform or comply with, or
to cause the performance of or compliance with, any obligation or duty imposed
on the Managing Member pursuant to this Agreement, then, without limiting any
other remedy available to the Class A Member, the Class A Member shall have the
right (but not the obligation) after ten (10) Business Days’ notice to the
Managing Member to perform or comply with, or cause the performance of or
compliance with, such obligation, any such additional cost or expense to be
reimbursed by the Company.

4.2    Prohibition of Other Activities of the Class B Member. The Class B Member
agrees that it will not engage in any activity not related to the Company or
invest in any venture other than the Company or possess any interest therein
independently or with others. Notwithstanding the foregoing, any owner of a
direct or indirect interest in the Class B Member may engage or invest in any
other activity or venture or possess any interest therein independently or with
others whether or not in competition with the Company or any Subsidiary. In
addition, no owner of a direct or indirect interest in the Class B Member or any
other Person employed by, related to or in any way affiliated with any such
Person shall have, by virtue of the terms of this Agreement, any duty or
obligation to disclose or offer to the Company or the Members, or obtain for the
benefit of the Company or the Members, any other activity or venture or interest
therein, and none of the Company, the Members, the creditors of the Company or
any other Person having any interest in the Company shall have (A) any claim,
right or cause of action under this Agreement against the Class B Member or any
owner of a direct or indirect interest in the Class B Member or any other Person
employed by, related to or in any way affiliated with any such Person, by reason
of any direct or indirect investment or other participation, whether active or
passive, in any such activity or venture or any interest therein or (B) any
right under this Agreement to participate therein.

4.3    Limitation on Member Liability; Indemnification.
(a)    Except as otherwise expressly provided by the Act, the debts, obligations
and liabilities of the Company, whether arising in contract, tort or otherwise,
shall be the debts, obligations and liabilities solely of the Company, and no
Member shall be obligated personally for any such debt, obligation or liability
of the Company solely by reason of being a Member of the Company; provided,
however, that the foregoing shall not: (i) relieve the Guarantors from any
liability arising under the Guarantees or the Environmental Indemnity Agreement
or otherwise limit or impair the obligations of the Guarantors thereunder or
(ii) have any effect on the liability of such Persons for their own willful or
tortious misconduct.
(b)    In any threatened, pending or completed action, suit or proceeding, to
the fullest extent permitted by law, each Member shall be fully protected,
indemnified and held harmless by the Company against all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, proceedings,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, reasonable attorneys’ fees, costs of investigation, fines,
judgments and amounts paid in settlement, actually incurred by such Member in
connection with the business of the Company any Subsidiary or any Property in
connection with such action, suit or proceeding) (collectively, “Damages”) by
virtue of its status as Member or with respect to any action or omission taken
or suffered in good faith, other than liabilities and losses resulting from the
fraud, gross negligence or willful misconduct of such Member; provided, however,
such Member shall not be so indemnified for any acts determined by any
adjudicative or arbitration procedure to be in contravention of an express term
of this Agreement or in breach of its fiduciary duties. The indemnification
provided by this Section 4.3(b) shall be recoverable only out of the assets of
the Company, and no indemnity payment from funds of the Company (as distinct
from funds from other sources, such as insurance) shall be payable under this
Section from amounts owing to the Class A Member.
(c)    The Company shall indemnify, reimburse, defend and hold harmless the
Class A Member and its Related Persons for, from and against any and all Damages
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against them, in any way relating to or arising out of the following:
(i) the making of the Class A Member’s Capital Contribution, (ii) owning or
holding the Class A Member’s interest, (iii) enforcing the Class A Member’s
rights or remedies under this Agreement, (iv) any acts or omissions of the Class
A Member (directly or through its Affiliates) as a Member or Managing Member, as
applicable, or (v) any Environmental Claim resulting from any circumstance,
condition, action or event first occurring after February 27, 2015 (other than
Environmental Claims arising from circumstances, conditions, actions or events
first occurring after the date of the declaration of a Changeover Event and not
caused by the Class B Member or an Affiliate thereof); provided, however, that
neither the Class A Member nor any of its Related Persons shall have the right
to be indemnified under this subsection (c) for the Class A Member’s or its
Affiliates’ own gross negligence, illegal acts, fraud or willful misconduct. For
purposes of this Section 4.3(c), the Company shall not be deemed to be an
Affiliate of the Class A Member unless and until the Class A Member exercises
control over the Company following the declaration of a Changeover Event. The
provisions of and undertakings and indemnification set forth in this subsection
(c) shall survive the repayment in full of all sums otherwise due the Class A
Member under this Agreement or in respect of its Interest, the transfer of the
entirety of the Class A Member’s Interest to unaffiliated third parties, and the
termination of this Agreement or liquidation of the Company.
(d)    All obligations in this Agreement to indemnify, defend, or hold harmless
the Class A Member shall survive the Transfer or redemption of the Class A
Member’s Interest, and the sale or other Transfer of any Property.

4.4    Compensation of Members and their Affiliates. No Member, nor any of their
respective Affiliates, shall be entitled to compensation from the Company in
connection with any matter that may be undertaken in connection with the
fulfillment of its duties and responsibilities hereunder.

4.5    Use of Company Property. No Member shall make use of the property or
funds of the Company, or assign its rights to specific Company property, other
than for the business or benefit of the Company.

4.6    Tax Contests. The Class B Member shall give prompt notice to the Class A
Member of any and all tax proceedings relating to any matters covered in Section
2.12. The Managing Member shall furnish the Class A Member with timely and
reasonably detailed status reports regarding any such tax proceedings promptly
after any material new development, and the Class A Member shall be given
reasonable advance notice by the Managing Member so that it shall have the
opportunity to participate, and permit its professional tax advisers to
participate, in person in all of such tax proceedings (including prior review of
submissions by the Company and any of its Subsidiaries in respect of any such
tax proceedings). The Class B Member shall not to settle any such tax proceeding
which would have an adverse effect on the Class A Member without obtaining the
prior approval of the Class A Member, such approval not to be unreasonably
withheld, conditioned or delayed.

4.7    Duty of the Class A Member. To the fullest extent permitted by law, the
Class A Member shall have no fiduciary or other duty to any other Member or to
the Company, and each other Member waives any fiduciary or other duty or claim
based thereon; provided, however, that the foregoing shall not eliminate the
implied contractual covenant of good faith and fair dealing. In furtherance of
the foregoing, each Member acknowledges and agrees that the Class A Member shall
be entitled, in granting or withholding any consent or approval or carrying out
any of its rights or remedies hereunder, to consider only the interests of the
Class A Member and such other factors as the Class A Member determines in its
sole discretion (even if such interests are different than or at odds or in
conflict with the interests of the Company or other Members) and that the Class
A Member has no duty or obligation to give any consideration to any interest of,
or factors affecting, the Company or the other Members; provided, however, that
the foregoing shall not eliminate the implied contractual covenant of good faith
and fair dealing. Whenever the Class A Member is permitted to make a
determination in “good faith” or another express standard, the Class A Member
shall act under such express standard and shall not be subject to any other or
different standard imposed by any other relevant provision of law or otherwise.
Whenever the Class A Member is permitted to consent, withhold consent, approve,
withhold approval or to take any other action under the terms of this Agreement,
it may do so in its sole and absolute discretion and judgment unless this
Agreement expressly states otherwise, and any approval or consent of the Class A
Member shall not be effective unless given in writing. The Class B Member
acknowledges and agrees that the Class A Member and/or any owner of a direct or
indirect interest in the Class A Member may engage or invest in any other
activity or venture or possess any interest therein independently or with others
whether or not in competition with the Company or any Subsidiary notwithstanding
any provision to the contrary at law or in equity. Neither the Class A Member
nor any owner of a direct or indirect interest in the Class A Member or any
other Person employed by, related to or in any way affiliated with any such
Person shall have any duty or obligation to disclose or offer to the Company or
the Members, or obtain for the benefit of the Company or the Members, any other
activity or venture or interest therein, and none of the Company, the Members,
the creditors of the Company or any other Person having any interest in the
Company shall have (A) any claim, right or cause of action against the Class A
Member or any owner of a direct or indirect interest in the Class A Member or
any other Person employed by, related to or in any way affiliated with any such
Person, by reason of any direct or indirect investment or other participation,
whether active or passive, in any such activity or venture or any interest
therein or (B) any right to participate therein.

ARTICLE 5    

BOOKS AND RECORDS; ANNUAL REPORTS;
EXPENSES AND OTHER MATTERS

5.1    Books of Account. At all times during the continuance of the Company, the
Class B Member (in its capacity as Managing Member) shall keep or cause to be
kept true and complete books of account in which shall be entered fully and
accurately each transaction of the Company. Such books shall be kept on the
basis of the Fiscal Year in accordance with the accrual method of accounting,
and shall reflect all Company transactions in accordance with generally accepted
accounting principles prevailing in the United States of America.

5.2    Availability of Books of Account. All of the books of account referred to
in Section 5.1, together with an executed copy of this Agreement and the
Certificate, and any amendments thereto, shall at all times be maintained at the
principal office of the Company or such other location as the Managing Member
may propose and the Class A Member shall approve, and upon reasonable advance
written notice to the Managing Member, shall be open to the inspection and
examination of each other Member or its representatives during reasonable
business hours.

5.3    Annual Reports and Statements; Annual Budgets. ( The Class B Member (in
its capacity as Managing Member) shall provide to each other Member, copies of
all quarterly and annual financial statements and other financial reports
delivered to the Mortgage Lender concurrently with the delivery of such reports
to the Mortgage Lender, it being agreed that the foregoing shall include
financial statements and other financial reports presenting the financial
results and other information for the Company and its Subsidiaries on a
consolidated basis. In addition, the Class B Member (in its capacity as Managing
Member) shall send to each Member (i) all other material written notices,
reports and other material information required to be delivered by the
Subsidiaries under any of the Senior Loan Documents concurrently with the
delivery of such materials to the applicable Senior Lender(s), (ii) all
completed IRS Forms 1099 for the review and approval of the Managing Member and
the Class A Member no later than ten (10) days prior to the due date of such
Schedules, but in no event later than February 15 of each year in draft form and
February 28 of each year in final form and (iii) such other information
concerning the Company and reasonably requested by any Member as is necessary
for the preparation of such Member’s federal, state and local income or other
tax returns.
(a)    Not later than December 1 of the prior Budget Year with respect to each
Budget Year, the Managing Member shall prepare for the Company for the Budget
Year in question, the Annual Budget for the Company. The Class A Member shall
not have the right to approve any proposed Annual Budget; provided that the
Class B Member shall promptly respond to any inquiries made, or additional
information requested, by the Class A Member with respect to each proposed
Annual Budget.
(b)    The Company shall cause the Company’s independent accountants to prepare
(under the oversight of the Managing Member), on an accrual basis, all federal,
state and local tax returns required to be filed by the Company or any
Subsidiary, and shall cause each Subsidiary to file all such returns and other
reports that it is required by law to file. The Company shall prepare or cause
to be prepared all required returns as if the Company and the Subsidiaries named
in the return in a manner consistent with Section 2.12.

5.4    Class A Member’s Expenses. The Company covenants and agrees to reimburse
the Class A Member upon receipt of written notice from the Class A Member for
all reasonable out-of-pocket expenses incurred by the Class A Member (including
reasonable attorneys’ fees and other legal expenses) in connection with (A) the
negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Transaction Documents and any other documents or matters requested by the
Class B Member; (B) enforcing or preserving any rights, in response to third
party claims or the prosecuting or defending of any action or proceeding or
other litigation in each case against, under or affecting the Class B Member,
the Company, any Subsidiary, this Agreement, the other Transaction Documents or
the Collateral or any Property; (C) enforcing any obligations of or collecting
any payments due from the Class B Member or the Company under this Agreement,
the other Transaction Documents or with respect to any Property (including any
modification, restructuring or “work out” related to the Transaction Documents
or the obligations thereunder); and (D) any insolvency or bankruptcy
proceedings.

5.5    Cash Management Account. The Managing Member has opened an interest
bearing account (or such successor account as the Managing Member may select or
establish thereafter for such purpose, the “Cash Management Account”) with Wells
Fargo Bank, National Association (or such other banking institution as the Class
A Member may select hereafter; the “Cash Management Bank”). The Company shall
cause (i) all excess cash, after payment of Senior Loan debt service, reserves
and property-level expenses, allowed to be distributed to the Company pursuant
to the Senior Loan Documents and available after payment of rent by the TRS as
required under the Operating Leases to be deposited in the Cash Management
Account on the first Business Day that such distribution would be allowed under
the Senior Loan Documents and (ii) all other excess cash, after payment of
property-level expenses, of the Company and its Subsidiaries with respect to the
8-Pack Properties and available after payment of rent by the TRS as required
under the operating leases with respect to the 8-Pack Properties to be deposited
in the Cash Management Account on the date received by the Company or the first
Business Day following the date received by its Subsidiaries. The Company may
not establish or maintain any other bank accounts, securities accounts or other
accounts without the prior approval of the Class A Member (which approval, among
other things, may be expressly conditioned on appropriate cash management
agreements in favor of the Class A Member). Amounts on deposit in the Cash
Management Account shall be distributed in accordance with Sections 8.1 and 8.4.
(a)    Pursuant to the terms of the Cash Management Agreement (and any
substitute or additional cash management agreement for any substitute or
additional Company accounts), (i) until the declaration of a Changeover Event,
the Class B Member shall have control over, and the sole right to withdraw funds
from, the Cash Management Account (and any substitute or additional Company
accounts), and (ii) following the declaration of a Changeover Event, the Class A
Member shall have control over, and the sole right to withdraw funds from, the
Cash Management Account (and any substitute or additional Company accounts).
(b)    All reasonable costs and expenses for establishing and maintaining the
Cash Management Account shall be paid by the Company. All interest on the Cash
Management Account shall be added to and become a part of the Cash Management
Account and shall be disbursed in the same manner as other monies deposited in
the Cash Management Account. The Class A Member shall not be liable for any loss
sustained on the investment of any funds in accordance with this Agreement.

5.6    Plan Assets. Neither the Company nor any of its Affiliates shall at any
time (a) hold any Plan Assets; (b) maintain or contribute to, or agree to
maintain or contribute to, or permit any ERISA Affiliate to maintain or
contribute to or agree to maintain or contribute to, or permit any ERISA
Affiliate to maintain or contribute to or agree to maintain or contribute to,
any employee benefit plan subject to Title IV or Section 302 of ERISA or Section
312 of the Code; or (c) engage in a non-exempt prohibited transaction described
in Section 406 of ERISA or Section 4975 of the Code, as such sections relate to
the Company and its Affiliates, or in any transaction that would cause any
obligation or action taken or to be taken hereunder or under the Transaction
Documents to be a non-exempt prohibited transaction under ERISA.

5.7    Insurance. (a) The Company shall cause each Subsidiary to keep the
Properties it owns insured at all times with the coverage and in the amounts
required hereunder against loss or damage by fire and against loss or damage by
other risks and hazards covered by a standard extended coverage insurance policy
(including, without limitation, riot and civil commotion, vandalism, malicious
mischief, burglary and theft on the “Special Form” (formerly an “All Risk”
form)). Such insurance shall be in an amount (i) equal to at least the full
replacement cost of the improvements, furniture, fixtures and equipment owned by
such Subsidiaries (exclusive of the cost of foundations and footings), without
deduction for physical depreciation, (ii) such that the insurer would not deem
any Subsidiary a co-insurer thereunder and (iii) at least equal in type and
amount to the types of coverage and amounts required by the lender in any of the
Senior Loan Documents.
(a)    The Company will maintain the insurance policies described in Section 5.1
of the Mortgage Loan Agreement whether or not the Mortgage Loan Documents remain
in effect.

5.8    Casualty/Condemnation. (a) In the event of any Casualty or Condemnation
requiring notice to the Mortgage Lender, the Company shall give prompt notice
thereof to each of the Managing Member and the Class A Member. Subject to the
terms of any of Senior Loan Documents, the Managing Member may settle and adjust
any claims and the reasonable expenses incurred by them in the adjustment and
collection of such proceeds shall be reimbursed by the Company upon request
therefor.
(a)    Notwithstanding anything to the contrary contained herein, if the Company
or any of its Subsidiaries is required under the terms of the Senior Loan
Documents to restore any Senior Loan Property, then the Company and the
Subsidiaries shall be entitled to apply the insurance proceeds or the
condemnation awards from the casualty or condemnation affecting such Property to
such restoration in accordance with the Senior Loan Documents.

5.9    Existence; Compliance with Legal Requirements. The Company shall cause
each Subsidiary to do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence as a limited liability
company and all rights, licenses, permits, franchises and other agreements
necessary for the continued use and operation of its business, and shall comply
with all Legal Requirements and Insurance Requirements applicable to each
Subsidiary and each Property and, with respect to the Senior Loan Properties, in
accordance with the provisions of the Senior Loan Documents. In addition, and
whether or not required by law, the Company shall cause each Subsidiary at all
times to maintain, preserve and protect all of the Properties to the extent
necessary for the continued conduct of its business and maintain the Properties
in a condition at least as good as that on the Original Closing Date except for
reasonable wear and use, and from time to time make, or cause to be made, all
reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, or, in each case, such higher standard as required under
any applicable franchise license agreement entered into by any Subsidiary in
each case, with respect to the Senior Loan Properties, in accordance with the
provisions of the Senior Loan Documents.

5.10    Impositions and Other Claims. The Company shall and shall cause each
Subsidiary to pay and discharge, or cause to be paid or discharged, all taxes,
assessments and governmental charges levied upon it, its income and assets as
and when such taxes, assessments and charges are due and payable (including,
without limitation, all impositions), as well as all lawful claims for labor,
materials and supplies or otherwise, which could become a lien or encumbrance on
any of its assets, subject to, in the case of any Senior Loan Property, any
rights to contest permitted under the Senior Loan Documents. The Company shall
not permit or suffer (and shall cause the Subsidiaries not to permit or suffer)
to exist any Lien on any Property, the Company’s direct or indirect interest in
the Subsidiaries or any other Company Asset, other than Permitted Encumbrances
(as defined in the Senior Loan Documents) or the security interest of the Class
A Member in the Cash Management Account; provided, however, that, in the case of
any Senior Loan Property, the Subsidiaries may, without the consent of the Class
A Member, contest mechanics’ liens as permitted by the terms of the Senior Loan
Documents. If a Lien is imposed on a Property due solely to Senior Lender’s
failure to pay taxes that, under the Senior Loan Documents, the Senior Lender is
obligated to pay and for which sufficient funds in the Senior Loan tax reserve
are available, the imposition of such Lien will not constitute a breach of this
covenant or a Changeover Event.

5.11    Litigation. The Managing Member shall give prompt written notice to the
Class A Member of any litigation or governmental proceedings pending or
threatened (in writing) against the Company, the Class B Member, any Guarantor
or any Subsidiary of which it has actual knowledge which, if determined
adversely to such Person, could reasonably be expected to have a Material
Adverse Effect.

5.12    Access to Properties. The Company shall, and shall cause each Subsidiary
to, permit agents, representatives and employees of the Class A Member or its
Affiliates to inspect all of the Properties or any part thereof and the books
and records of the Company and each Subsidiary at any time and from time to time
as may be requested by the Class A Member or such Affiliates.

5.13    Notice of Default. The Managing Member shall promptly advise the Class A
Member of any change in the condition, financial or otherwise, of the Company,
any Guarantor or any Subsidiary which has had or is reasonably expected to have
any Material Adverse Effect, or of the occurrence to the best of the Managing
Member’s knowledge of the occurrence of any Changeover Event or of any event
that, with the giving of notice of the passage of time, could become a
Changeover Event.

5.14    Intentionally Omitted.

5.15    Conduct of Business.
(a)    The Class B Member, the Company and each Subsidiary shall conduct their
respective affairs in accordance with each of the covenants and restrictions set
forth on Schedule 5.15(a) (which schedule is hereby incorporated into and made a
part of this Agreement) and neither the Company nor the Class B Member shall
take any action or refrain from taking any action (or permit any Subsidiary to
take any action or refrain from taking any action), inconsistent with the
foregoing.
(b)    The Company and the Class B Member agree to the representations,
warranties and covenants set forth in Schedule 5.15(b).

5.16    Standard of Operation. Subject to Section 3.6 and, with respect to
Senior Loan Properties, the terms of the Senior Loan Documents, the Company
shall operate or cause to be operated the Properties at all times in a manner
consistent with at least the standard of operation of the Properties as of the
Original Closing Date (or, if greater, in accordance with the terms of the
applicable franchise license agreements entered into by any Subsidiary).

5.17    No Sales of Assets. Without the prior written consent of the Class A
Member, the Company will not, and will not enter into any agreement or option
to, sell, transfer, assign or otherwise dispose of any of the Company’s
interests in any Company Asset including any direct or indirect interest in any
Subsidiary or any Property (excluding transfers of immaterial items of personal
property in the ordinary course of business), nor will it permit any Subsidiary
to, or to enter into any agreement or option to, sell, transfer, assign or
otherwise dispose of any Property (excluding transfers of immaterial items of
personal property in the ordinary course of business), except (i) for all-cash
consideration and (ii) in an amount that would (in the case of the Senior Loan
Properties, after taking into account any amounts payable under the Senior Loan
Documents) result in the Company receiving an amount equal to or greater than
such Property’s Release Payment, unless the Redemption Price is paid in full.

5.18    Compliance with Senior Loans. At all times, whether or not the Senior
Loans remain outstanding, the Managing Member and the Company shall comply, and
cause each Subsidiary and Senior Loan Property Manager that is an Affiliate of
the Class B Member to comply with all provisions of the Senior Loan Documents.

5.19    Intentionally Omitted.

5.20    Prohibited Persons. The Class B Member shall not permit the Company or
any Subsidiary to: (i) conduct any business, nor engage in any transaction or
dealing, with any Prohibited Person, including, but not limited to, the making
or receiving of any contribution of funds, goods, or services, to or for the
benefit of a Prohibited Person; or (ii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set in Executive Order.

5.21    Forgiveness of Debt. None of the Company, the Class B Member or any
Subsidiary shall cancel or otherwise forgive or release any material claim or
debt owed to it by any Person, except for adequate consideration or in the
ordinary course of its business.

ARTICLE 6    

CAPITAL CONTRIBUTIONS,
LOANS AND LIABILITIES

6.1    Initial Capital Contributions of the Members. Each of the Members is
hereby deemed to have made initial contributions to the Company (the “Initial
Capital Contributions”) and to have Percentage Interests as set forth in
Schedule 6.1. The limited liability company interests issued to each Equity
Member pursuant to this Agreement have been duly authorized and are validly
issued limited liability company interests.

6.2    Protective Capital/Additional Capital. In the event that the Company has
insufficient cash on hand (i) to pay debt service owing pursuant to any of the
Senior Loan Documents or to cure or avoid a default under any of the Senior Loan
Documents (including to make any repairs or replacements, capital improvements
or other expenditures required under the Senior Loan Documents), (ii) to pay
real estate taxes, insurance premiums or ground rents, or (iii) to make any
expenditures (including, without limitation, to fund the costs of any
environmental remediation) or other disbursements to third parties that are
necessary to preserve or protect any of the Properties or the Company’s direct
or indirect interest therein (any additional funds required for purposes of
funding any of the foregoing items are referred to herein as “Protective
Capital”), the Class B Member shall contribute to the Company additional
capital, in cash, in an amount sufficient to enable the Company to meet the
obligation giving rise to such need on a timely basis, in which event sums so
contributed shall be treated as an additional Capital Contribution. If the Class
B Member fails to contribute such Protective Capital within the applicable time
period set forth in paragraph (b) below after the Class A Member gives the Class
B Member written notice that it has reasonably determined that the Company is in
need of such additional capital, then, subject to the limitations set forth in
paragraph (b) below, the Class A Member shall have the right, power and
authority, but not the obligation, to make such payments on the Company’s behalf
and, notwithstanding the limitations set forth in Article 3, to take any other
actions reasonably related thereto in the Company’s name and on the Company’s
behalf to fulfill the purpose for which the Protective Capital was needed, and
the amount of any advance made by the Class A Member, together with any expenses
incurred by the Class A Member in connection therewith (collectively, the “Class
A Member Protective Advance”), shall constitute an additional Capital
Contribution by the Class A Member, which shall be returned in full (together
with a return thereon at the Increased Rate) prior to any distributions to the
Class B Member. The provisions of this Agreement, including this Section 6.2,
are intended to benefit the Members and, to the fullest extent permitted by law,
shall not be construed as conferring any benefit upon any creditor of the
Company (and no such creditor of the Company shall be a third-party beneficiary
of this Agreement).
(a)    The Class A Member shall not be entitled to make any Protective Capital
contribution unless it has first given the Class B Member at least five (5)
Business Days’ prior written notice of its intention to make the contribution
(which notice will specify the amount of the proposed contribution and the
purpose for which the contribution is being made), provided, however, that the
Class A Member may make a Protective Capital contribution upon one (1) day’s
prior notice to the Class B Member in the case of an emergency (e.g., an expense
necessary to prevent the incurrence by the Company or any Subsidiary of
penalties or late fees or a default under the Senior Loan Documents, to prevent
other imminent material harm to the Company, the Subsidiaries or the Properties
or to preserve human health and/or safety), or with such shorter or no prior
notice (but subsequent notice of such emergency and the Protective Capital
contribution relating thereto as soon as possible thereafter) to the extent that
one (1) day’s notice would jeopardize the ability of the Class A Member to
respond to the emergency. The Class B Member shall contribute to the Company
funds necessary to enable the Company to reimburse the Class A Member for any
such emergency contribution within five (5) days after receipt of notice that
the contribution was made, together with interest thereon at the Increased Rate
until repaid.
(b)    Notwithstanding anything to the contrary herein, the Class A Member shall
not be required under any circumstance to contribute additional capital or other
amounts to the Company and no other Member shall be required to contribute
additional capital except as set forth in this Section 6.2. Following the
occurrence of a Changeover Event, the Class A Member shall be entitled to fund
additional Capital Contributions from time to time as necessary to manage,
operate, finance and sell the Company and its Subsidiaries and the Properties,
as determined by the Class A Member in its sole and absolute discretion.

6.3    Application of Capital. The Class B Member shall take such actions as are
reasonably necessary on behalf of the Company and/or any of its Subsidiaries to
disburse the proceeds of any Capital Contributions or Protective Capital for the
purposes for which the funds were contributed.

6.4    Capital of the Company. Except as expressly provided for in this
Agreement, no Member shall be entitled to withdraw or receive any interest or
other return on, or return of, all or any part of its Capital Contribution, or
to receive any Company Assets (other than cash) in return for its Capital
Contribution. The Class A Member shall not be entitled to make a Capital
Contribution to the Company except as expressly authorized or required by this
Agreement.

ARTICLE 7    

INTENTIONALLY OMITTED

ARTICLE 8    

APPLICATIONS AND DISTRIBUTIONS OF AVAILABLE CASH;
REDEMPTION

8.1    Distributions of Cash. The Managing Member shall cause the Company to
distribute all Available Cash (other than Net Sales Proceeds, Net Disposition
Proceeds, Net Financing Proceeds and the QCR Redemption Amount, which shall be
distributed in accordance with Section 8.4) monthly on each Scheduled
Distribution Date as follows:
(1)    First, 100% to the Class A Member until it has received payment of the
unpaid Increased Return, if any, and then any other Class A Return, if any, for
any Accrual Periods ending on or prior to such Scheduled Distribution Date;
(2)    Second, 100% to the Class A Member until it has received payment of all
Protective Capital contributed by the Class A Member plus, to the extent not
returned under clause (i), the Increased Return thereon calculated from the date
such contribution was made until repaid in full;
(3)    Third, if a Changeover Event has occurred, 100% to the Class A Member
until the Class A Member has received in full the Redemption Price as of such
Scheduled Distribution Date; and
(4)    Fourth, all remaining cash flow may be distributed to the Class B Member
or, if the Class A Member has purchased the Interest of the Class B Member
pursuant to Section 3.4, shall be distributed to the Class A Member.
(b)    The unavailability of cash to pay in full the amounts due to the Class A
Member shall not excuse the Company’s obligation to pay such amounts, which
shall be an unconditional obligation.
(c)    Notwithstanding the foregoing, if the Sellers shall at any time be
obligated to pay any First Pool Offset Amounts (as such term is defined in the
Sale Agreement), then the Company shall pay such obligation to the Class B
Member from amounts which would otherwise be distributed to the Class A Member
(but any such payment shall nonetheless constitute distribution(s) to the Class
A Member for purposes of this Agreement).

8.2    Sales; Financings; Qualified Capital Raises.
(a)    In the event of a sale, transfer, assignment or other disposition of any
Property by any Subsidiary or of any of the Company’s direct or indirect
interests in any Property or any Subsidiary, as applicable, the net proceeds to
the Company (taking into account amounts paid to the Senior Lender pursuant to
the Senior Loan Documents) from such sale, transfer, assignment or other
disposition after deduction of reasonable third-party costs approved by the
Class A Member (such proceeds, the “Net Sale Proceeds”), shall be distributed as
provided in Section 8.4.
(b)    In the event of (i) the Company or any of its Subsidiaries incurs any
Additional Mezzanine Loans or (ii) there is a refinancing of any of the Senior
Loans or any financing of the 8PK Properties, then the net proceeds to the
Company (taking into account, in the case of the Senior Loan Properties, amounts
paid to the Senior Lender pursuant to the Senior Loan Documents) from such
financing or refinancing, as applicable, after deduction of all reasonable
third-party costs approved by the Class A Member (such net proceeds, the “Net
Financing Proceeds”), shall be distributed as provided in Section 8.4.
(c)    In the event of the occurrence of any Qualified Capital Raise during any
calendar month, the Class B Member shall cause an amount equal to the QCR
Redemption Amount for such Qualified Capital Raise (together with an accounting
of all Qualified Capital Raises that occurred during such month) to be
contributed to the Company by no later than the fifth (5th) day of the next
calendar month (or the next Business Day if such 5th day is not a Business Day)
and the Company shall immediately distribute such amount as provided in Section
8.4.

8.3    Redemption Right.
(a)    On any date from and after the Effective Date, the Class B Member shall
have the right, on ten (10) days’ prior written notice to the Class A Member, to
redeem all or any portion of the Class A Member’s Interest in the Company at a
price equal to the Redemption Price as of such date (or, in the case of a
redemption in part, the amount being so redeemed in an amount no less than
$1,000,000, together with the amounts described in clauses (ii), (iii) and (iv)
of the definition of “Redemption Price” contained herein), provided, however,
that if a Changeover Event has been declared, then such redemption right may
only be exercised until the earliest to occur of (i) in the case of a Changeover
Event only, the completion of the “buy/sell” procedure described in Section 3.4
and (ii) the occurrence of a Bankruptcy with respect to the Company, the Class B
Member or any Subsidiary (and after the first to occur of any of these events,
neither Company nor the Class B Member shall have any right to redeem the Class
A Member).
(b)    Upon any closing of a redemption of one hundred percent (100%) of the
Class A Member’s Interest permitted hereunder, and assuming that the Company has
paid in full the Redemption Price and any and all fees and expense
reimbursements then owing to the Class A Member and any of their Affiliates or
designees, the Class A Member shall assign its Interest to the Class B Member or
its designee without recourse and without representation or warranty other than
that it owns the Interest and the same has not been transferred, pledged or
otherwise encumbered (other than such encumbrances as are being released or
terminated concurrently with such transfer).

8.4    Distribution of Capital Event Proceeds. Net Sale Proceeds, Net
Disposition Proceeds, Net Financing Proceeds and the QCR Redemption Amount shall
be distributed immediately upon receipt as follows:
(1)    First, 100% to the Class A Member until it has received payment of the
unpaid Increased Return, if any, and then any other Class A Return, if any, for
any Accrual Periods ending on or prior to such date;
(2)    Second, 100% to the Class A Member until it has received payment of all
Protective Capital contributed by the Class A Member plus, to the extent not
returned under clause (1), the Increased Return thereon calculated from the date
such contribution was made until repaid in full;
(3)    Third, 100% to the Class A Member until the Class A Member has received:
(i) in the event the Capital Event in question is a refinancing of any of the
Senior Loans, the full Redemption Price as of the date such distribution is
made, (ii) in the event the Capital Event in question is a sale of one of more
of the Properties (or any indirect interest therein), the full Release Payments
for such Properties (or such indirect interest, as applicable), (iii) in the
case of a distribution of the QCR Redemption Amount in respect of any Qualified
Capital Raise, such QCR Redemption Amount, and (iv) in the event of any other
Capital Event, all of the Capital Event Proceeds from such other Capital Event
(but, in the event such Capital Event only affects certain Properties (as
opposed to all Properties), only in an amount up to the Release Payment for such
Property), which distribution pursuant to this clause (3) shall be considered a
return of, and reduce, the Class A Member’s Unrecovered Capital;
(4)    Fourth, if a Changeover Event has occurred, 100% to the Class A Member
until the Class A Member has received in full the Redemption Price as of the
date such distribution is made; and
(5)    Fifth, 100% to the Class B Member or, if the Class A Member has purchased
the Interest of the Class B Member pursuant to Section 3.4, 100% to the Class A
Member.

8.5    Distribution After Changeover Event. Notwithstanding anything to the
contrary herein, in no event will the Class B Member receive or be entitled to
receive distributions or other amounts from the Company or any Subsidiary after
a Changeover Event has occurred until the Class A Member has received all sums
due it hereunder including the Redemption Price, and thereafter all sums shall
be payable to the Class B Member.

ARTICLE 9    

TRANSFER OF COMPANY INTERESTS

9.1    Restrictions on Transfers by the Class B Member.
(a)    Except as expressly permitted by the rules set forth in Section 9.1(b)
(any such permitted transfers, “Permitted Transfers”), the Class B Member may
not Transfer, nor permit the Transfer of, all or any of its Interest to any
Person and no Person owning any direct or indirect legal, beneficial or other
interest in the Class B Member may Transfer, or permit the Transfer, of such
interest, in each case without the Class A Member’s prior written consent.
(b)    The direct or indirect transfer of membership interests in the members of
the Class B Member by which, in a single transaction or a series of
transactions, in the aggregate, not more than forty-nine percent (49%) of the
direct and indirect membership interests in any member of the Class B Member
shall be vested in parties not having an ownership interest as of the Original
Closing Date shall constitute a Permitted Transfer if (i) such Transfer
constitutes (x) a Qualified Capital Raise pursuant to the terms hereof or (y) a
subsequent transfer of Class C Units, or OP Units or REIT Shares issued upon
conversion or redemption thereof (all as defined in the A&R LPA) issued pursuant
to a Qualified Capital Raise, so long as, in the case of this clause (y), the
transferee agrees to be bound by that certain Payover Guaranty executed by the
Brookfield Obligors on or about March 31, 2017 in respect to amounts received by
such transferee and that certain Debt Standstill Agreement executed by the
Brookfield Fund Entities on or about March 31, 2017, subject to reasonable
carveouts similar in nature to the carve out for Brookfield Excluded Affiliates
(as set forth in the SPA), and Brookfield continues to directly or indirectly
Control the exercise of (A) the governance rights of the Class C Unit Holders
set forth in the A&R LPA, if any remain in effect and (B) the rights and
remedies granted to the holder of the Redeemable Preferred Share (as defined in
the Articles Supplementary), to the extent such Redeemable Preferred Share
remains outstanding, (ii) such Transfer does not violate the terms of the Senior
Loan Documents, (iii) except for Transfers of direct or indirect interests in
HIT OP, no Changeover Event has occurred and remains uncured, (iv) the Company
and the Subsidiaries continue to be in compliance with the single purpose
covenants set forth in Schedule 5.15(a), (v) except for Transfers of direct or
indirect interests in HIT OP, the Class A Member receives not less than ten (10)
days’ prior written notice of such proposed transfer, and (vi) following such
Transfer, the Class B Member continues to be Controlled, directly or indirectly,
by HIT OP, HIT OP continues to be Controlled, directly or indirectly by HIT
REIT, and a REIT Change of Control has not occurred; provided that,
notwithstanding the forty-nine percent (49%) limitation set forth above, in the
case of subsequent direct or indirect transfers of Class C Units by Brookfield
pursuant to clause (i)(y) above, Brookfield may directly or indirectly transfer
up to seventy-five percent (75%) of the Class C Units in the aggregate (in a
single transaction or a series of transactions) so long as all of the conditions
set forth in clauses (i)(y) and (ii) through (vi) above are, and continue to be,
satisfied.

9.2    Transfers by the Class A Member.
(a)    Until the occurrence of a Changeover Event (the date of such occurrence,
“Lockout Expiration Date”), any direct or indirect transfer of any direct or
indirect interests in the Class A Member shall be permitted without the consent
of the Class B Member so long as (w) Whitehall Street and/or any other
Controlled Affiliate of GS Group shall continue to own, directly or indirectly,
at least twenty-five percent (25%) of the membership interests in the Class A
Member, (x) GS Group shall continue to, directly or indirectly, Control the
Class A Member, (y) the transferee is not a Person whose primary business is the
ownership of select service or limited service hotels, and (z) such transfer
does not violate the terms of the Senior Loan Documents. At any time on or after
the Lockout Expiration Date, the Class A Member may, from time to time and
without the consent or approval of any other Member, directly or indirectly
transfer all or any portion of its Interest and/or of direct or indirect
interests in the Class A Member to any Person as long as such Transfer does not
violate the terms of the Senior Loan Documents (or if such Transfer would
violate the terms of the Senior Loan Documents, the Class A Member has received
consent thereto from the Senior Lender), and no change in Control of the Class A
Member or transfer of direct or indirect ownership of the Class A Member or its
Interest shall constitute a breach or a default hereunder. Notwithstanding the
foregoing, (x) the Class A Member shall be entitled to Transfer all or any
portion of its interest, and transfers of direct or indirect interests in the
Class A Member shall be permitted, in either such case, if required by
applicable law or regulation, and (y) Transfers of preferred stock issued by
W2007 Grace Acquisition I, Inc. and/or W2007 Equity Inns Statutory Trust I shall
be permitted at any time without the consent of the Class B Member.
(b)    The Class B Member shall cooperate (and cause each Guarantor to
cooperate) in any Transfer by the Class A Member of its Interest, including by
executing amendments to this Agreement or any other Transaction Document so long
as any such amendment does not alter any of the economic terms of any such
agreement.

9.3    Assignment Binding on Company. No Transfer of all or any part of the
Interest of a Member otherwise permitted to be made under this Agreement shall
be binding upon the Company unless and until a duplicate original of the
assignment agreement or other instrument of transfer, duly executed and
acknowledged by the assignor or transferor, has been delivered to the Company,
and such instrument evidences (i) the written acceptance by the assignee of all
of the terms and provisions of this Agreement, (ii) the assignee’s confirmation
of the accuracy of each of the representations and warranties set forth in
Section 2.10 (in the case of an assignment by the Class B Member) and the
assignee’s representation that such assignment was made in accordance with all
applicable laws and regulations and (iii) the consent to the Transfer of the
Interest required pursuant to Section 9.1, if any. In addition, the Class A
Member, in its discretion and as a condition precedent to such Person becoming a
transferee, also may require any Person to whom a Transfer may be made pursuant
to this Article 9 to make certain reasonable and customary representations,
warranties and covenants solely to evidence compliance with U.S. federal and
state securities laws including, but not limited to, representations as to its
net worth, sophistication and investment intent.

9.4    Bankruptcy of a Member. To the fullest extent permitted by law, the
Company shall not be dissolved or terminated solely by reason of the Bankruptcy,
removal, withdrawal, dissolution or admission of any Member.

9.5    Substituted Members.
(a)    Any Member that assigns all of its Interests pursuant to an assignment or
assignments permitted under this Agreement shall cease to be a Member of the
Company except that unless and until a Substituted Member is admitted in its
stead, the assigning Member shall not cease to be a Member of the Company under
the Act and shall retain the rights and powers of a member under the Act and
hereunder, provided that such assigning Member may, prior to the admission of a
Substituted Member, assign its economic interest in its Interest, to the extent
otherwise permitted under this Article 9. Any Person who is an assignee of any
portion of the Interest of a Member pursuant to an assignment satisfying the
requirements of this Article 9 shall become a Substituted Member only when (i)
the Managing Member has entered such assignee as a Member on the books and
records of the Company, which the Managing Member is hereby directed to do upon
satisfaction of such requirements, and (ii) such assignee has paid all of the
Company’s reasonable legal fees and filing costs in connection with the
substitution as a member. Any assignee who acquires an interest in the Company
by operation of law (but which acquisition is or would have been prohibited by
this Article 9) shall not become a Substituted Member under any circumstance.
(b)    Any Person who is an assignee of any of the Interest of a Member pursuant
to an assignment satisfying the requirements of this Article 9 but who does not
become a Substituted Member (or pursuant to an assignment by operation of law,
who shall not become a Substituted Member) and desires to make a further
assignment of any such Interest, shall be subject to all the provisions of this
Article 9 to the same extent and in the same manner as any Member desiring to
make an assignment of its Interest.

9.6    Acceptance of Prior Acts. Any person who becomes a Member, by becoming a
Member, accepts, ratifies and agrees to be bound by all actions duly taken
pursuant to the terms and provisions of this Agreement by the Company or any of
its members prior to the date such Person became a Member and, without limiting
the generality of the foregoing, specifically ratifies and approves all
agreements and other instruments as may have been executed and delivered on
behalf of the Company prior to said date and which are in force and effect on
said date.

9.7    Additional Limitations. Notwithstanding anything contained in this
Agreement, no Transfer by the Class B Member shall be made unless (i)
registration is not required under the Securities Act in respect of such
Transfer; (ii) such Transfer does not violate any applicable federal or state
securities, real estate syndication, or comparable laws; (iii) such Transfer
will not be subject to, or such Transfer, when aggregated with prior Transfers
in accordance with applicable law will not result in the imposition of, any
state, city or local transfer taxes, including, without limitation, any transfer
gains taxes, unless such assignor pays such taxes; and (iv) such Transfer will
not cause the Company to be treated as a “publicly-traded partnership” within
the meaning of Section 7704 of the Code. The Class A Member may elect prior to
any Transfer by the Class B Member to require an opinion of counsel, or in the
case of an indirect Transfer of a portion of the Class B Member’s Interest,
other reasonable legal assurance with respect to any of the foregoing matters.

9.8    Restraining Order; Specific Performance; Other Remedies.
(a)    If the Class B Member shall attempt (or any holder of a direct or
indirect interest in the Class B Member attempts) to Transfer all or any portion
of its interest in the Company in violation of any of the provisions of this
Agreement, the Class A Member, in addition to all rights and remedies hereunder,
at law and/or equity, shall be entitled to seek a decree or order restraining
and enjoining such Transfer and the Class B Member shall not plead in defense
thereto that there would be an adequate remedy at law; it being hereby expressly
acknowledged and agreed that damages at law shall be an inadequate remedy for a
breach or threatened breach or violation of the provisions concerning Transfers
set forth in this Agreement.
(b)    It is expressly agreed that the remedy at law for breach of any of the
obligations relating to Transfers set forth in this Article 9 and elsewhere in
this Agreement is inadequate in view of:
(1)    The complexities and uncertainties in measuring the actual damages that
would be sustained by reason of the failure of a party to comply fully with each
of said obligations; and
(2)    The uniqueness of each Member’s business and assets and the relationship
of the Members.
Accordingly, each of the aforesaid obligations shall be, and is hereby expressly
made, enforceable by specific performance.

ARTICLE 10    

DISSOLUTION OF THE COMPANY;
WINDING UP AND DISTRIBUTION OF ASSETS

10.1    Dissolution.
(a)    The Company shall be dissolved and its affairs shall be wound up only
upon the first to occur of the following:
(1)    so long as the Senior Obligations have been repaid in full, the joint
written direction of the Managing Member and the Class A Member;
(2)    the entry of a decree of judicial dissolution under Section 18-802 of the
Act; or
(3)    the termination of the legal existence of the last remaining Member of
the Company or the occurrence of any other event which terminates the continued
membership of the last remaining Member in the Company unless the business of
the Company is continued in a manner permitted by this Agreement or the Act.
Upon the occurrence of any event that causes the last remaining member of the
Company to cease to be a member of the Company, to the fullest extent permitted
by law, the personal representative of such member is hereby authorized and
directed to, and shall, within ninety (90) days after the occurrence of the
event that terminated the continued membership of such member in the Company,
agree in writing (i) to continue the Company and (ii) to the admission of the
personal representative or its nominee or designee, as the case may be, as a
substitute Member of the Company, effective as of the occurrence of the event
that terminated the continued membership of the last remaining Member.
(b)    No Member shall have the right to (i) withdraw or resign as a Member of
the Company, (ii) redeem or otherwise require redemption of its limited
liability company interest in the Company or any part thereof or (iii) to the
fullest extent permitted by law, dissolve itself voluntarily.
(c)    Notwithstanding any other provision of this Agreement, the Bankruptcy of
any of the Members shall not cause such Member to cease to be a Member of the
Company and upon the occurrence of such an event, the business of the Company
shall continue without dissolution.
(d)    Notwithstanding any other provision of this Agreement, each Member waives
any right it might have under Section 18-801(b) of the Act to agree in writing
to dissolve the Company upon the Bankruptcy of any of the Members, or the
occurrence of an event that causes any of the Members to cease to be a Member of
the Company.

10.2    Winding Up.
(a)    In the event of the dissolution of the Company pursuant to Section
10.1(a), the Managing Member and the Class A Member, acting together may wind up
the Company’s affairs.
(b)    Upon dissolution of the Company and until the filing of a certificate of
cancellation as provided in the Act, the Class A Member and the Managing Member,
or a liquidating trustee, as the case may be, may, in the name of, and for and
on behalf of, the Company, prosecute and defend suits, whether civil, criminal
or administrative, gradually settle and close the Company’s business, dispose of
and convey the Company’s property, discharge or make reasonable provision for
the Company’s liabilities, and distribute to the Members in accordance with
Section 10.3 any remaining assets of the Company, all without affecting the
liability of Members and without imposing liability on any liquidating trustee.
(c)    Upon the completion of winding up of the Company, the Class A Member and
the Managing Member, or a liquidating trustee, as the case may be, shall file a
certificate of cancellation in the Office of the Secretary of State of the State
of Delaware as provided in the Act and any other similar certificates of
cancellation or termination required to discontinue its status as a legal entity
or its authorization to do business in New York or any other relevant
jurisdiction. The existence of the Company as a separate legal entity shall
continue until cancellation of the Certificate as provided in the Act.

10.3    Distribution of Assets. Upon the winding up of the Company, the assets
shall be distributed as follows:
(1)    to the satisfaction of debts and liabilities of the Company (whether by
payment or the making of reasonable provision for payment thereof), in order of
priority as provided by law, other than debts and liabilities owed to Members,
including to the payment of expenses of the liquidation and to the setting up of
any reserves that the Class A Member and the Managing Member, or the liquidating
trustee, as the case may be, shall determine are reasonably necessary for any
contingent, conditional or unmatured liabilities or obligations of the Company;
(2)    to the Class A Member until the Class A Member has received all Increased
Return then due and payable and then all Unrecovered Capital;
(3)    to the satisfaction of debts and liabilities of the Company owed to
Members; and
(4)    to the Class B Member or to the Class A Member if the Class A Member has
purchased the Interest of the Class B Member pursuant to Section 3.4.

ARTICLE 11    

AMENDMENTS

11.1    Amendments.
(a)    Any amendment or supplement to this Agreement implemented solely to
recognize substitution of any Member expressly permitted hereunder or an
assignment of any Interest made in full compliance with Article 9 may be made by
either of the Managing Member or the Class A Member without the consent or
approval of any other Member. In all other cases, this Agreement may only be
amended, supplemented or otherwise modified with the prior written consent of
the Managing Member and the Class A Member (and, if the Class B Member is not
the Managing Member and a proposed amendment would either (x) affect the
economic rights provided herein of the Class B Member or (y) modify the rights
of the Class B Member to approve the Fundamental Decisions specified herein,
with the prior written consent of the Class B Member) and except with respect to
the rights of the Special Member of the Company referred to in paragraph (b)
below, no other Member shall have any right to approve or disapprove any
amendment, supplement or other modification to this Agreement that has been
approved by the Managing Member and the Class A Member. No amendment,
modification, supplement, discharge or waiver hereof or hereunder shall require
the consent of any Person not a party to this Agreement.
(b)    For so long as any of the Senior Loans remain outstanding, no Member
shall be entitled to implement any amendment, supplement or other modification
of any of Section 2.5, 2.7, 5.15 or 10.1 or this Section 11.1(b) except with the
prior written approval of each of the Managing Member, the Class A Member and
the Special Member of the Company, and then only if such amendment, supplement
or modification is not otherwise prohibited by the provisions of any Senior Loan
Documents then outstanding.

11.2    Additional Members. In addition to the requirements of Section 11.1, if
this Agreement shall be amended for the purpose of adding or substituting any
Member, the amendment shall be signed by the Person to be added or substituted
and by the assigning Member, if any. In making any amendments, the Managing
Member shall prepare and file for recordation such documents and certificates as
shall be required to be prepared and filed. Except for transferees of the Class
A Member’s Interest, for which no consent shall be required, additional Members
may be admitted to the Company only upon the unanimous consent of all Members.

ARTICLE 12    

MISCELLANEOUS

12.1    Further Assurances. Each party to this Agreement agrees to execute,
acknowledge, deliver, file and record such further certificates, amendments,
instruments and documents, and to do all such other acts and things, as may be
required by law or as, in the reasonable judgment of the Class A Member or the
Managing Member may be necessary or advisable to carry out the intent and
purpose of this Agreement.

12.2    Notices. Unless otherwise specified in this Agreement, all notices,
demands, elections, requests or other communications that any party to this
Agreement may desire or be required to give hereunder shall be in writing and
shall be given by hand by depositing the same in the United States mail, first
class postage prepaid, certified mail, return receipt requested, or by a
recognized overnight courier service providing confirmation of delivery, to the
addresses set forth in Section 2.6 or 2.8, as applicable, or at such other
address as may be designated by the addressee thereof (which in the case of the
Company, shall be designated by the Class B Member) upon written notice to all
of the Members. All notices given pursuant to this Section 12.2 shall be deemed
to have been given (i) if delivered by hand on the date of delivery or on the
date delivery was refused by the addressee or (ii) if delivered by United States
mail or by overnight courier, on the date of delivery as established by the
return receipt or courier service confirmation (or the date on which the return
receipt or courier service confirms that acceptance of delivery was refused by
the addressee).

12.3    Remedies of the Class B Member. The Class A Member shall be required to
act reasonably only in those cases expressly provided for herein. In the event
that a claim or adjudication is made that the Class A Member or its agents have
acted unreasonably or unreasonably delayed acting in any case where, by law or
under this Agreement or the Transaction Documents, the Class A Member or such
agent, as the case may be, has an obligation to act reasonably, that neither the
Class A Member nor its agents shall be liable for any monetary damages, and the
Class B Member’s sole remedy shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. Any action or proceeding to determine
whether the Class A Member has acted reasonably shall be determined by an action
seeking declaratory judgment, and the Class B Member hereby waives its right to
seek indirect, special, punitive and/or consequential damages from the Class A
Member.

12.4    Exculpation. Subject to the qualifications below, the Class A Member
shall not enforce any liability or obligation of the Class B Member or the
Company under this Agreement or the other Transaction Documents against any
direct or indirect owner, employee or officer of the Class B Member. The
provisions of this Section shall not, however, (a) constitute a waiver, release
or impairment of any obligation evidenced or secured by any of the Transaction
Documents; (b) affect the validity or enforceability of the Environmental
Indemnity Agreement or the Guarantees or any of the rights and remedies of the
Class A Member against the Company or the Class B Member under this Agreement
and the other Transaction Documents; (c) constitute a prohibition against the
Class A Member pursuing its rights and remedies against the Company; or (d)
constitute a waiver of the right of the Class A Member to enforce the liability
and obligation of the Company, by money judgment or otherwise. Nothing in this
Section 12.4 shall be deemed to modify, limit or expand any exculpation
provisions set forth in the Senior Loan Documents.

12.5    Headings and Captions. All headings and captions contained in this
Agreement and in the table of contents hereto are inserted for convenience only
and shall not be deemed a part of this Agreement.

12.6    Variance of Pronouns. All pronouns and all variations thereof shall be
deemed to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the Person may require.

12.7    Counterparts. THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL AND ALL OF WHICH, WHEN
TAKEN TOGETHER, SHALL CONSTITUTE ONE AGREEMENT.

12.8    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO CONFLICT OF
LAW PROVISIONS THEREOF.

12.9    Consent to Jurisdiction. To the fullest extent permitted by law, each
party hereto hereby irrevocably consents and agrees, for the benefit of each
party, that any legal action, suit or proceeding against it with respect to its
obligations, liabilities or any other matter under or arising out of or in
connection with this Agreement and with respect to the enforcement,
modification, vacation or correction of an award rendered in an arbitration
proceeding shall be brought in any city, state or federal court located in the
Borough of Manhattan, The City of New York (a “New York Court”) or in the State
of Delaware (a “Delaware Court”), and hereby irrevocably accepts and submits to
the exclusive jurisdiction of each such New York Court and Delaware Court with
respect to any such action, suit or proceeding. Each party hereto also hereby
irrevocably consents and agrees, for the benefit of each other party, that any
legal action, suit or proceeding against it shall be brought in any New York
Court or any Delaware Court, and hereby irrevocably accepts and submits to the
exclusive jurisdiction of each such New York Court and Delaware Court with
respect to any such action, suit or proceeding. Each party hereto waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions, suits or proceedings brought in any such New York Court
or Delaware Court and hereby further waives and agrees not to plead or claim in
any such New York Court or Delaware Court that any such action, suit or
proceeding brought therein has been brought in an inconvenient forum. Each party
agrees that (i) to the fullest extent permitted by law, service of process may
be effectuated hereinafter by mailing a copy of the summons and complaint or
other pleading by certified mail, return receipt requested, at its address set
forth above and (ii) all notices that are required to be given hereunder may be
given by the attorneys for the respective parties.

12.10    Arbitration.
(a)    Arbitration administered by the American Arbitration Association shall be
the exclusive method for resolution of any claims or disputes arising out of,
relating to or in connection with this Agreement or the breach thereof, and the
determination of the arbitrators shall be final and binding (except to the
extent there exist grounds for vacation or an award under applicable arbitration
statutes) on the Members. The parties agree that they will give conclusive
effect to the arbitrators’ determination and award and that judgment thereon may
be entered in any court having jurisdiction. The arbitrators will have no
authority to award punitive damages or any other damage not measured by the
prevailing party’s actual damages, and may not, in any event, make any ruling,
finding or award that does not conform to the terms and conditions of this
Agreement. Each party shall bear its own costs in any arbitration.
(b)    The number of arbitrators shall be three, each of whom shall be
disinterested in the dispute or controversy and shall be impartial with respect
to all parties hereto. The Class A Members shall appoint one arbitrator, the
Class B Member shall appoint one arbitrator and the third arbitrator shall be
appointed in accordance with the then prevailing commercial arbitration rules of
the American Arbitration Association, which rules shall apply to any arbitration
proceeding commenced hereunder.
(c)    The place of arbitration shall be the Borough of Manhattan, The City of
New York. The arbitration shall be conducted in the English language. The
arbitrators shall give effect insofar as possible to the desire of the parties
hereto that the dispute or controversy be resolved in accordance with good
commercial practice. The arbitrators shall decide such dispute in accordance
with the law of the State of Delaware, without regard to conflict of law
provisions thereof. The arbitrators shall decide such dispute as expeditiously
as possible and, in any event, within fifteen (15) Business Days of selection of
the third arbitrator. They shall apply the commercial arbitration rules of the
American Arbitration Association and Title 9 of the U.S. Code.
(d)    Notwithstanding any provision of this Agreement to the contrary, Section
3.5 and this Section 12.10 shall be construed to the maximum extent possible to
comply with the laws of the State of Delaware, including the Uniform Arbitration
Act (10 Del. C. § 5701, et seq.) (the “Delaware Arbitration Act”). If,
nevertheless, it shall be determined by a court of competent jurisdiction that
any provision or wording of Section 3.5 or this Section 12.10, including any
Commercial Arbitration Rules or rules of the American Arbitration Association,
shall be invalid or unenforceable under the Delaware Arbitration Act, or other
applicable law, such invalidity shall not invalidate all of Section 3.5 or this
Section 12.10. In that case, Section 3.5 or this Section 12.10, as applicable,
shall be construed so as to limit any term or provision so as to make it valid
or enforceable within the requirements of the Delaware Arbitration Act or other
applicable law, and, in the even such term or provision cannot be so limited,
Section 3.5 or Section 12.10, as applicable, shall be construed to omit such
invalid or unenforceable provision.

12.11    Partition. The Members hereby agree that no Member nor any
successor‑in‑interest to any Member shall have the right to have the property of
the Company partitioned, or to file a complaint or institute any proceeding at
law or in equity to have the property of the Company partitioned, and each
Member, on behalf of himself, his successors, representatives, heirs and
assigns, hereby waives any such right.

12.12    Invalidity. Every provision of this Agreement is intended to be
severable. The invalidity and unenforceability of any particular provision of
this Agreement in any jurisdiction shall not affect the other provisions hereof,
and this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were omitted.

12.13    Successors and Assigns. This Agreement shall be binding upon the
parties hereto and their respective successors, executors, administrators, legal
representatives, heirs and legal assigns and shall inure to the benefit of the
parties hereto and, except as otherwise provided herein, their respective
successors, executors, administrators, legal representatives, heirs and legal
assigns. No Person other than the parties hereto and their respective
successors, executors, administrators, legal representatives, heirs and
permitted assigns shall have any rights or claims under this Agreement.

12.14    Entire Agreement. This Agreement, including the Schedules hereto,
supersedes all prior agreements among the parties with respect to the subject
matter hereof and together with the other Transaction Documents contains the
entire Agreement among the parties with respect to such subject matter.

12.15    Waivers. No waiver of any provision hereof by any party hereto shall be
deemed a waiver by any other party nor shall any such waiver by any party be
deemed a continuing waiver of any matter by such party.

12.16    No Brokers. Each of the Members hereto warrant to each other that there
are no brokerage commissions or finders’ fees (or any basis therefor) resulting
from any action taken by such Member or any Person acting or purporting to act
on their behalf upon entering into this Agreement. Each Member agrees to
indemnify and hold harmless each other Member for all costs, damages or other
expenses arising out of any misrepresentation made in this Section 12.16.

12.17    Press Releases. No Member shall issue any press release or other public
communication about the formation or existence of the Company without the
express prior written consent of all Members.

12.18    No Third Party Beneficiaries. Except as expressly stated herein, this
Agreement is not intended and shall not be construed as granting any rights,
benefits or privileges to any Person not a party to this Agreement. Without
limiting the generality of the foregoing, no creditor of the Company shall have
any right whatsoever to require any Member to contribute capital to the Company.

12.19    Construction of Documents. The parties hereto acknowledge that they
were represented by separate and independent counsel in connection with the
review, negotiation and drafting of this Agreement and that this Agreement shall
not be subject to the principle of construing its meaning against the party that
drafted same.

12.20    Time of Essence. Time is of the essence in the performance of each and
every term of this Agreement.
THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK






4

--------------------------------------------------------------------------------


Exhibit 10.39


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
CLASS B MEMBER:
 
HIT PORTFOLIO MEMBER, LP
 
By:
HIT Portfolio Member GP, LLC
 
its general partner
 
 
 
 
 
By: /s/ Jonathan P. Mehlman   
 
Name: Jonathan P. Mehlman
 
Title: President and CEO



[Signatures continue on next page]






5

--------------------------------------------------------------------------------


Exhibit 10.39


CLASS A MEMBER:
 
W2007 EQUITY INNS SENIOR MEZZ, LLC
 
 
By:
/s/ Greg Fay
 
Name: Greg Fay
 
Title: Manager



[Signatures continue on next page]






Signature Page to Second Amended and Restated Limited Liability Company
Agreement of
HIT Portfolio I Holdco, LLC

--------------------------------------------------------------------------------


Exhibit 10.39


SPECIAL MEMBER:
 
 
/s/ William G. Popeo
William G. Popeo





Signature Page to Second Amended and Restated Limited Liability Company
Agreement of
HIT Portfolio I Holdco, LLC

--------------------------------------------------------------------------------


Exhibit 10.39


SCHEDULE A-1
Mortgage Loan Properties
Property Name
Address (Street)
Address (City, State, Zip Code)
1.    Hampton Inn Birmingham/Mountain Brook
2731 US Highway 280
Birmingham, AL 35223
2.    Courtyard Dallas Medical/Market Center
2150 Market Center Blvd.
Dallas, TX 75207
3.    Hampton Inn Baltimore/Glen Burnie
6617 Ritchie Highway
Glen Burnie, MD 21061
4.    Residence Inn Mobile
950 West I-65 Service Road S.
Mobile , AL 36609
5.    Hampton Inn Norfolk-Naval Base
8501 Hampton Boulevard
Norfolk, VA 23505
6.    Courtyard Asheville
One Buckstone Place
Asheville, NC 28805
7.    Hampton Inn Char1otte/Gastonia
1859 Remount Road
Gastonia, NC 28054
8.    Hampton Inn Dallas -Addison
4505 Beltway Drive
Addison, TX 75001
9.    Hilton Garden Inn Austin/Round Rock
2310 North IH35
Round Rock, TX 78681
10.    Homewood Suites by Hilton San Antonio-Northwest
4323 Spectrum One
San Antonio, TX 78230
11.    Residence Inn Los Angeles LAX/El Segundo
2135 East El Segundo Boulevard
El Segundo, CA 90245
12.    Residence Inn San Diego Rancho Bernardo/Scripps Poway
12011 Scripps Highlands Drive
San Diego, CA 92131
13.    Spring Hill Suites Austin Round Rock
2960 Hoppe Trail
Round Rock, TX 78681
14.    Spring Hill Suites Houston Hobby Airport
7922 Mosley Road
Houston, TX 77061
15.    Spring Hill Suites San Diego Rancho Bernardo/Scripps Poway
12032 Scripps Highlands Drive
San Diego, CA 92131
16.    Courtyard Athens Downtown
166 North Finley Street
Athens, GA 30601
17.    Courtyard Bowling Green Convention Center
1010 Wilkinson Trace
Bowling Green, KY 42104
18.    Courtyard Chicago Elmhurst/Oakbrook Area
370 North IL Route 83
Elmhurst, II 60126
19.    Courtyard Gainesville
3700 SW 42nd Street
Gainesville, FL 32608
20.    Courtyard Jacksonville Airport Northeast
14668 Duval Road
Jacksonville, FL 32218



[NEWYORK 3343449_4]

--------------------------------------------------------------------------------

Exhibit 10.39


Property Name
Address (Street)
Address (City, State, Zip Code)
21.    Courtyard Knoxville Cedar Bluff
216 Langley Place
Knoxville, TN 37922
22.    Courtyard Lexington South/Hamburg Place
1951 Pleasant Ridge
Lexington, KY 40509
23.    Courtyard Louisville Downtown
100 South Second Street
Louisville, KY40202
24.    Courtyard Orlando Altamonte Springs/Maitland
1750 Pembrook Drive
Orlando, FL 32810
25.    Courtyard Sarasota Bradenton Airport
850 University Parkway
Sarasota, FL 34234
26.    Courtyard Tallahassee North/I-10 Capital Circle
1972 Raymond Diehl Road
Tallahassee, FL 32308
27.    Embassy Suites Orlando International Drive/Jamaican Court
8250 Jamaican Court
Orlando, FL 32819
28.    Fairfield Inn & Suites Dallas Medical/Market Center
2110 Market Center Boulevard at Stemmons
Dallas, TX 75207
29.    Hampton Inn & Suites Boynton Beach
1475 West Gateway Boulevard
Boynton Beach, FL 33426
30.    Hampton Inn & Suites Nashville/Franklin (Cool Springs)
7141 South Springs Drive
Franklin, TN 37067
31.    Hampton Inn Albany-Wolf Road (Airport)
10 Ulenski Drive
Albany, NY 12005
32.    Hampton Inn Beckley
110 Harper Park Drive
Beckley, WV 25801
33.    Hampton Inn Boca Raton
1455 Yamato Road
Boca Raton, FL 33431
34.    Hampton Inn Boca Raton – Deerfield Beach
660 West Hillsboro Boulevard
Deerfield Beach, FL 33441
35.    Hampton Inn Boston/Peabody
59 Newbury Street Route 1 North
Peabody, MA 01960
36.    Hampton Inn Chicago/Gurnee
5550 Grand Avenue
Gurnee, IL 60031
37.    Hampton Inn Cleveland/Westlake
29690 Detroit Road
Westlake, OH 44145
38.    Hampton Inn Columbia - I-26 Airport
1094 Chris Drive
West Columbia, SC 29169
39.    Hampton Inn Columbus/Dublin
3920 Tuller Road
Dublin, OH 43017
40.    Hampton Inn Detroit/Madison Heights/South Troy
32420 Stephenson Highway
Madison Heights, MI 48071
41.    Hampton Inn Detroit/Northville
20600 Haggerty Road
Northville, MI 48167
42.    Hampton Inn Grand Rapids- North
500 Center Drive
Grand Rapids, MI 49544



9

--------------------------------------------------------------------------------

Exhibit 10.39


Property Name
Address (Street)
Address (City, State, Zip Code)
43.    Hampton Inn Kansas City/Overland Park
10591 Metcalf Frontage Road
Overland Park, KS 66212
44.    Hampton Inn Kansas City- Airport
11212 North Newark Circle
Kansas City, MO 64153
45.    Hampton Inn Memphis-Poplar
5320 Poplar Avenue
Memphis, TN 38119
46.    Hampton Inn Morgantown
1053 Van Voorhis Road
Morgantown, WV 26505
47.    Hampton Inn Palm Beach Gardens
4001 RCA Boulevard
Palm Beach Gardens, FL 33410
48.    Hampton Inn Pickwick Dam - at Shiloh Falls
90 Old South Road
Counce, TN 38326
49.    Hampton Inn Scranton at Montage Mountain
22 Montage Mountain Road
Scranton, PA 18507
50.    Hampton Inn St. Louis/Westport
2454 Old Dorsett Road
Maryland Heights, MO 63043
51.    Hampton Inn State College
1101 East College Avenue
State College, PA 16801
52.    Hampton Inn West Palm Beach Florida Turnpike
2025 Vista Parkway
West Palm Beach, FL 33411
53.    Holiday Inn Express and Suites: Kendall East-Miami
11520 SW 88th Street
Miami, FL 33176
54.    Homewood Suites by Hilton Boston-Peabody
57 Newbury Street
Boston, MA 01960
55.    Homewood Suites by Hilton Chicago-Downtown
40 East Grand Avenue
Chicago, IL 60611
56.    Homewood Suites by Hilton Hartford/Windsor Locks
65 Ella Grasso Turnpike
Windsor Locks, CT 06096
57.    Homewood Suites by Hilton Memphis-Germantown
7855 Wolf River Boulevard
Germantown, TN 38138
58.    Hyatt Place Albuquerque/Uptown
6901 Arvada North East
Albuquerque, NM 87110
59.    Hyatt Place Baltimore/BWI Airport
940 International Drive
Linthicum Heights, MD 21090
60.    Hyatt Place Baton Rouge/I-10
6080 Bluebonnet Boulevard
Baton Rouge, LA 70809
61.    Hyatt Place Birmingham/Hoover
2980 John Hawkins Parkway
Birmingham, AL 35244
62.    Hyatt Place Cincinnati Blue Ash
11435 Reed Hartman Highway
Blue Ash, OH 45241
63.    Hyatt Place Columbus/Worthington
7490 Vantage Drive
Columbus, OH 43235
64.    Hyatt Place Indianapolis/Keystone
9104 Keystone Crossing
Indianapolis, IN 46240
65.    Hyatt Place Kansas City/Overland Park/Metcalf
6801 West 112th Street
Overland Park, KS 66211



10

--------------------------------------------------------------------------------

Exhibit 10.39


Property Name
Address (Street)
Address (City, State, Zip Code)
66.    Hyatt Place Las Vegas
4520 Paradise Road
Las Vegas, NV 89109
67.    Hyatt Place Memphis/Wolfchase Galleria
7905 Giacosa Place
Memphis, TN 38133
68.    Hyatt Place Miami Airport - West/Doral
3655 NW 82nd Avenue
Miami, FL 33166
69.    Hyatt Place Minneapolis Airport-South
7800 International Drive
Bloomington, MN 55425
70.    Hyatt Place Nashville/Franklin/Cool Springs
650 Bakers Bridge Avenue
Franklin, TN 37067
71.    Hyatt Place Richmond/Innsbrook
4100 Cox Road
Glen Allen, VA 23060
72.    Hyatt Place Tampa Airport/Westshore
4811 West Main Street
Tampa Airport/Westshore, FL 33607
73.    Residence Inn Boise Downtown
1401 Lusk Avenue
Boise, ID 83706
74.    Residence Inn Chattanooga Downtown
215 Chestnut Street
Chattanooga, TN 37402
75.    Residence Inn Fort Myers
2960 Colonial Boulevard
Fort Myers, FL 33912
76.    Residence Inn Knoxville Cedar Bluff
215 Langley Place at North Peters Road
Knoxville, TN 37922
77.    Residence Inn Lexington South/Hamburg Place
2688 Pink Pigeon Parkway
Lexington, KY 40509
78.    Residence Inn Macon
3900 Sheraton Drive
Macon, GA 31210
79.    Residence Inn Portland Downtown/Lloyd Center
1710 NE Multnomah Street
Portland, OR 97232
80.    Residence Inn Sarasota Bradenton
1040 University Parkway
Sarasota, FL 34234
81.    Residence Inn Savannah Midtown
5710 White Bluff Road
Savannah, GA 31405
82.    Residence Inn Tallahassee North/I-10 Capital Circle
1880 Raymond Diehl Road
Tallahassee, FL 32308
83.    Residence Inn Tampa North/I- 75 Fletcher
13420 North Telecom Parkway
Tampa, FL 33637
84.    Residence Inn Tampa Sabal Park/Brandon
9719 Princess Palm Avenue
Tampa, FL 33619
85.    Spring Hill Suites Grand Rapids North
450 Center Drive
Grand Rapids, MI 49544
86.    Spring Hill Suites Lexington Near the University of Kentucky
863 S. Broadway
Lexington, KY 40504
87.    Homewood Suites by Hilton Phoenix-Biltmore
2001 East Highland Avenue
Phoenix, AZ 85016





11

--------------------------------------------------------------------------------


Exhibit 10.39


Schedule A-2
8PK Properties
Property Name
Address (Street)
Address (City, State, Zip Code)
1.    Spring Hill Suites San Antonio Medical Center/Northwest
3636 NW Loop 410
San Antonio, TX 78201
2.    Courtyard Mobile
1000 West I-65 Service Road
Mobile, AL 36609
3.    Hampton Inn Charleston- Airport/Coliseum
4701 Saul White Boulevard North
Charleston, SC 29418
4.    Hampton Inn Chattanooga- Airport/I-75
7013 Shallowford Road
Chattanooga, TN 37421
5.    Hampton Inn and Suites Colorado Springs Air Force Academy I-25 North
7245 Commerce Center Drive
Colorado Springs, CO 80919
6.    Hampton Inn Columbus- Airport
5585 Whitesville Road
Columbus, GA 31904
7.    Fairfield Inn & Suites Atlanta Vinings
2450 Paces Ferry Road
Atlanta , GA 30339
8.    Hampton Inn Fayetteville I-95 10/25/2007
1922 Cedar Creek Road
Fayetteville, NC 28312





[NEWYORK 3343449_4]

--------------------------------------------------------------------------------

Exhibit 10.39




SCHEDULE 1.1(a)
Allocated Amounts
Property
Allocated Amount ($)



Courtyard Asheville
4, 129, 406
Courtyard Athens
2, 975, 618
Courtyard Bowling Green
3, 304, 333
Courtyard Chicago
2, 588, 269
Courtyard Dallas
6, 285, 769
Courtyard Gainesville
4, 042, 194
Courtyard Jacksonville
1, 570, 072
Courtyard Knoxville
2, 989, 932
Courtyard Lexington South Hamburg
4, 395, 475
Courtyard Louisville
9, 270, 273
Courtyard Orlando Maitland
3, 851, 382
Courtyard Sarasota
2, 742, 066
Courtyard Tallahassee
3, 139, 435
Embassy Suites Orlando
5, 657, 167
Fairfield Inn & Suites Dallas
2, 029, 639
Hampton Inn & Suites Nashville Franklin Cool Springs
4, 994, 940
Hampton Inn & Suites Palm Beach (Boynton Beach)
7, 704, 136
Hampton Inn Albany
5, 438, 237
Hampton Inn Baltimore
2, 042, 114
Hampton Inn Beckley
4, 622, 089
Hampton Inn Birmingham (Mountain Brook)
2, 206, 693
Hampton Inn Boca Raton
3, 326, 057
Hampton Inn Boston
3, 103, 857
Hampton Inn Chicago (Gurnee)
3, 072, 906
Hampton Inn Cleveland
3, 592, 361
Hampton Inn Columbia
1, 426, 006
Hampton Inn Columbus Dublin
2, 999, 745
Hampton Inn Dallas
2, 555, 689
Hampton Inn Deerfield Beach
3, 044, 432
Hampton Inn Detroit (Madison Heights)
3, 734, 145
Hampton Inn Detroit (Northville)
2, 323, 620
Hampton Inn Gastonia
2, 814, 403
Hampton Inn Grand Rapids
3, 537, 531
Hampton Inn Kansas City, MO
2, 203, 577
Hampton Inn Kansas City, Overland Park KS
2, 576, 845



13

--------------------------------------------------------------------------------

Exhibit 10.39


Hampton Inn Memphis
3, 647, 639
Hampton Inn Morgantown
4, 202, 368
Hampton Inn Norfolk
1, 390, 356
Hampton Inn Palm Beach Gardens
4, 980, 578
Hampton Inn Pickwick
594, 169
Hampton Inn Scranton
3, 295, 404
Hampton Inn St. Louis
2, 353, 870
Hampton Inn State College
3, 291, 704
Hampton Inn West Palm Beach
4, 419, 350
Hilton Garden Inn Austin
3, 903, 589
Holiday Inn Charleston
1, 877, 574
Holiday Inn Express Kendall East
2, 022, 915
Homewood Suites Boston
2, 546, 526
Homewood Suites Chicago
17, 418, 255
Homewood Suites Hartford
2, 929, 417
Homewood Suites Memphis
2, 553, 786
Homewood Suites Phoenix Biltmore
5, 896, 458
Homewood Suites San Antonio
4, 191, 481
Hyatt Place Albuquerque
5, 227, 283
Hyatt Place Baltimore
2, 965, 158
Hyatt Place Baton Rouge
3, 107, 597
Hyatt Place Birmingham
2, 430, 269
Hyatt Place Cincinnati (Blue Ash)
2, 456, 900
Hyatt Place Columbus
3, 173, 490
Hyatt Place Indianapolis
3, 864, 949
Hyatt Place Kansas City
2, 364, 634
Hyatt Place Las Vegas
4, 731, 154
Hyatt Place Memphis
3, 747, 384
Hyatt Place Miami (Airport)
4, 725, 845
Hyatt Place Minneapolis
3, 486, 059
Hyatt Place Nashville Franklin Cool Springs
4, 724, 774
Hyatt Place Richmond
2, 169, 631
Hyatt Place Tampa Airport/Westshore
4, 970, 953
Residence Inn (North-I75) Tampa
2, 545, 318
Residence Inn Boise
3, 010, 936
Residence Inn Chattanooga
3, 208, 438
Residence Inn Ft Myers
2, 835, 855
Residence Inn Knoxville
3, 389, 941
Residence Inn Lexington
4, 181, 766
Residence Inn Los Angeles
9, 533, 183
Residence Inn Macon
1, 166, 308
Residence Inn Mobile
2, 263, 457
Residence Inn Portland
12, 092, 065



14

--------------------------------------------------------------------------------

Exhibit 10.39


Residence Inn San Diego
6, 683, 389
Residence Inn Sarasota
3, 318, 908
Residence Inn Savannah
2, 669, 306
Residence Inn Tallahassee
2, 879, 321
Residence Inn Tampa (Sabal Park)
4, 055, 216
Spring Hill Suites Austin
2, 408, 380
Spring Hill Suites Grand Rapids
2, 712, 702
Spring Hill Suites Houston
3, 137, 419
Spring Hill Suites Lexington
4, 335, 962
Spring Hill Suites San Diego
5, 036, 342
Courtyard Mobile
1, 354, 442
Fairfield Inn & Suites Atlanta Vinings
2, 044, 980
Hampton Inn Charleston
1, 950, 250
Hampton Inn Chattanooga
1, 984, 525
Hampton Inn Colorado Springs
1, 736, 995
Hampton Inn Columbus
1, 402, 239
Hampton Inn Fayetteville
2, 062, 821
Spring Hill Suites San Antonio
1, 345, 627
   Total $347, 298, 021









15

--------------------------------------------------------------------------------


Exhibit 10.39


SCHEDULE 1.1(b)
Mortgage Loan Documents
Except as defined above , all defined terms set forth in this Section 1.1(b)
shall have the definitions contained in this Section 1.1(b) and in the Mortgage
Loan Documents by and among HIT PORTFOLIO I OWNER, LLC, a Delaware limited
liability company (“LLC Borrower”), HIT PORTFOLIO I BHGL OWNER, LLC, a Delaware
limited liability company (“BHGL Borrower”), HIT PORTFOLIO I PXGL OWNER, LLC, a
Delaware limited liability company (“PXGL Borrower”), HIT PORTFOLIO I GBGL
OWNER, LLC, a Delaware limited liability company (“GBGL Borrower”), HIT
PORTFOLIO I NFGL OWNER, LLC, a Delaware limited liability company (“NFGL
Borrower”), HIT PORTFOLIO I MBGL 950 OWNER, LLC, a Delaware limited liability
company (“MBGL 950 Borrower”), HIT PORTFOLIO I NTC OWNER, LP, a Delaware limited
partnership (“LP Borrower”), and HIT PORTFOLIO I DLGL OWNER, LP, a Delaware
limited partnership (“DLGL Borrower”; LLC Borrower, BHGL Borrower, PXGL
Borrower, GBGL Borrower, NFGL Borrower, MBGL 950 Borrower, LP Borrower, and DLGL
Borrower are individually and collectively, as the context may require, referred
to as “Borrower”), each with a mailing address at c/o Hospitality Investors
Trust, 3950 University Drive, Fairfax, Virginia 22030, HIT PORTFOLIO I TRS, LLC,
a Delaware limited liability company (“Main TRS”), HIT PORTFOLIO I HIL TRS, LLC,
a Delaware limited liability company (“HIL TRS”), HIT PORTFOLIO I MCK TRS, LLC,
a Delaware limited liability company (“MCK TRS”), HIT PORTFOLIO I MISC TRS, LLC,
a Delaware limited liability company (“MISC TRS”), HIT PORTFOLIO I DEKS TRS,
LLC, a Delaware limited liability company (“DEKS TRS”), HIT PORTFOLIO I NTC TRS,
LP, a Delaware limited partnership (“NTC TRS”), and HIT PORTFOLIO I NTC HIL TRS,
LP, a Delaware limited partnership (“HIL LP TRS”; and together with Main TRS,
HIL TRS, MCK TRS, MISC TRS, Main LP TRS and DEKS TRS, the “TRS”), each with a
mailing address at c/o Hospitality Investors Trust, 3950 University Drive,
Fairfax, Virginia 22030, DEUTSCHE BANK AG, NEW YORK BRANCH, with an address at
60 Wall Street, 10th Floor, New York, New York 10005, CITIGROUP, GLOBAL MARKETS
REALTY CORP., with an address at 390 Greenwich Street, New York, New York 10013,
and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, with an address at 383 Madison
Avenue, New York, New York 10179 (“Lender”), HOSPITALITY INVESTORS TRUST, Inc.,
a Maryland corporation (“HIT REIT”), and HOSPITALITY INVESTORS TRUST, OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“HIT OP”); HIT REIT and HIT
OP are individually and collectively, as the context may require, referred to as
“Guarantor” and together with Borrower, the “Indemnitors”), each with a mailing
address at c/o Hospitality Investors Trust, 3950 University Drive, Fairfax,
Virginia 22030. All documents are dated as of the date hereof unless otherwise
noted.
1.
The Mortgage Loan Agreement, as defined in the Agreement above.

2.
Promissory Note A-1 (together with all addenda, modifications, amendments,
riders, exhibits and supplements thereto), in the original principal amount of
$322,000,000.00;



[NEWYORK 3343449_4]

--------------------------------------------------------------------------------

Exhibit 10.39


3.
Promissory Note A-2 (together with all addenda, modifications, amendments,
riders, exhibits and supplements thereto), in the original principal amount of
$322,000,000.00;

4.
Promissory Note A-3 (together with all addenda, modifications, amendments,
riders, exhibits and supplements thereto), in the original principal amount of
$161,000,000.00;

5.
Collateral Assignment of Interest Rate Protection Agreement, by Borrower for the
benefit of Lender;

6.
Those certain UCC Financing Statements naming Borrower as debtor therein, and
Lender as secured party therein, and filed with the appropriate recorder or
clerk in which the Mortgage Loan Properties are located and in the records of
the Secretary of State of Delaware;

7.
The Mortgages (as defined in the Mortgage Loan Agreement), executed by the
applicable Borrower and TRS with respect to each of the Mortgage Loan
Properties;

8.
The Assignments of Leases (as defined in the Mortgage Loan Agreement) executed
by the applicable Borrower and TRS with respect to each of the Mortgage Loan
Properties;

9.
Environmental Indemnity Agreement, executed by the Indemnitors in favor of
Lender;

10.
Guaranty of Recourse Obligations, executed by Guarantor in favor of Lender;

11.
Cash Management Agreement, executed by Borrower, TRS, HIT Portfolio I TRS
Holdco, LLC, a Delaware limited liability company (“TRS Holdco”) and Mezz
Borrower (as defined below);

12.
Pledge and Security Agreement (Kansas), executed by DEKS TRS for the benefit of
Lender;

13.
Liquor License Agreement (Kansas), executed by HIT Portfolio I KS TRS, LLC, a
Kansas limited liability company, DEKS TRS and LLC Borrower for the benefit of
Lender;

14.
Pledge and Security Agreement (Texas), executed by HIT Portfolio I TX Holdings,
LLC, a Delaware limited liability company, for the benefit of Lender;

15.
Liquor License Agreement (Texas), executed by HIT Portfolio I TX Beverage
Company, LLC, a Delaware limited liability company, NTC TRS and LP Borrower for
the benefit of Lender;

16.
Assignment of Management Agreement and Subordination of Management Fees,
executed by LLC Borrower, LP Borrower, DLGL Borrower, Main TRS, MISC TRS, NTC
TRS, Lender, and Crestline Hotels & Resorts, LLC, a Delaware limited liability
company (“Crestline”), as manager, for the benefit of Lender;

17.
Assignment of Management Agreement and Subordination of Management Fees,
executed by LLC Borrower, BHGL Borrower, LP Borrower, NFGL Borrower, HIL TRS,
NTC HIL



17

--------------------------------------------------------------------------------

Exhibit 10.39


TRS, Lender, and Hampton Inns Management LLC, a Delaware limited liability
company (“Hilton-Hampton”), as manager, for the benefit of Lender;
18.
Assignment of Management Agreement and Subordination of Management Fees,
executed by LLC Borrower, PXGL Borrower, LP Borrower, HIL TRS, NTC HIL TRS,
Lender, and Homewood Suites Management LLC, a Delaware limited liability company
(“Hilton- Homewood”), as manager, for the benefit of Lender;

19.
Assignment of Management Agreement and Subordination of Management Fees,
executed by LLC Borrower, LP Borrower, MBGL 950 Borrower, MCK TRS, NTC TRS,
Lender, and McKibbon Hotel Management, Inc. (“McKibbon”), as manager, for the
benefit of Lender;

20.
Assignment of Management Agreement and Subordination of Management Fees executed
by LLC Borrower, MISC TRS, Lender, and InnVentures IVI, LP (“Innventures”), as
manager, for the benefit of Lender;

21.
Deposit Account Control Agreement executed by TRS Holdco, TRS, Mortgage
Borrower, Lender and Wells Fargo;

22.
Deposit Account Control Agreement executed by TRS Holdco, TRS, Mortgage
Borrower, Lender and Wells Fargo;

23.
Deposit Account Control Agreement executed by TRS Holdco, TRS, Mortgage
Borrower, Lender and Wells Fargo;

24. Deposit Account Control Agreement executed by TRS Holdco, TRS, Mortgage
Borrower, Lender and Wells Fargo;
25.
Contribution Agreement executed by Mortgage Borrower;

26. Post-Closing Agreement executed by Mortgage Borrower, TRS and Lender.






18

--------------------------------------------------------------------------------


Exhibit 10.39


SCHEDULE 1.1(c)
First Mezzanine Loan Documents
Except as defined above , all defined terms set forth in this Section 1.1(b)
shall have the definitions contained in this Section 1.1(b) and in the Mortgage
Loan Documents by and among HIT PORTFOLIO I MEZZ, LP, a Delaware limited
liability company (“Mezz Borrower”), TRS Holdco, each with a mailing address at
c/o Hospitality Investors Trust, 3950 University Drive, Fairfax, Virginia 22030,
DEUTSCHE BANK AG, NEW YORK BRANCH, with an address at 60 Wall Street, 10th
Floor, New York, New York 10005, CITIGROUP, GLOBAL MARKETS REALTY CORP., with an
address at 390 Greenwich Street, New York, New York 10013, and JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, with an address at 383 Madison Avenue, New York, New
York 10179 (“Mezz Lender”), HIT REIT and HIT OP; HIT REIT and HIT OP are
individually and collectively, as the context may require, referred to as “Mezz
Guarantor” and together with Borrower, the “Mezz Indemnitors”), each with a
mailing address at c/o Hospitality Investors Trust, 3950 University Drive,
Fairfax, Virginia 22030, each with a mailing address at c/o Hospitality
Investors Trust, 3950 University Drive, Fairfax, Virginia 22030, DEUTSCHE BANK
AG, NEW YORK BRANCH, with an address at 60 Wall Street, 10th Floor, New York,
New York 10005, CITIGROUP, GLOBAL MARKETS REALTY CORP., with an address at 390
Greenwich Street, New York, New York 10013, and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, with an address at 383 Madison Avenue, New York, New York 10179
(“Lender”), HOSPITALITY INVESTORS TRUST, Inc., a Maryland corporation (“HIT
REIT”), and HOSPITALITY INVESTORS TRUST, OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (“HIT OP”); HIT REIT and HIT OP are individually and
collectively, as the context may require, referred to as “Guarantor” and
together with Borrower, the “Indemnitors”), each with a mailing address at c/o
Hospitality Investors Trust, 3950 University Drive, Fairfax, Virginia 22030. All
documents are dated as of the date hereof unless otherwise noted.
1.
First Mezzanine Loan Agreement as defined in the Agreement above.

2.
Mezzanine Promissory Note A-1 (together with all addenda, modifications,
amendments, riders, exhibits and supplements thereto), in the original principal
amount of $44,000,000.00;

3.
Mezzanine Promissory Note A-2 (together with all addenda, modifications,
amendments, riders, exhibits and supplements thereto), in the original principal
amount of $44,000,000.00;

4.
Mezzanine Promissory Note A-3 (together with all addenda, modifications,
amendments, riders, exhibits and supplements thereto), in the original principal
amount of $22,000,000.00;

5.
Collateral Assignment of Interest Rate Protection Agreement (Mezzanine), by Mezz
Borrower for the benefit of Mezz Lender;



[NEWYORK 3343449_4]

--------------------------------------------------------------------------------

Exhibit 10.39


6.
Environmental Indemnity Agreement (Mezzanine) executed by the Indemnitors in
favor of Mezz Lender;

7.
Guaranty of Recourse Obligations (Mezzanine) executed by Guarantor in favor of
Lender;

8.
Cash Management Agreement, executed by Borrower, TRS, TRS Holdco and Mezz
Borrower;

9.
Assignment of Title Proceeds by Mezz Borrower

10.
Pledge and Security Agreement, executed by Mezz Borrower and TRS Holdco for the
benefit of Lender;

11. Mezzanine Subordination of Management Agreement, executed by Mezz Borrower,
TRS Holdco, Main TRS, MISC TRS, NTC TRS, Lender, and Crestline, as manager, for
the benefit of Lender;
17.
Mezzanine Subordination of Management Agreement, executed by Mezz Borrower, TRS
Holdco, HIL TRS, NTC HIL TRS, Lender, and Hilton-Hampton, as manager, for the
benefit of Lender;

18.
Mezzanine Subordination of Management Agreement, executed by Mezz Borrower, TRS
Holdco, HIL TRS, NTC HIL TRS, Lender, and Hilton-Homewood, as manager, for the
benefit of Lender;

19.
Mezzanine Subordination of Management Agreement, executed by Mezz Borrower, TRS
Holdco, MCK TRS, NTC TRS, Lender, and McKibbon, as manager, for the benefit of
Lender;

20.
Mezzanine Subordination of Management Agreement, executed by Mezz Borrower, TRS
Holdco, MISC TRS, Lender, and Innventures, as manager, for the benefit of
Lender;

21.
Cash Management Agreement, executed by Borrower, TRS, TRS Holdco and Mezz
Borrower.





    






20

--------------------------------------------------------------------------------


Exhibit 10.39


SCHEDULE 5.15(a)
Special Purpose Covenants
1.
With respect to each Subsidiary, such Subsidiary shall comply with the single
purpose entity and bankruptcy remoteness requirements of the Senior Loan
Documents, whether or not the applicable Senior Loan remains outstanding.

2.
With respect to the Company:

(a)    The Company (i) has been, is, and will be organized solely for the
purpose of acquiring, developing, owning, holding, financing, selling, leasing,
transferring, exchanging, managing and operating such the Properties through the
Subsidiaries, entering into this Agreement and the other Transaction Documents,
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing, and (ii) has not owned, does not own, and will not own
any asset or property other than (A) its limited liability company and limited
partnership interests in the Subsidiaries and (B) incidental personal property
necessary for the ownership or operation of such limited liability company
interests.
(b)    The Company has not engaged and will not engage in any business other
than the ownership, management and operation of the Properties through the
Subsidiaries and business incidental thereto.
(c)    The Company has not and will not enter into any Class B Member Affiliate
Contract unless (i) such agreement or other arrangement is on arm’s-length
commercially reasonable terms and (ii) such agreement or other arrangement is
terminable by the Class A Member following the declaration of a Changeover Event
without payment of any termination or similar fee.
(d)    The Company has not incurred and will not incur any Indebtedness other
than its obligations under this Agreement and the other Transaction Documents.
(e)    Except as contemplated in this Agreement and the other Transaction
Documents, the Company has not made and will not make any loans or advances to
any third party (including the Class B Member, any Guarantor and/or any of their
respective Affiliates), and has not and shall not acquire obligations or
securities of its Affiliates.
(f)    The Company is and intends to remain solvent and the Company has, in all
material respects, paid and will pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets; provided
that the foregoing shall not require any direct or indirect member, partner or
shareholder of the Company to make any additional capital contributions to the
Company; and provided further that it shall not be a breach of this subsection
(f) to the extent that the Company does (or did) not pay such debts or
liabilities because it does not have (or did not have) sufficient cash flow.


[NEWYORK 3343449_4]

--------------------------------------------------------------------------------

Exhibit 10.39


(g)    The Company has done or caused to be done, and will do, all things
necessary to observe organizational formalities and preserve its existence, and
the Company has not and will not, (i) terminate or fail other than to a de
minimis and immaterial extent, to comply with the provisions of its
Organizational Documents, or (ii) from and after the date hereof only, unless
the Class A Member has consented, amend, modify or otherwise change its
certificate of formation, operating agreement or other Organizational Documents.
(h)    The Company has, in all material respects, maintained and will maintain
all of its books, records, financial statements and bank accounts separate from
those of its Affiliates and any other Person. The Company’s assets will not be
listed as assets on the financial statement of any other Person, provided,
however, that the Company’s assets may be included in a consolidated financial
statement of its Affiliates provided that (i) appropriate notation shall be made
on such consolidated financial statements to indicate the separateness of the
Company and such Affiliates and to indicate that the Company’s assets and credit
are not available to satisfy the debts and other obligations of such Affiliates
or any other Person, and (ii) such assets shall be listed on the Company’s own
separate balance sheet. The Company will file its own tax returns (to the extent
the Company is required to file any such tax returns) and will not file a
consolidated federal income tax return with any other Person (for the avoidance
of doubt, the inclusion of the results of operations, income, profits, losses or
other tax attributes of a Person that is a disregarded entity for federal or
state income tax purposes in the federal or state income tax returns of the
beneficial owner of such Person shall not constitute the filing of an income tax
return by such Person), except to the extent that the Company is (i) required to
file consolidated tax returns by law or (ii) is treated as a “disregarded
entity” for tax purposes and is not required to file tax returns under
applicable law. The Company has maintained and shall maintain its books,
records, resolutions and agreements in accordance with this Agreement.
(i)    The Company has been, will be, and at all times has held and will hold
itself out to the public as, a legal entity separate and distinct from any other
entity (including any Affiliate of the Class B Member or any Guarantor), shall
correct any known misunderstanding regarding its status as a separate entity,
shall conduct business in its own name, shall not identify itself or any of its
Affiliates as a division or department or part of the other and shall maintain
and utilize separate stationery, invoices and checks bearing its own name.
(j)    The Company intends to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; provided that nothing in this
clause (j) shall be interpreted to require the partners, members or other
principals of the Company to make any capital contributions or loans to such
entity or arrange for any such capital contribution or loan by any third party.
(k)    None of the Company, any Affiliate Controlling the Company, the Class B
Member, any Guarantor or any other Person holding any direct or Controlling
indirect


22

--------------------------------------------------------------------------------

Exhibit 10.39


interest in the Company, has sought or intends to seek or effect the
liquidation, dissolution, winding up, consolidation or merger, in whole or in
part, of the Company.
(l)    The Company has not and will not commingle the funds and other assets of
the Company with those of any Affiliate, the Class B Member, any Guarantor or
any other Person, and has held and will hold all of its assets in its own name.
(m)    The Company has and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate, the Class B Member, any Guarantor
or any other Person.
(n)    The Company has not and will not assume or guarantee or become obligated
for the debts of any other Person and does not and will not hold itself out to
be responsible for or have its credit available to satisfy the debts or
obligations of any other Person.
(o)    The Company shall be a single purpose entity and shall have at all times
(except for the limited and temporary circumstances described in Section 2.7 of
this Agreement) at least one Special Member that has the rights and
responsibilities described in this Agreement.
(p)    The Company has conducted and shall conduct its business so that the
assumptions made with respect to the Company in any non-consolidation opinion
delivered to the Class A Member in connection with its investment in the
Company, or in any other non-consolidation opinion delivered subsequently to the
Class A Member’s investment in the Company, shall be true and correct in all
material respects.In connection with the foregoing, the Company hereby covenants
and agrees that it will comply in all material respects with or cause the
compliance in all material respects with, (i) all of the facts and assumptions
(whether regarding the Company or any other Person) set forth in such
non-consolidation opinion letter, (ii) all of the representations, warranties
and covenants in this Schedule 5.15(a), and (iii) its Organizational Documents
other than to a de minimis and immaterial extent.
(q)    Except as contemplated in this Agreement, the Company has not permitted
and will not permit any Affiliate of the Class B Member or any Guarantor or any
other Person holding any direct or indirect interest in the Company, independent
access to its bank accounts.
(r)    Except as contemplated in this Agreement, the Company has, in all
material respects, paid and shall pay its own liabilities and expenses,
including the salaries of its own employees (if any) from its own funds;
provided that the foregoing shall not require any direct or indirect member,
partner or shareholder of the Company to make any additional capital
contributions to the Company; provided further that it shall not be a breach of
this subsection (r) to the extent that the Company does (or did) not pay such
liabilities or expenses because it does not have (or did not have) sufficient
cash flow.


23

--------------------------------------------------------------------------------

Exhibit 10.39


(s)    Except as contemplated in this Agreement, the Company has compensated and
shall compensate each of its consultants and agents from its own funds for
services provided to it and pay from its own assets all obligations of any kind
incurred; provided that it shall not be a breach of this subsection (s) to the
extent the Company does (or did) not compensate such consultants or agents or
pay such obligations because it does not have (or did not have) sufficient cash
flow.
(t)    The Company has not, and without the prior written consent of its Special
Member, will not, (i) file a bankruptcy, insolvency or reorganization petition
or otherwise institute insolvency proceedings or otherwise seek any relief under
any laws relating to the relief from debts or the protection of debtors
generally, (ii) seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or any similar official for such
entity or for all or any portion of the Company’s properties, (iii) make any
assignment for the benefit of the Company’s creditors, or (iv) take any action
in furtherance of the foregoing.
(u)    Except as contemplated in this Agreement, the Company has, in all
material respects, maintained and will maintain an arm’s-length relationship
with its Affiliates; provided that the foregoing shall not require any direct or
indirect member, partner or shareholder of the Company to make any additional
capital contributions to the Company.
(v)    The Company has allocated and will allocate fairly and reasonably any
overhead expenses that are shared with any Affiliate, including shared office
space.
(w)    Except pursuant to the Transaction Documents, the Company has not pledged
and will not pledge its assets for the benefit of any other Person.
(x)    The Company has and will have no obligation to indemnify its officers,
directors, members or partners, as the case may be, or has such an obligation
that is fully subordinated to the obligations owed to the Class A Member under
this Agreement and the other Transaction Documents and will not constitute a
claim against it if cash flow in excess of the amount required to pay the
obligations owed to the Class A Member under this Agreement is insufficient to
pay such indemnification obligation.
(y)    Except for the Guarantees, the Company has not, does not, and will not
have any of its obligations guaranteed by any Affiliate.
(z)    The Company shall have one Special Member who will consider only the
interests of the Company, including its creditors, in acting or otherwise voting
on the matters for which its approval is required. Except as provided in the
immediately preceding, the Special Member shall not have any fiduciary duties to
any other Member or any other Person bound by this Agreement; provided, however,
the foregoing shall not eliminate the implied contractual covenant of good faith
and fair dealing. To the fullest extent permitted by law, including Section
18-1101(e) of the Act, the Special Member shall not be liable to the Company,
any other Member or any other Person bound by this Agreement for breach of


24

--------------------------------------------------------------------------------

Exhibit 10.39


contract or breach of duties (including fiduciary duties), unless the Special
Member acted in bad faith or engaged in willful misconduct.
3.
With respect to the Class B Member, the Class B Member shall comply with each of
the following:

(a)    The Class B Member (i) has been, is, and will be organized solely for the
purpose of acquiring, owning, holding, selling, transferring, exchanging,
managing and operating its limited liability company interests in the Company,
entering into this Agreement and the other Transaction Documents, and
transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing, and (ii) has not owned, does not own, and will not own
any asset or property other than (A) its limited liability company interests in
the Subsidiaries and (B) incidental personal property necessary for the
ownership or operation of such limited liability company interests.
(b)    The Class B Member has not engaged and will not engage in any business
other than the ownership, management and operation of its limited liability
company interests in the Company and business incidental thereto.
(c)    The Class B Member has not and will not enter into any contract or
agreement with any Affiliate of the Class B Member, except upon terms and
conditions that are intrinsically fair, commercially reasonable, and no less
favorable to it than would be available on an arms-length basis with third
parties other than any such party.
(d)    The Class B Member has not incurred and will not incur any Indebtedness
other than its obligations under this Agreement and the other Transaction
Documents.
(e)    Except as contemplated in this Agreement and the other Transaction
Documents, the Class B Member has not made and will not make any loans or
advances to any third party (including any Guarantor and/or any of their
respective Affiliates), and has not and shall not acquire obligations or
securities of its Affiliates.
(f)    The Class B Member is and intends to remain solvent and the Class B
Member has, in all material respects, paid and will pay its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
from its assets; provided that the foregoing shall not require any direct or
indirect member, partner or shareholder of the Class B Member to make any
additional capital contributions to the Class B Member; and provided further
that it shall not be a breach of this subsection (f) to the extent that the
Class B Member does (or did) not pay such debts or liabilities because it does
not have (or did not have) sufficient cash flow.
(g)    The Class B Member has done or caused to be done, and will do, all things
necessary to observe organizational formalities and preserve its existence, and
the Class B Member has not and will not, (i) terminate or fail other than to a
de minimis and immaterial extent, to comply with the provisions of its
Organizational Documents, or (ii) from and after


25

--------------------------------------------------------------------------------

Exhibit 10.39


the date hereof only, unless the Class A Member has consented, amend, modify or
otherwise change its certificate of formation, operating agreement or other
Organizational Documents.
(h)    The Class B Member has, in all material respects, maintained and will
maintain all of its books, records, financial statements and bank accounts
separate from those of its Affiliates and any other Person. The Class B Member’s
assets will not be listed as assets on the financial statement of any other
Person, provided, however, that the Class B Member’s assets may be included in a
consolidated financial statement of its Affiliates provided that (i) appropriate
notation shall be made on such consolidated financial statements to indicate the
separateness of the Class B Member and such Affiliates and to indicate that the
Class B Member’s assets and credit are not available to satisfy the debts and
other obligations of such Affiliates or any other Person, and (ii) such assets
shall be listed on the Class B Member’s own separate balance sheet. The Class B
Member will file its own tax returns (to the extent the Class B Member is
required to file any such tax returns) and will not file a consolidated federal
income tax return with any other Person (for the avoidance of doubt, the
inclusion of the results of operations, income, profits, losses or other tax
attributes of a Person that is a disregarded entity for federal or state income
tax purposes in the federal or state income tax returns of the beneficial owner
of such Person shall not constitute the filing of an income tax return by such
Person), except to the extent that the Class B Member is (i) required to file
consolidated tax returns by law or (ii) is treated as a “disregarded entity” for
tax purposes and is not required to file tax returns under applicable law.The
Class B Member has maintained and shall maintain its books, records, resolutions
and agreements in accordance with this Agreement.
(i)    The Class B Member has been, will be, and at all times has held and will
hold itself out to the public as, a legal entity separate and distinct from any
other entity (including any Affiliate of any Guarantor), shall correct any known
misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, shall not identify itself or any of its Affiliates as
a division or department or part of the other and shall maintain and utilize
separate stationery, invoices and checks bearing its own name.
(j)    The Class B Member intends to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; provided that nothing in this
clause (j) shall be interpreted to require the partners, members or other
principals of the Class B Member to make any capital contributions or loans to
such entity or arrange for any such capital contribution or loan by any third
party.
(k)    None of the Class B Member, any Affiliate Controlling the Class B Member,
any Guarantor or any other Person holding any direct or Controlling indirect
interest in the Class B Member, has sought or intends to seek or effect the
liquidation, dissolution, winding up, consolidation or merger, in whole or in
part, of the Class B Member.
(l)    The Class B Member has not and will not commingle the funds and other
assets of the Class B Member with those of any Affiliate, any Guarantor or any
other Person, and has held and will hold all of its assets in its own name.


26

--------------------------------------------------------------------------------

Exhibit 10.39


(m)    The Class B Member has and will maintain its assets in such a manner that
it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate, any Guarantor or any other
Person.
(n)    The Class B Member has not and will not assume or guarantee or become
obligated for the debts of any other Person and does not and will not hold
itself out to be responsible for or have its credit available to satisfy the
debts or obligations of any other Person.
(o)    The Class B Member shall be a single purpose entity and its general
partner shall have at all times at least one Special Member that has the rights
and responsibilities described in this Agreement.
(p)    The Class B Member has conducted and shall conduct its business so that
the assumptions made with respect to the Class B Member in any non-consolidation
opinion delivered to the Class A Member in connection with its investment in the
Company, or in any other non-consolidation opinion delivered subsequently to the
Class A Member’s investment in the Company in any non-consolidation opinion
delivered to the Class A Member in connection with its investment in the
Company, or in any other non-consolidation opinion delivered subsequently to the
Class A Member’s investment in the Company, shall be true and correct in all
material respects. In connection with the foregoing, the Class B Member hereby
covenants and agrees that it will comply in all material respects with or cause
the compliance in all material respects with, (i) all of the facts and
assumptions (whether regarding the Class B Member or any other Person) set forth
in such non-consolidation opinion letter, (ii) all of the representations,
warranties and covenants in this Schedule 5.15(a), and (iii) its Organizational
Documents other than to a de minimis and immaterial extent.
(q)    Except as contemplated in this Agreement, the Class B Member has not
permitted and will not permit any Affiliate, any Guarantor or any other Person
holding any direct or indirect interest in the Class B Member, independent
access to its bank accounts.
(r)    Except as contemplated in this Agreement, the Class B Member has, in all
material respects, paid and shall pay its own liabilities and expenses,
including the salaries of its own employees (if any) from its own funds;
provided that the foregoing shall not require any direct or indirect member,
partner or shareholder of the Class B Member to make any additional capital
contributions to the Class B Member; provided further that it shall not be a
breach of this subsection (r) to the extent that the Class B Member does (or
did) not pay such liabilities or expenses because it does not have (or did not
have) sufficient cash flow.
(s)    Except as contemplated in this Agreement, the Class B Member has
compensated and shall compensate each of its consultants and agents from its own
funds for services provided to it and pay from its own assets all obligations of
any kind incurred; provided that it shall not be a breach of this subsection (s)
to the extent the Class B Member


27

--------------------------------------------------------------------------------

Exhibit 10.39


does (or did) not compensate such consultants or agents or pay such obligations
because it does not have (or did not have) sufficient cash flow.
(t)    The Class B Member has not, and without the prior written consent of the
Special Member of its general partner, will not, (i) file a bankruptcy,
insolvency or reorganization petition or otherwise institute insolvency
proceedings or otherwise seek any relief under any laws relating to the relief
from debts or the protection of debtors generally, (ii) seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for such entity or for all or any portion of
the Class B Member’s properties, (iii) make any assignment for the benefit of
the Class B Member’s creditors, or (iv) take any action in furtherance of the
foregoing.
(u)    Except as contemplated in this Agreement, the Class B Member has, in all
material respects, maintained and will maintain an arm’s-length relationship
with its Affiliates; provided that the foregoing shall not require any direct or
indirect member, partner or shareholder of the Class B Member to make any
additional capital contributions to the Class B Member.
(v)    The Class B Member has allocated and will allocate fairly and reasonably
any overhead expenses that are shared with any Affiliate, including shared
office space.
(w)    Except pursuant to the Transaction Documents, the Class B Member has not
pledged and will not pledge its assets for the benefit of any other Person.
(x)    The Class B Member has and will have no obligation to indemnify its
officers, directors, members or partners, as the case may be, or has such an
obligation that is fully subordinated to the obligations owed to the Class A
Member under this Agreement and the other Transaction Documents and will not
constitute a claim against it if cash flow in excess of the amount required to
pay the obligations owed to the Class A Member under this Agreement is
insufficient to pay such indemnification obligation.
(y)    Except for the Guarantees, the Class B Member has not, does not, and will
not have any of its obligations guaranteed by any Affiliate.
(z)    The general partner of the Class B Member shall have one Special Member
who will consider only the interests of the Class B Member, including its
creditors, in acting or otherwise voting on the matters for which its approval
is required.






28

--------------------------------------------------------------------------------


Exhibit 10.39


SCHEDULE 5.15(b)
Anti-Terrorism and Anti-Money Laundering Laws; Embargoed Persons
(a)    Compliance with Anti-Terrorism and Anti-Money Laundering Laws. (i) None
of the Company, the Guarantors, the Subsidiaries, the Class B Member, their
respective constituents, investors and Affiliates is in violation of any Legal
Requirements relating to terrorism or money laundering, including Executive
Order No. 13224 on Terrorist Financing (effective September 24, 2001 (the
“Executive Order”) and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56, the “Patriot Act”).
(i)    None of the Company, the Guarantors, the Subsidiaries, the Class B
Member, their respective constituents, investors and Affiliates or other agents
(if any), acting or benefiting in any capacity in connection with this Agreement
or the transactions contemplated herein, is a “Prohibited Person” which is
defined as:
(1)    a Person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of the Executive Order;
(2)    a Person or entity owned or Controlled by, or acting for or on behalf of
any person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;
(3)    a Person or entity with whom Landlord is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or money laundering Legal
Requirements, including the Executive Order and the Patriot Act;
(4)    a Person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order;
(5)    a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gove/ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list; and
(6)    a Person or entity who is an Affiliate of a Person or entity listed
above.
(i)    None of the Company, the Guarantors, the Subsidiaries, the Class B
Member, their respective constituents, investors and Affiliates, any of their
respective brokers or other agents, if any, acting in any capacity in connection
with this Agreement or the Properties is or knowingly will (i) conduct any
business or engage in any transaction or dealing with any Prohibited Person,
including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Prohibited Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order; or (iii) engage in or conspire
to engage in any transaction that evades or


[NEWYORK 3343449_4]

--------------------------------------------------------------------------------

Exhibit 10.39


avoids, or has the purposes of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the Executive Order or the Patriot Act.
(ii)    The Guarantors, the Subsidiaries and the Class B Member shall not
knowingly use funds from any Prohibited Person to make any payment due to the
Company hereunder, and the Company shall not knowingly use funds from any
Prohibited Person to make any payment due to the Class A Member hereunder,
provided that this provision shall not excuse the Company, the Guarantors, the
Subsidiaries or the Class B Member from any of their payment obligations or
allow any of them to defer the same.
(iii)    The Company, the Guarantors, and the Class B Member covenant and agree
to deliver to the Class A Member any certification or other evidence requested
from time to time by the Class A Member in its reasonable discretion,
confirming, to its Knowledge, the compliance with this section by the Company,
the Guarantors, the Subsidiaries and the Class B Member.
(b)    Embargoed Person. To the Knowledge of the Company, the Guarantors, and
the Class B Member, (a) none of the funds or other assets of the Company or any
of its Subsidiaries constitute property of, or are beneficially owned, directly
or indirectly, by any Embargoed Person (as defined below); (b) no Embargoed
Person has any interest of any nature whatsoever in the Company or any of its
Subsidiaries (whether directly or indirectly); and (c) none of the funds of the
Class B Member have been derived from any unlawful activity with the result that
the investment in Class B Member is prohibited by law. “Embargoed Person” means
any person, entity or government subject to trade restrictions under U.S. law,
including but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder.






30

--------------------------------------------------------------------------------


Exhibit 10.39


SCHEDULE 6.1
Initial Capital Contributions and Percentage Interests of the Members
Member
 
Initial Capital Contribution
 
Initial Percentage Interest
Class A Member
 
$
347,298,021


 
0%
Class B Member
 
$
100


 
100%
Special Member
 
$
—


 
0%












